Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 1 of 164 PageID #:
                                  18349                                        735



     1                   IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
     2                            MARSHALL DIVISION

     3
         GREE, INC.,                        )(     CIVIL ACTION NOS.
     4                                      )(     2:19-CV-70-JRG-RSP
               PLAINTIFFS,                  )(     2:19-CV-71-JRG-RSP
     5                                      )(
               VS.                          )(
     6                                      )(     MARSHALL, TEXAS
         SUPERCELL OY,                      )(     SEPTEMBER 14, 2020
     7                                      )(     1:13 P.M.
               DEFENDANTS.                  )(
     8

     9                        TRANSCRIPT OF JURY TRIAL

    10                       VOLUME 6 - AFTERNOON SESSION

    11               BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

    12                   UNITED STATES CHIEF DISTRICT JUDGE

    13

    14   APPEARANCES:

    15

    16   FOR THE PLAINTIFFS:

    17

    18   MR STEVEN D. MOORE
         KILPATRICK TOWNSEND & STOCKTON LLP
    19   Two Embarcadero Center, Suite 1900
         San Francisco, CA 94111
    20

    21   MS. TAYLOR HIGGINS LUDLAM
         KILPATRICK TOWNSEND & STOCKTON LLP
    22   4208 Six Forks Road
         Raleigh, NC 27609
    23

    24

    25
Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 2 of 164 PageID #:
                                  18350                                        736



     1   FOR THE PLAINTIFF:

     2

     3   MR. ALTON L. ABSHER III
         KILPATRICK TOWNSEND & STOCKTON LLP
     4   1001 West Fourth Street
         Winston-Salem, NC 27101
     5

     6   MR. MICHAEL T. MORLOCK
         KILPATRICK TOWNSEND & STOCKTON LLP
     7   1100 Peachtree Street, NE
         Suite 2800
     8   Atlanta, GA 30309

     9
         MS. TAYLOR J. PFINGST
    10   KILPATRICK TOWNSEND & STOCKTON LLP
         Two Embarcadero Center, Suite 1900
    11   San Francisco, CA 94111

    12
         MS. MELISSA R. SMITH
    13   GILLAM & SMITH, LLP
         303 South Washington Avenue
    14   Marshall, TX 75670

    15

    16   FOR THE DEFENDANT:

    17

    18   MR. MICHAEL J. SACKSTEDER
         MR. BRYAN A. KOHM
    19   MR. CHRISTOPHER L. LARSON
         MS. SHANNON E. TURNER
    20   FENWICK & WEST LLP
         555 California Street, 12th Floor
    21   San Francisco, CA 94104

    22
         MR. GEOFFREY R. MILLER
    23   FENWICK & WEST LLP
         902 Broadway, Suite 14
    24   New York, NY 10010

    25
Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 3 of 164 PageID #:
                                  18351                                        737



     1   FOR THE DEFENDANT:

     2
         MS. JESSICA M. KAEMPF
     3   MR. JONATHAN T. MCMICHAEL
         FENWICK & WEST LLP
     4   1191 Second Ave., 10th Floor
         Seattle, WA 98101
     5

     6   MR. DERON DACUS
         THE DACUS FIRM, P.C.
     7   821 ESE Loop 323, Suite 430
         Tyler, TX 75701
     8

     9

    10

    11

    12   COURT REPORTER:       Ms. Shelly Holmes, CSR, TCRR
                               Official Court Reporter
    13                         United States District Court
                               Eastern District of Texas
    14                         Marshall Division
                               100 E. Houston
    15                         Marshall, Texas 75670
                               (903) 923-7464
    16

    17
         (Proceedings recorded by mechanical stenography, transcript
    18   produced on a CAT system.)

    19

    20

    21

    22

    23

    24

    25
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 4 of 164 PageID #:
                                       18352                                        738



12:58:27    1                       P R O C E E D I N G S

12:58:30    2           (Jury out.)

12:58:31    3           COURT SECURITY OFFICER:        All rise.

12:58:35    4           THE COURT:     Be seated, please.

01:13:55    5           All right.     Counsel, before I bring the jury in

01:14:10    6   and before we continue with Dr. Becker's direct testimony,

01:14:14    7   I met with counsel this morning in chambers regarding

01:14:19    8   disputes that were not resolved in the meet-and-confer

01:14:24    9   process over the weekend.

01:14:26   10           One of the disputes that I took under advisement

01:14:29   11   was objections from the Plaintiff as to three proposed

01:14:36   12   demonstrative slides to be used by the Defendant with Stacy

01:14:46   13   Friedman.

01:14:49   14           As a part of the discussion this morning in

01:14:52   15   chambers, I took down multiple cites from both sides as to

01:14:56   16   where they thought this particular expert's report did or

01:15:00   17   didn't adequately cover those three demonstrative slides.

01:15:10   18   And I've looked at all of that.

01:15:17   19           It's my conclusion that Paragraph 49 in Friedman's

01:15:25   20   rebuttal report in the 70 case, lays out a basis to argue

01:15:33   21   that the selection step involves both touching the icon,

01:15:43   22   moving it, dropping it into the battlefield, and, in

01:15:48   23   effect, combining what Plaintiff argues selection and

01:15:52   24   content removal are.

01:15:54   25           To the extent these three slides are used by the
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 5 of 164 PageID #:
                                       18353                                        739



01:16:00    1   Defendant with this witness to present an argument that

01:16:04    2   follows Paragraph 49 of the witness's rebuttal report in

01:16:08    3   the 70 case, they're permitted.       And the objection is

01:16:14    4   overruled.

01:16:15    5           I do not find in all the various other cites to

01:16:19    6   the various iterations of reports for this expert a basis

01:16:23    7   to use them otherwise.     And that will be the Court's ruling

01:16:26    8   on those demonstratives.

01:16:33    9           With that, Dr. Becker, if you'll return to the

01:16:39   10   witness stand.

01:16:40   11           And, Ms. Ludlam, you may return to the podium.

01:16:44   12           MS. LUDLAM:     Thank you, Your Honor.

01:16:58   13           MR. SACKSTEDER:      Your Honor, before we get

01:17:00   14   started, I think we had some -- some disputes over some

01:17:04   15   objections in the trial deposition videos that are to be

01:17:07   16   played by Defendant in Defendant's case.         I think we've

01:17:10   17   resolved at least one of them.

01:17:12   18           So two of those videos, I think, are now clean,

01:17:16   19   but there are a couple that remain on the third one.            And

01:17:19   20   since we have to do some editing before we play it, it

01:17:22   21   might make sense to address that first.

01:17:26   22           THE COURT:     All right.     Well, tell me where you

01:17:28   23   are on that issue.    I don't have everything with me on the

01:17:32   24   bench that we discussed in chambers, including those

01:17:37   25   printed designations and counter-designations.
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 6 of 164 PageID #:
                                       18354                                        740



01:17:42    1             MR. SACKSTEDER:     They're not actually

01:17:45    2   designations, Your Honor.      We -- we actually did the trial

01:17:47    3   depositions of our witnesses and --

01:17:49    4             THE COURT:    Oh.

01:17:50    5             MR. SACKSTEDER:     -- as if they were live.

01:17:53    6             THE COURT:    And I don't have those in front of me

01:17:55    7   either.

01:17:56    8             MR. SACKSTEDER:     Okay.   I apologize, Your Honor.

01:18:03    9   Apparently, we don't have copies --

01:18:05   10             THE COURT:    Let's get an extra copy, and I think

01:18:08   11   we've got enough cleared out that we will get to at least

01:18:12   12   another recess, and we'll take it up during the next

01:18:15   13   recess.

01:18:15   14             MR. SACKSTEDER:     Thank you, Your Honor.

01:18:16   15             THE COURT:    All right.    Let's bring in the jury,

01:18:20   16   please, Mr. Fitzpatrick.

01:18:21   17             COURT SECURITY OFFICER:      Yes, sir.

01:18:23   18             All rise.

01:18:40   19             (Jury in.)

01:18:51   20             THE COURT:    Welcome back from lunch, members of

01:18:55   21   the jury.   Please have a seat.

01:18:57   22             We will continue with the direct examination of

01:19:00   23   Dr. Stephen Becker by Plaintiff's counsel.

01:19:02   24             Ms. Ludlam, you may proceed.

01:19:04   25             MS. LUDLAM:    Thank you, Your Honor.
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 7 of 164 PageID #:
                                       18355                                        741



01:19:04    1          STEPHEN L. BECKER, PH.D., PLAINTIFF'S WITNESS,

01:19:04    2                            PREVIOUSLY SWORN

01:19:04    3                      DIRECT EXAMINATION CONTINUED

01:19:05    4   BY MS. LUDLAM:

01:19:05    5   Q.   Dr. Becker, could you just briefly remind us again what

01:19:09    6   your regression analysis shows for each of the three games?

01:19:13    7   A.   Yes.    So the regression analysis establishes the

01:19:18    8   relationship between time spent in the game and the amount

01:19:21    9   of spending that a particular player has in the game.            And

01:19:24   10   I have that for each of Clash of Clans, Clash Royale, and

01:19:29   11   Brawl Stars.

01:19:30   12   Q.   Okay.    Dr. Becker, let's get into the first patent, if

01:19:33   13   we will.

01:19:34   14               What is your understanding of the feature or

01:19:38   15   elements accused with respect to the '594 patent?

01:19:40   16   A.   So the '594 patent, it relates to Clash of Clans.           And

01:19:45   17   specifically within Clash of Clans, I understand that to be

01:19:48   18   the -- what I call the copy layout feature.          Dr. Akl talked

01:19:52   19   a lot about that.     It's the ability to copy a layout from

01:19:55   20   someone else and then deploy that in your -- in your game.

01:20:00   21   Q.   Okay.    And what did you find when you analyzed the

01:20:02   22   value of this feature?

01:20:03   23   A.   Well, I looked at a number of pieces of evidence -- a

01:20:09   24   number of types of evidence relating to the value of that

01:20:12   25   feature.
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 8 of 164 PageID #:
                                       18356                                        742



01:20:12    1               The first place I went was the -- within

01:20:18    2   Dr. Neal's survey.     Again, I'm trying to focus on this

01:20:22    3   question of what makes paying players -- sort of what --

01:20:27    4   what -- what are the things that distinguish the paying

01:20:30    5   players, where all the revenue comes from, from the

01:20:34    6   non-paying players, and does this particular feature of

01:20:37    7   this game have any indication about -- about that with

01:20:40    8   respect to paying players.

01:20:41    9               So Dr. Neal, as he said in his testimony, that

01:20:45   10   awareness, usage, and importance is significantly higher

01:20:49   11   for paying players on this.      So we see on each one of these

01:20:55   12   measures a significant increase in the usage, awareness,

01:21:01   13   and importance within the set of paying players.

01:21:04   14               And so that was important to me and gave me the

01:21:09   15   beginnings of a way to quantify the value of this feature.

01:21:13   16   Q.   And did you see any other evidence indicating the value

01:21:15   17   of the copy layout feature?

01:21:16   18   A.   Yes.    So I stepped away from Dr. Neal's survey, and

01:21:20   19   went and said, let me look both within Supercell for

01:21:25   20   evidence of essentially why Supercell created this feature

01:21:28   21   and why they put it in the game, what they thought it was

01:21:32   22   going to do, and also amongst industry reviews what people

01:21:38   23   who review these games thought about this feature.

01:21:41   24   Q.   Okay.    Let's talk first about internally at Supercell

01:21:45   25   what you saw.     What are we about to see here?
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 9 of 164 PageID #:
                                       18357                                        743



01:21:48    1   A.    So the next series of slides are five or six -- I think

01:21:52    2   it's maybe five different excerpts from largely an internal

01:21:58    3   chat.    Supercell has a tool called Slack that allows people

01:22:02    4   within the company to essentially -- it's almost like

01:22:04    5   texting each other, but it's a little more formal way to do

01:22:08    6   it.

01:22:08    7             This starts in October of 2017 where I can see

01:22:15    8   this sort of conception of this feature.         Stephan

01:22:17    9   Demirdjian -- I'm not sure I'm pronouncing his name

01:22:22   10   right -- says:    Started wondering if cloning an enemy base

01:22:27   11   layout feature would not only be a great quality of life

01:22:33   12   improvement but could this be one of those small

01:22:33   13   improvements with a big impact.

01:22:35   14             So they've -- thinking -- remember we talked

01:22:36   15   earlier about micro-triggers.       This may be one of those.

01:22:39   16             So if we skip forward, this is literally the same

01:22:42   17   day:    Layout copying could have some abuse scenarios, but

01:22:48   18   anything to help with making Clash of Clans more of a pick

01:22:53   19   up and play game would feel good.

01:22:53   20             If we flip ahead.    Here's Aki Immonen saying that

01:22:59   21   copying a village layout would be a very useful feature.

01:23:02   22   And he's saying that, look, if you have to do this

01:23:06   23   manually, it's a real pain.      And so that's, again, time

01:23:09   24   saving, quality of life improving feature.

01:23:12   25             Here we see the -- this idea of quality of life
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 10 of 164 PageID #:
                                       18358                                         744



01:23:16    1   improvement, both Marika Appel saying that -- when asked:

01:23:21    2   What do you guys think about copy layout?          And then down at

01:23:24    3   the bottom Darian Vorlick says:        It definitely -- it'd

01:23:31    4   definitely save a lot of time and definitely a big quality

01:23:34    5   of life improvement.

01:23:35    6               And Jason Dou -- this is quite a bit later.         We

01:23:39    7   jump forward to June 12th of 2018, and he says:            Cool, by

01:23:45    8   the way, I love the copy layout function.

01:23:47    9               And so, again, I think this is after they have got

01:23:50   10   it in the game and are testing it.

01:23:51   11   Q.   And, Dr. Becker, this PTX-74, you're saying that's

01:23:55   12   after the copy layout feature was included?

01:23:58   13   A.   I believe that -- at least he's looking at -- I don't

01:23:59   14   know if it's been widespread released, but it's definitely

01:24:04   15   after it's in the game.

01:24:05   16   Q.   And those were -- those were all, you said, internal

01:24:09   17   Slack messages from Supercell employees?

01:24:11   18   A.   Yes.

01:24:12   19   Q.   Great.    What conclusions did you draw from this

01:24:14   20   evidence?

01:24:14   21   A.   So that tells me that, quite independent of Dr. Neal's

01:24:20   22   quantitative analysis, we're dealing with a feature that

01:24:23   23   was put in the game for a reason.        They were attempting to

01:24:29   24   not only save people time but generate what we saw a number

01:24:33   25   of times called quality of life improvement.           We see this
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 11 of 164 PageID #:
                                       18359                                         745



01:24:37    1   also being referred to as, you know, more engaging.

01:24:41    2             So I went back to Dr. Neal's survey and his survey

01:24:47    3   results, and said, okay, the evidence, both within the

01:24:51    4   survey in terms of the increase in awareness and usage and

01:24:55    5   importance and the internal Supercell evidence, tells me

01:24:59    6   that this is an important and useful feature.           Let's see

01:25:04    7   what various measures to quantify the value of that are.

01:25:08    8   And the first -- the first one is on the next slide.

01:25:11    9   Q.   And how did you do that?

01:25:12   10   A.   So Dr. Neal, he testified about his logistic

01:25:17   11   regression.   This is the graph for Clash of Clans that

01:25:20   12   shows the probability of making an in-app purchase if a

01:25:27   13   particular Clash of Clans' function is perceived as

01:25:32   14   important by the player.      And he found that there was a

01:25:34   15   9 percent increase in the likelihood of being a paying

01:25:38   16   player.

01:25:39   17             When I take into account the percentage of players

01:25:42   18   who found that feature important, what that tells me, down

01:25:47   19   in the lower right, is that the copy layout feature is

01:25:49   20   associated with 3.36 percent of Clash of Clans revenues.

01:25:54   21   Q.   And how did you use this data, Dr. Becker?

01:25:57   22   A.   So that -- that by itself was a data point that said,

01:26:00   23   okay, that's one way to value the feature is to just look

01:26:03   24   at, is it important to players generally?          And we see that

01:26:09   25   that would give me a basis for saying that 3.36 percent of
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 12 of 164 PageID #:
                                       18360                                         746



01:26:13    1   the revenues were attributed to this feature.

01:26:16    2              I wanted to dig a little deeper and see if I could

01:26:19    3   put a finer point on that, so I went and used some

01:26:22    4   additional data.

01:26:23    5   Q.   Okay.   What other analysis of the incremental value did

01:26:26    6   you perform on the patent?

01:26:28    7   A.   So the next analysis I did was to look at Dr. Neal's

01:26:32    8   survey result where he asked players of Clash of Clans if

01:26:37    9   this feature were gone, what would happen.

01:26:40   10              And we heard him talk about the fact that some

01:26:44   11   number of those players, in particular some number of the

01:26:47   12   paying players, said, look, if you take this away, I'm

01:26:50   13   going to play the game less.

01:26:52   14              So that was -- in terms of paying players who

01:26:55   15   thought the feature was important, out of all players,

01:26:59   16   that's 10.5 percent.     I then took that, and he had another

01:27:06   17   question that asked them, how much time would you decrease?

01:27:12   18   And they said on average, 57.48 percent reduction in

01:27:16   19   playing time.

01:27:18   20              I take those two together, and it gives me an

01:27:20   21   estimate of the overall across all paying players, there

01:27:24   22   would be a 6 percent decline in playtime.

01:27:27   23              I can then take that against that regression

01:27:30   24   analysis of the time versus money and hit it with the 21.1

01:27:36   25   percent.     And what that yields is an estimated revenue
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 13 of 164 PageID #:
                                       18361                                         747



01:27:40    1   impact, if you were to take this feature away, of 1.27

01:27:46    2   percent.

01:27:47    3   Q.   And what did you do next?

01:27:50    4   A.   So to turn this -- this is essentially Supercell's

01:27:56    5   incremental revenue that I've estimated from this feature.

01:28:00    6              So when they earn an extra dollar from having this

01:28:06    7   feature in, the question is, how much of that do they keep?

01:28:10    8   Is it all profit?

01:28:10    9              And just at the margin -- in economics we talk

01:28:14   10   about certain marginal profit, one more dollar.            Well, one

01:28:17   11   thing I know is that even if it's just an additional

01:28:20   12   dollar, Supercell has to pay part of that to Apple and

01:28:23   13   Google because they host the Play Store and the Apple

01:28:31   14   iTunes Store.    So I want to take that out.

01:28:32   15              And the other thing was -- that I noticed from

01:28:34   16   looking at the financial statements and also lots of other

01:28:37   17   evidence about this game in this industry is that marketing

01:28:41   18   spending is a significant part of what drives people to use

01:28:43   19   the games.

01:28:44   20              And since we're talking about a feature that is

01:28:48   21   part of what needs to be promoted in the game, I thought it

01:28:52   22   was reasonable in terms of the negotiated royalty rate to

01:28:56   23   essentially reduce this rate by the factor for the

01:28:58   24   marketing spend that Supercell has to do to create every

01:29:03   25   dollar of revenue.
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 14 of 164 PageID #:
                                       18362                                         748



01:29:04    1   Q.   And, Dr. Becker, is what we're looking at here, is that

01:29:07    2   the reduction that you made for those commissions in

01:29:11    3   marketing?

01:29:11    4   A.   Yeah.   So commissions on average are 29 percent, and

01:29:18    5   marketing spending on average is 16 percent.           Combined,

01:29:20    6   that's 45 percent -- 45 cents out of every dollar.            What

01:29:23    7   that leaves you with is 55 percent of the dollar.

01:29:26    8            So if their revenue is going to go up by 1.27

01:29:30    9   percent, after adjusting for commissions and marketing,

01:29:33   10   that gets me down to .7 percent.

01:29:36   11   Q.   And are there any other costs that we need to take into

01:29:40   12   account in this analysis?

01:29:42   13   A.   No, I don't think there are.       Supercell certainly has

01:29:47   14   lots of other costs, but none of them are on that marginal

01:29:55   15   dollar of revenue.     None of them reasonably would increase

01:29:58   16   if they put this feature in and they make a little more

01:30:01   17   money.   Their marketing spend might go up.          Definitely

01:30:04   18   their commissions go up.      But the cost of their office

01:30:08   19   building in Sweden doesn't go up.        The number of people

01:30:11   20   they have in operations doesn't go up.

01:30:14   21            So in economics, we look at those marginal costs,

01:30:18   22   and I think that the marketing and commissions are the only

01:30:21   23   ones that would be marginally associated with this

01:30:23   24   particular feature.

01:30:25   25   Q.   Okay.   And were there any other results from Dr. Neal's
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 15 of 164 PageID #:
                                       18363                                         749



01:30:28    1   survey that you needed to consider here?

01:30:29    2   A.   Yes.    I actually looked at and used in my analysis in

01:30:40    3   terms of the things I considered, some other aspects of his

01:30:43    4   survey.

01:30:43    5               And one of them was something that was talked

01:30:45    6   about earlier today that there were -- a portion of the

01:30:47    7   players who took his survey when asked what would happen if

01:30:54    8   the feature went away, actually said:         Well, I'll spend

01:30:57    9   more time.

01:30:58   10               And so I had to consider, you know, is that

01:31:04   11   additional time?     What is the nature of that additional

01:31:06   12   time?     And is there an economic reason to put it in on an

01:31:11   13   equal basis with the spend less time or is it of a -- is

01:31:15   14   there evidence that will -- that would lead me to the

01:31:18   15   conclusion that it is materially a different sort of time.

01:31:21   16   Q.   So if we were to just consider that piece of data from

01:31:25   17   Dr. Neal without any other context, what would that do to

01:31:29   18   your calculation?

01:31:30   19   A.   Well, if I just blindly said I'm going to ignore the

01:31:34   20   evidence and just look at the survey results and say some

01:31:37   21   people say if you take this feature away, we're not going

01:31:40   22   to play as much, and some other people say we're going to

01:31:43   23   play more, and I net them together, actually net net, it

01:31:47   24   would suggest mathematically that people would play a -- a

01:31:51   25   little bit more.     And mathematically that would reduce this
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 16 of 164 PageID #:
                                       18364                                         750



01:31:57    1   royalty rate literally to zero and say the feature is not

01:31:59    2   worth anything.

01:32:00    3   Q.   Did you consider that to be reasonable?

01:32:01    4   A.   No.     I looked at a significant amount of evidence

01:32:05    5   that -- in the record to really kind of make this decision

01:32:09    6   about whether is it reasonable to net those and reach the

01:32:15    7   conclusion that the feature making people spend more time

01:32:18    8   would be productive in the sense of engagement with the

01:32:23    9   game, or would it be materially some other kind of time.

01:32:26   10   And I -- the evidence is clear that the kind of time that

01:32:30   11   those people would be spending is not productive time.

01:32:34   12   Q.   Okay.     And so you did find evidence in the record about

01:32:38   13   whether or not to net those spending more time versus less

01:32:44   14   time?

01:32:44   15   A.   Yes, I looked at that.      And this is -- you know, the --

01:32:50   16   the -- the chat messages that we talked a little -- that I

01:32:53   17   showed you a few minutes ago really get to this issue that

01:32:57   18   the entire purpose of this feature was time saving.

01:33:01   19              We saw one of the people say if you have to go,

01:33:04   20   you know, take a picture of somebody's layout and write it

01:33:10   21   down and build it by hand, that's a real pain.            It's --

01:33:15   22   certainly they were saying that is detrimental to quality

01:33:17   23   of life within the game.

01:33:19   24              So let's give these people a feature that will

01:33:23   25   save them time and improve their quality of life.            What
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 17 of 164 PageID #:
                                       18365                                         751



01:33:23    1   Mr. Peltola is talking about here is grinding.            That's the

01:33:25    2   term that Supercell uses internally; that if you make

01:33:31    3   people do things that's no fun, it is not a meaningful

01:33:40    4   experience.    And as he says here:      Grinding is generally

01:33:45    5   considered detrimental to a player experience.

01:33:49    6              So all the evidence I had was telling me that that

01:33:51    7   bucket of spend more time made sense that a few people

01:33:54    8   said, yeah, I still got to build this layout somehow, so

01:33:57    9   I'm going to have to do it by hand.         But that's not

01:34:00   10   productive, happy spending time in the game.

01:34:03   11              So I chose to say I'm going to set that aside, not

01:34:07   12   give it as much weight as the spend less time people and

01:34:11   13   use the spend less time in the game if the feature is gone

01:34:14   14   as the basis to value the feature.

01:34:15   15   Q.   So it's not that you simply ignored Dr. Neal's survey

01:34:19   16   results?

01:34:20   17   A.   No.   Actually, the calculations of what would happen if

01:34:24   18   you did it, I've laid all those out in my report.            And then

01:34:27   19   I laid out the reasons why I think the only answer that is

01:34:34   20   consistent with the evidence about why they built this

01:34:36   21   feature in the first place is that we look at the spend

01:34:39   22   less time and value it at that one -- at that .7 percent

01:34:44   23   level.

01:34:44   24   Q.   Great.   And so does that complete your analysis with

01:34:48   25   respect to the '594?
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 18 of 164 PageID #:
                                       18366                                         752



01:34:49    1   A.   It did.

01:34:49    2   Q.   Okay.     What do we do next?

01:34:51    3   A.   So next we go to Clash Royale.       And within Clash

01:34:55    4   Royale, the first place to go is the '655 patent, which is

01:35:00    5   shorthand, card donation patent.

01:35:02    6   Q.   And is the methodology that you used to value the '655

01:35:06    7   patent similar to what we did or the same as what we just

01:35:10    8   did with the '594?

01:35:11    9   A.   Yes.    Essentially, all the steps, all the types of

01:35:14   10   information I looked at, the categories of information, and

01:35:16   11   the analytical and mathematical steps were the same.

01:35:20   12   Q.   Okay.     So let's discuss some of the evidence that you

01:35:22   13   considered was important to determining the value of the

01:35:25   14   '655 patent.

01:35:25   15   A.   Okay.     So, first, I think let's go to -- I had some

01:35:29   16   financial data.      Actually it was one of the few features

01:35:33   17   where I had granular data that I could tie specifically

01:35:40   18   to -- make a correlation between money and the use of the

01:35:43   19   feature.

01:35:44   20               And what I found was that 87 percent of all of the

01:35:47   21   revenue from Clash Royale comes from players who donate,

01:35:53   22   request, and receive cards.       And only 13 percent of the

01:35:56   23   revenue is from players who don't use that whole donation

01:36:00   24   and -- and requesting and receiving cards element of the

01:36:04   25   game.
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 19 of 164 PageID #:
                                       18367                                         753



01:36:04    1   Q.   And, Dr. Becker, did you use PTX-87 in order to

01:36:09    2   determine that --

01:36:09    3   A.   Yes.

01:36:09    4   Q.   -- calculation?

01:36:13    5               MS. LUDLAM:    Mr. Groat, could you quickly pull up

01:36:17    6   PTX-87 for me?

01:36:21    7   Q.   (By Ms. Ludlam)       And is this the spreadsheet that you

01:36:28    8   used to calculate the information that appeared on your

01:36:31    9   slide?

01:36:31   10   A.   Yes.

01:36:31   11   Q.   Okay.    Thank you.

01:36:33   12               MS. LUDLAM:    Thank you, Mr. Groat.

01:36:35   13   Q.   (By Ms. Ludlam)       Is there any other evidence that you

01:36:37   14   considered in order to determine the value -- value of the

01:36:40   15   '655?

01:36:40   16   A.   Yes.    So in reviewing the evidence in the record, I

01:36:43   17   found that there were some surveys that -- that Supercell

01:36:46   18   had done internally relating to Clash Royale and this --

01:36:51   19   this feature.

01:36:53   20               And this is one where Clash Royale players were

01:37:00   21   asked:      Which of the following experiences are most central

01:37:02   22   to your enjoyment of Clash Royale?

01:37:06   23               And upgrading cards to make more progress was

01:37:12   24   central to the enjoyment for 58 percent of the people.

01:37:15   25               And, notably, the heavy payers who spend more than
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 20 of 164 PageID #:
                                       18368                                         754



01:37:18    1   a hundred dollars, actually rated that at 62 percent.

01:37:23    2   Q.   Great.     And that survey, I think, was depicted in the

01:37:28    3   video we just saw --

01:37:29    4   A.   Yes.

01:37:29    5   Q.   -- PTX-61?     Thank you.

01:37:33    6               Was there any other evidence in the record that

01:37:35    7   you considered in valuing the patent?

01:37:37    8   A.   Yes, there was at least one other survey.          This one is

01:37:40    9   from February of 2020 looking -- where they asked:

01:37:45   10   Considering your current clan and clan mates, how

01:37:49   11   interested are you in doing the following?

01:37:51   12               And then present them with a number of possible

01:37:53   13   things.      And helping clan mates to upgrade cards was the

01:37:57   14   highest rated activity that people were interested in

01:38:02   15   doing.      And that out of these activities would be the one

01:38:05   16   that -- sort of within which we would find the -- the --

01:38:08   17   the accused infringing feature.

01:38:09   18   Q.   Okay.     And -- and PTX-97 is what is represented on this

01:38:15   19   screen?

01:38:16   20   A.   Yes.

01:38:16   21   Q.   Okay.     Did you rely on -- just as you did with the

01:38:21   22   '594, did you rely on similar survey results from Dr. Neal?

01:38:24   23   A.   Yes.     So, again, the -- the first step was the

01:38:27   24   high-level awareness, usage, and importance analysis that

01:38:31   25   Dr. Neal did.      He was sort of asking a bunch of questions.
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 21 of 164 PageID #:
                                       18369                                         755



01:38:35    1   I was really focused on the difference between paying

01:38:37    2   players and non-paying players.

01:38:40    3               And, here, just like before, we see that

01:38:44    4   awareness, usage, and importance is significantly higher

01:38:47    5   for paying players when asked specifically about the '655

01:38:53    6   patent card donation feature.

01:38:54    7   Q.   And did you also consider a logit model that Dr. Neal

01:38:59    8   ran for this patent, as well?

01:39:01    9   A.   Yes.    So this data on this slide is sort of a general

01:39:04   10   directional.     Yes, it's more important and more valuable to

01:39:07   11   paying players.

01:39:09   12               The next step is to go to Dr. Neal's logistic

01:39:13   13   regression where he puts a finer point on it to say, what's

01:39:17   14   the probability of making an in-app purchase if you find

01:39:23   15   this card donation feature to be important?

01:39:29   16               When I take his logistic regression results and

01:39:32   17   sort of run them through the economic analysis to say

01:39:35   18   what's the impact on revenue, I get an 8.6 percent impact

01:39:40   19   on Clash Royale revenues.

01:39:41   20   Q.   And did you also consider your time versus spending

01:39:44   21   regression results with respect to Clash Royale?

01:39:47   22   A.   Yes.

01:39:49   23   Q.   Okay.    So what did you ultimately conclude, after

01:39:51   24   looking at all of this evidence, that the impact on

01:39:55   25   Supercell's revenue was that's associated with the card
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 22 of 164 PageID #:
                                       18370                                         756



01:39:59    1   donation patent?

01:39:59    2   A.   So I ultimately -- if we go to the next slide, we can

01:40:02    3   see I started with the percent of paying players who would

01:40:07    4   spend less time in the game.

01:40:09    5               For this feature, it was 24.9.      The average

01:40:16    6   percent decrease in time, multiply those together, I get

01:40:19    7   the net -- well, not the net, the -- the reduction in

01:40:24    8   playing time across all players, 11.6 -- 11.76 percent.

01:40:30    9               That then needs to be multiplied by that

01:40:34   10   regression coefficient of time versus spending of .169 for

01:40:40   11   this game, and that gets to a revenue impact of 1.99

01:40:43   12   percent.

01:40:44   13               That's Supercell's marginal revenue, but I need to

01:40:47   14   turn that into a reasonable royalty rate that they would

01:40:50   15   agree to.     If I take out the commissions and marketing,

01:40:54   16   just like I did before, that gets to a 1.1 percent royalty

01:40:59   17   rate.

01:40:59   18   Q.   And, Dr. Becker, again, did you consider the other

01:41:04   19   information from Dr. Neal's survey in arriving at your

01:41:08   20   final rate here?

01:41:09   21   A.   Yes.    There -- absolutely in his survey was this other

01:41:17   22   bucket of respondents that said:        Well, gosh, if you take

01:41:20   23   that feature away, I'm going to have to spend more time.

01:41:24   24               And so for essentially all the same reasons, I

01:41:25   25   went and did the same kind of research into the nature of
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 23 of 164 PageID #:
                                       18371                                         757



01:41:28    1   the additional time that they would spend.

01:41:29    2                I concluded that that additional time would be

01:41:32    3   grinding time, that non-productive quality of life

01:41:39    4   detrimental time, and that, therefore, I would set that

01:41:41    5   aside.       And even though I ran the numbers, they actually

01:41:47    6   would have reduced this royalty from 1.1 percent to .45

01:41:53    7   percent.

01:41:53    8                But the question is, is that reasonable?        Well,

01:41:55    9   no.    I mean, they put this feature into the game for a

01:41:59   10   purpose, to improve people's quality of life.           And it makes

01:42:03   11   sense that for some people, if you take it away, they're

01:42:06   12   going to have to grind away to get the same upgrades that

01:42:10   13   they otherwise would have with this feature.

01:42:12   14   Q.    Okay.     If we go back to your summary slide, we can fill

01:42:16   15   in the rate for the '655?

01:42:17   16   A.    Yes.

01:42:18   17   Q.    Okay.     Now, what's next?

01:42:18   18   A.    So next we go to the '137 and '481 patents, which is

01:42:24   19   the Elixir feature within Clash Royale.

01:42:26   20   Q.    Okay.     And is the methodology that you use to value the

01:42:30   21   '137 and the '481 the same as what we just saw?

01:42:33   22   A.    No.     No, it differs in some substantial ways.

01:42:36   23   Q.    Why does it differ?

01:42:38   24   A.    Well, the nature of the feature that's accused here is

01:42:42   25   fundamentally different.       With the card donation feature
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 24 of 164 PageID #:
                                       18372                                         758



01:42:45    1   and the copy layout feature, these are relatively small

01:42:52    2   aspects of the game.     You don't encounter it every time you

01:42:55    3   play the game, and they're optional.         I mean, we saw that

01:42:58    4   some people don't even use it.        Some players aren't even

01:43:01    5   aware of the card donation and copy layout.

01:43:04    6            Talking to Dr. Akl, I understood that the --

01:43:07    7   what's accused with respect to the '137 and '481 is core to

01:43:14    8   the nature of the gameplay.       It's essentially kind of woven

01:43:18    9   into the fabric of the game.       And so it's not something

01:43:21   10   that you can say do you like this or not.

01:43:24   11            That's like asking somebody if they -- do they

01:43:26   12   like playing golf without golf clubs.         Well, that would

01:43:29   13   be -- that wouldn't be a very interesting question to ask

01:43:34   14   because the clubs in your bag are kind of woven into the

01:43:38   15   fabric of playing the game.       And what I understood was,

01:43:41   16   Elixir is the same way.

01:43:42   17   Q.   Okay.   So what evidence did you consider to form your

01:43:45   18   determinations with respect to these patents?

01:43:47   19   A.   So, first, I went to look at -- just sort of industry

01:43:50   20   and any -- any kind of evidence I could find that would

01:43:59   21   tell me, how important is this?

01:44:01   22            I mean, Dr. Akl says it's in the fabric of the

01:44:03   23   game.   Everybody is going to encounter it, but there are

01:44:06   24   things clearly in the game that you encounter that aren't

01:44:10   25   important and other things are.
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 25 of 164 PageID #:
                                       18373                                         759



01:44:11    1              So I went and looked at -- for evidence of how

01:44:15    2   important this was.     And I've got three things here.          There

01:44:18    3   were others.     These are reviews of the game.

01:44:21    4              The first one says each card has its own Elixir

01:44:25    5   cost, and managing this is the heart of the game.

01:44:28    6              The Forbes article on Clash Royale says right

01:44:32    7   upfront:     It's all about Elixir.

01:44:34    8              The -- this article on the right-hand side says:

01:44:41    9   Elixir is the most important thing of any match in Clash

01:44:43   10   Royale.     And they say it's the key to winning matches

01:44:46   11   online.

01:44:46   12   Q.   So how does this information impact your analysis?

01:44:49   13   A.   So that tells me that this is something at -- you know,

01:44:55   14   again, we're ultimately trying to figure out what the

01:44:57   15   parties would agree to sitting at the table.           This is one

01:45:01   16   where sitting at that table, GREE is going to know and

01:45:05   17   Supercell is going to know that these patents get to the

01:45:07   18   heart of one of the most important -- something that is key

01:45:11   19   to the game.

01:45:13   20              And so that tells me directionally that this is

01:45:16   21   going to be more valuable than an optional feature within

01:45:20   22   the game.     This -- this evidence and other evidence tells

01:45:23   23   me that.

01:45:24   24   Q.   So how did you use this to establish a royalty rate for

01:45:29   25   the '137 and '481?
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 26 of 164 PageID #:
                                       18374                                         760



01:45:31    1   A.   So I did something that's not unlike if you were trying

01:45:35    2   to figure out a house -- you know, green house on the

01:45:38    3   corner is worth, but you haven't -- you need to appraise

01:45:42    4   that, but you have a comp from the blue house in the middle

01:45:45    5   of the block.     Maybe it's a little bit smaller, not as

01:45:48    6   important, not as prominent.       But you do -- you do know

01:45:52    7   what the value of that house in the middle of block is, or

01:45:54    8   at least you have an appraisal of it.

01:45:57    9            So I talked to Dr. Akl and said:          Are there any

01:46:00   10   comps that I can look to for the '137 and '481 patents?

01:46:06   11   And he told me that the '655 patent, which is the optional

01:46:10   12   card donation feature, was comparable, not the same in

01:46:14   13   value, but it's comparable.       And so I decided to use that

01:46:18   14   as a comp in this negotiation for valuing the '137 and '481

01:46:26   15   Elixir patents.

01:46:27   16   Q.   Okay.   So if we start with the 19 -- 1.99 percent,

01:46:33   17   where do you go from there?

01:46:34   18   A.   Yeah.   So this -- this starting rate, it's not the

01:46:37   19   royalty, but it's the -- that incremental revenue impact

01:46:44   20   that after looking at my regression and various parts of

01:46:47   21   Dr. Neal's survey, I was able to determine that the

01:46:49   22   optional card donation feature is responsible for 1.99

01:46:53   23   percent of Supercell's Clash Royale revenue.           That's my

01:46:59   24   comp.

01:47:00   25            So now I need to adjust it, just like if the house
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 27 of 164 PageID #:
                                       18375                                         761



01:47:03    1   on the corner has 20 percent more square footage, you're

01:47:07    2   going to need to up the price.

01:47:09    3              So the measure that I used to make the adjustment

01:47:12    4   is the extent of use.      The optional feature, we know from

01:47:17    5   Dr. Neal's survey, is used 68.5 percent of the time -- or

01:47:22    6   by 68.5 percent of the users.        Elixir is used by everybody.

01:47:28    7              Dr. Akl tells me that, and the articles make it

01:47:30    8   clear that you can't even play the game without using

01:47:32    9   Elixir.      So that's a hundred percent.     A hundred percent is

01:47:38   10   1.46 times as big as 68-and-a-half percent.

01:47:41   11              So it's like a square footage adjustment in a

01:47:45   12   house appraisal.      I increase the 1.99 percent valuation

01:47:52   13   to -- if you'll click, it will do the math for me -- 2.9

01:47:56   14   percent.

01:47:57   15              That then gives me an estimated valuation in total

01:48:00   16   that I need to then take down to a royalty.           And to that, I

01:48:05   17   apply the same commissions and marketing adjustment, and I

01:48:08   18   get a royalty rate of 1.6 percent.

01:48:11   19   Q.   And is that the final royalty rate that you determined

01:48:15   20   for the '137/'481?

01:48:18   21   A.   It is.

01:48:19   22   Q.   We can go back and fill in your chart.

01:48:22   23              And it looks like Brawl Stars is next.

01:48:25   24   A.   Yeah, that's the last one, the '873.

01:48:28   25   Q.   Okay.    And is the methodology to arrive at the '873
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 28 of 164 PageID #:
                                       18376                                         762



01:48:31    1   similar to the approach we took for the last two patents,

01:48:36    2   the '137 and '481?

01:48:38    3   A.   Yeah, it's essentially just like the Elixir and unlike

01:48:42    4   the card donation and the copy layout.          The shooting and

01:48:46    5   aiming control, is, again, based on my discussion with

01:48:49    6   Dr. Akl, central, core to the game.         You can't play the

01:48:53    7   game without using the aiming controls and the shooting

01:48:57    8   controls.    So I follow the same path.

01:48:59    9            First look to some evidence about whether this is,

01:49:03   10   in fact, important and valuable, and then find a comp and

01:49:09   11   then adjust the comp.

01:49:11   12   Q.   Okay.   Let's look at that evidence.

01:49:13   13   A.   Okay.   Interesting thing with Brawl Stars in this

01:49:17   14   particular feature is they actually -- Supercell did a soft

01:49:19   15   release of the game without these controls.           They had a

01:49:25   16   different way of controlling the gameplay.           So we have kind

01:49:28   17   of a natural experiment here where they put a

01:49:31   18   non-infringing version of this out into the marketplace,

01:49:35   19   and they were able to get some reviews back.

01:49:37   20            Here, we're looking at an internal discussion

01:49:42   21   from -- let me see, this is from March of 2017, and they're

01:49:45   22   talking about the -- the top dislikes from the latest

01:49:50   23   survey, and the top three griefs.

01:49:55   24            And the No. 1 grief and complaint about this game

01:49:59   25   was that the controls didn't work.         They -- they didn't
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 29 of 164 PageID #:
                                       18377                                         763



01:50:02    1   feel comfortable with the controls.

01:50:03    2              So if we go to the next one, that last one was

01:50:09    3   internal Supercell.     These are external reviews of the

01:50:12    4   game, and what they're reviewing here specifically is the

01:50:14    5   soft launch version that did not have the accused control

01:50:23    6   in it.     And we see, again, same thing, nobody liked it.

01:50:26    7              The one on the left says that it's -- they said

01:50:29    8   that once people started playing, the developers realized

01:50:33    9   that movement wasn't working.

01:50:34   10              Over on the right, they said the second

01:50:37   11   fundamental issue that:      The game's action phase has tried

01:50:40   12   and failed to solve multiple times is how complex and

01:50:43   13   imprecise the controls are.

01:50:44   14              Clearly, the controls are a problem.         What did

01:50:47   15   they do?     They completely revamped them.       I think we heard

01:50:51   16   some testimony about that.       And they put in place the one

01:50:56   17   that's accused of infringing in this case.

01:50:58   18              And I went and looked, what did people say about

01:51:02   19   with that one.     That one came out -- here's a review after

01:51:05   20   it came out and saying:      The most surprising thing about

01:51:08   21   Brawl Stars is how good it feels.        Mobile shooters are

01:51:12   22   notoriously frustrating due to the inaccuracy of the

01:51:18   23   touchscreens.     Brawl Stars isn't perfect, but somehow I

01:51:21   24   never found myself fighting with the controls.

01:51:23   25              So this -- they essentially fixed the problem.
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 30 of 164 PageID #:
                                       18378                                         764



01:51:27    1   Q.   How did you use this evidence to establish a royalty

01:51:29    2   rate related to the '873?

01:51:30    3   A.   So, again, this told me that this was something that

01:51:33    4   was sitting at the negotiating table.         Everybody is going

01:51:34    5   to realize that we're talking about something that's --

01:51:37    6   that was put in the game on purpose and solved an important

01:51:41    7   problem and, thus, has value that I think is reasonable to

01:51:44    8   assume is more important and more valuable than an optional

01:51:49    9   feature.    So I then just need to find a comp and adjust it.

01:51:54   10   Q.   And why did you use this -- this comparable rate again?

01:51:59   11   A.   So the comp here is, again, the same '655 marginal

01:52:03   12   revenue impact that I concluded for the '655 patent.              I

01:52:06   13   talked to Dr. Akl about the comparability of the '655 to

01:52:13   14   the '873, and he said that they were technologically

01:52:16   15   comparable.

01:52:18   16              That sort of gave me comfort to use this as a

01:52:21   17   comp.   I then just need to do an adjustment kind of for

01:52:25   18   the -- this is not the house on the corner.           This is a

01:52:28   19   house down the block that I need to adjust.

01:52:30   20   Q.   So let's talk about those additional adjustments.            What

01:52:33   21   was the first one that you had to make?

01:52:34   22   A.   So there's two adjustments here.        First, is just that

01:52:38   23   same usage.    Everybody uses -- every player uses the

01:52:43   24   shooting controls.     Only 68.5 percent use the '655 patent.

01:52:48   25   That's a 1.46 adjustment.
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 31 of 164 PageID #:
                                       18379                                         765



01:52:52    1            The other thing is we're talking about Clash -- or

01:52:55    2   Brawl Stars here, which that regression of the time versus

01:52:58    3   spending tells me that the monetization within Brawl Stars

01:53:05    4   is higher.     It takes less time to get the same amount of

01:53:09    5   increase in revenue.

01:53:10    6            And so adjusting for that higher monetization is a

01:53:14    7   1.526 factor using the regression results I had.

01:53:19    8            That gets me to a revenue impact for the '873

01:53:23    9   shooting system of 4.43 percent.

01:53:27   10   Q.   And then did you have to make additional adjustments?

01:53:31   11   A.   So that's -- that's the benefit that Supercell gets.

01:53:33   12   And the question is, how much of that benefit is reasonable

01:53:35   13   to pay as a royalty?     I make the same commissions and

01:53:38   14   marketing adjustments to that, and I get to a royalty of

01:53:42   15   2.4 percent.

01:53:43   16   Q.   We'll go back to your chart and fill that in.

01:53:47   17            Dr. Becker, have we now covered everything that

01:53:51   18   you considered in forming your opinions in this case?

01:53:53   19   A.   We've covered the quantitative analysis.          There are a

01:53:56   20   couple of things from that initial list of 15 factors that

01:53:59   21   I just need to go sort of check off to make sure that

01:54:02   22   we've -- we've touched on everything.

01:54:03   23   Q.   Okay.   What do we need to consider?        What else do we

01:54:05   24   need to consider, I should say?

01:54:07   25   A.   So the first thing under one of the technical factors,
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 32 of 164 PageID #:
                                       18380                                         766



01:54:11    1   which is generally looked at under Factor 9, is a question

01:54:14    2   of what we call non-infringing alternatives.

01:54:17    3            In cases where an accused infringer could switch

01:54:21    4   to something different and still get all the same benefits,

01:54:25    5   that can impact what they'd be willing to pay.            So the

01:54:30    6   question is, do we have any non-infringing alternatives

01:54:31    7   here?

01:54:32    8   Q.   And do we have any non-infringing alternatives that you

01:54:34    9   considered?

01:54:35   10   A.   There aren't any.    I talked to Dr. Akl about this and

01:54:40   11   about the things that Supercell had proposed as

01:54:43   12   alternatives.    We see with the -- like on the Brawl Stars

01:54:49   13   shooting, they had an alternative before they put this one

01:54:53   14   in, and it was a failure in the marketplace.

01:54:55   15            So you always could take something out.           The

01:54:57   16   question is, is it acceptable, and according to Dr. Akl,

01:55:02   17   none of the alternatives that they've proposed are

01:55:06   18   technically or -- or qualify as non-infringing

01:55:11   19   alternatives.

01:55:11   20   Q.   Okay.   Are there any other factors that we need to

01:55:14   21   consider?

01:55:14   22   A.   So back to the checklist, that -- there are three

01:55:19   23   factors here that look at licensing considerations.

01:55:24   24   Sometimes the patents that I'm looking at in a particular

01:55:26   25   case have been licensed to someone else.
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 33 of 164 PageID #:
                                       18381                                         767



01:55:29    1               It would be like saying, well, this house that I'm

01:55:31    2   trying to appraise was just sold a year ago, and so we can

01:55:36    3   just look at that sale and see as a go-by.

01:55:40    4               The question here is, have any of the patents in

01:55:43    5   this suit been licensed or have any comparable

01:55:46    6   situations -- exist?     And I looked at that, and the answer

01:55:49    7   is no.

01:55:49    8   Q.   And do you know whether Supercell's damages expert

01:55:56    9   agrees with you with respect to the comparable -- any

01:56:01   10   comparable licenses?

01:56:01   11   A.   I believe he looked at these three factors and

01:56:04   12   concluded that there were no comparable licenses.

01:56:06   13   Q.   Okay.    Did you consider whether GREE ever licensed any

01:56:09   14   of these five U.S. patents that are in this case to anyone?

01:56:13   15   A.   They have not licensed these five patents.

01:56:16   16   Q.   Okay.    Are you aware of the prior settlement agreement

01:56:20   17   between GREE and Supercell in Japan?

01:56:23   18   A.   Yes.

01:56:24   19   Q.   Have you reviewed it?

01:56:25   20   A.   I did study that agreement, yes.

01:56:26   21   Q.   Did you consider whether it was comparable?

01:56:29   22   A.   I looked at that question in detail and reached the

01:56:29   23   conclusion that it is not comparable, for a number of

01:56:32   24   reasons.

01:56:32   25   Q.   And why is it not comparable?
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 34 of 164 PageID #:
                                       18382                                         768



01:56:35    1   A.   Well, it's -- there's a long list of reasons why it's

01:56:38    2   not comparable.

01:56:40    3            One of the most fundamental issues is that the

01:56:42    4   markets are very different; that licensed patents only in

01:56:47    5   Japan -- excuse me.     And the Japanese market is vastly

01:56:50    6   different.    If we look here just kind of directionally, the

01:56:54    7   United States market for Supercell is many, many times

01:56:58    8   larger than the Japanese market.

01:57:00    9            So if -- you know, you can't just look at what was

01:57:06   10   paid in Japan and have any sense of what would be

01:57:09   11   reasonable here without at least taking this into account.

01:57:11   12   Q.   Are there any other adjustments that you would have to

01:57:13   13   take into account?

01:57:14   14   A.   I looked also at the question of whether just the --

01:57:17   15   the sort of whole patent damages world in Japan is the same

01:57:22   16   or comparable to the U.S., and found that -- at least one

01:57:27   17   study that said that there are dramatic differences in the

01:57:31   18   way patentholders get compensated for people -- from people

01:57:35   19   who are infringing in the two jurisdictions.           I think I saw

01:57:40   20   one study that said that U.S. was maybe 10 times higher

01:57:44   21   than Japan.

01:57:46   22   Q.   And is there anything else that we need to consider

01:57:48   23   with respect to that license?

01:57:51   24   A.   Well, the final thing is that that was a settlement.

01:57:53   25   Remember back to the negotiating table, we had -- this was
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 35 of 164 PageID #:
                                       18383                                         769



01:57:56    1   a situation where I'm supposed to -- you know, the parties

01:57:59    2   are sitting at the table with no question about the

01:58:02    3   validity and infringement of the patents.          They're willing

01:58:06    4   to take a license.     They're not disputing any of those

01:58:09    5   things.

01:58:10    6             Quite the opposite is true in Japan.          They were in

01:58:14    7   the midst of a big dispute over these patents and

01:58:16    8   ultimately decided to compromise and settle.

01:58:19    9             And so that's another element of non-comparability

01:58:24   10   that you really can't -- given all those factors, I think

01:58:27   11   you can't look at that Japanese settlement.

01:58:29   12   Q.   Are there any other Georgia-Pacific factors that we

01:58:33   13   need to consider?

01:58:33   14   A.   The last category, in terms of -- well, two more.            One

01:58:39   15   is these competitive considerations.

01:58:46   16             In some cases you look at the competitive factors

01:58:49   17   here, 4 and 5, and find that the two people that I'm trying

01:58:52   18   to put at that table are head-to-head competitors.            I mean,

01:58:57   19   they're just -- they're just right like that.           And that

01:59:00   20   could have an impact on the royalty rate.

01:59:02   21             There's oftentimes a justification for a much

01:59:05   22   higher royalty if you're licensing a direct competitor who

01:59:09   23   is going to then come take sales from you.

01:59:11   24             Here, I looked at the evidence, and I think we

01:59:13   25   heard Mr. Sheppard say:      Largely by the time these
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 36 of 164 PageID #:
                                       18384                                         770



01:59:16    1   negotiations would be happening, GREE was out of the U.S.

01:59:20    2   market.

01:59:20    3             So I considered it and concluded that this would

01:59:23    4   not -- it would be neutral with respect to the rate.

01:59:26    5   Q.   Okay.   And any other factors?

01:59:29    6   A.   The last thing is just to outline and sort of define

01:59:33    7   the nature and scope of the license, how long it would

01:59:39    8   last, and what, then, would be the outcome of the

01:59:41    9   negotiation?

01:59:42   10             And, here, the specific elements in terms of

01:59:45   11   nature and scope are that this would be a non-exclusive

01:59:49   12   license to practice just these five patents in just the

01:59:54   13   United States, and that the structure of the royalty there

01:59:56   14   would be a running royalty.

01:59:58   15   Q.   And why a running royalty?

02:00:01   16   A.   Well, the -- all the evidence that I saw and that I

02:00:05   17   considered tells me that the benefits that Supercell gets

02:00:11   18   come from the extent to which these things are used.             And

02:00:13   19   so the only form of royalty that gives you sort of a pay as

02:00:19   20   you go, the more you use it, the more you owe, the less you

02:00:22   21   use it, the less you owe, is a running royalty.

02:00:25   22             The alternative is just to agree to pay a lump

02:00:28   23   sum, one and done.     Doesn't matter how much you use it,

02:00:32   24   that's the royalty for the license.         But that doesn't fit

02:00:37   25   the economics of these patents.
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 37 of 164 PageID #:
                                       18385                                         771



02:00:38    1   Q.   And now that we have these rates, Dr. Becker, did you

02:00:41    2   calculate what the royalties would be from the date of

02:00:44    3   first infringement through       -- I think the date we have is

02:00:52    4   July 31st?

02:00:53    5   A.   I did.

02:00:55    6   Q.   Okay.

02:00:55    7   A.   So I took these rates, and I took the revenue data that

02:01:00    8   Supercell produced.     And it's important to note these are

02:01:04    9   from the first date through July 31st.          Even though we're

02:01:08   10   sitting here today, we only have financial data from

02:01:10   11   Supercell through July 31st.       So these quantifications are

02:01:14   12   as of July 31st of 2020.

02:01:16   13              For the '594 patent at a .7 percent rate, that

02:01:21   14   would be $4,106,296.

02:01:25   15              For the '655 patent, you'll see I have two

02:01:29   16   numbers, and I can --

02:01:30   17   Q.   Let me -- yes, let's -- can you explain why you have

02:01:34   18   two different dates for the -- both of the Clash Royale

02:01:37   19   patents?

02:01:37   20   A.   Right.   So I was asked to do this.       I understand from

02:01:42   21   counsel that GREE has a claim, at least, that it should

02:01:47   22   receive damages from the date that it sent a letter to

02:01:52   23   Supercell saying:     Hey, we have some patents that you need

02:01:56   24   to think about.

02:02:01   25              That may or may not be the right date.         I think
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 38 of 164 PageID #:
                                       18386                                         772



02:02:04    1   that's something that the jury is going to decide.              So I

02:02:07    2   have to do two things, one quantification from that letter

02:02:11    3   date or from the date the patent issued.

02:02:13    4   Q.   Okay.    And is that represented here in these two

02:02:18    5   columns?

02:02:19    6   A.   Yes.    So the column from the patent date is from when

02:02:23    7   the patent issued.        That would be for the '655 patent,

02:02:26    8   $4,131,448.00.     If it's from the letter date, that would be

02:02:36    9   7,437,809.

02:02:41   10               And, again, same issue with the dates for the

02:02:44   11   '137/'481, $7,968,142.00 if it's from the patent date, or

02:02:54   12   $10,818,632.00 if it's from the letter date.

02:03:00   13               For Brawl Stars, we don't have that issue.          It's

02:03:02   14   just from the -- from the patent date.            Actually, I think

02:03:05   15   it's the date they put the feature in.            And this is

02:03:07   16   $2,303,265.00.

02:03:11   17   Q.   Thank you, Dr. Becker.      I appreciate your time.

02:03:15   18               MS. LUDLAM:    Pass the witness.

02:03:16   19               THE COURT:    All right.     Cross-examination by the

02:03:18   20   Defendant?

02:03:24   21               MR. DACUS:    Thank you, Your Honor.      May we pass

02:03:25   22   out binders while we get ready?

02:03:27   23               THE COURT:    You may.     You may.

02:03:30   24               MR. DACUS:    Thank you, Your Honor.

02:03:44   25               Your Honor, may I approach?
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 39 of 164 PageID #:
                                       18387                                         773



02:03:46    1               THE COURT:     You may.

02:03:49    2               THE WITNESS:     Thank you, sir.

02:03:57    3               THE COURT:     All right.   Mr. Dacus, you may proceed

02:04:01    4   with cross-examination.

02:04:02    5               MR. DACUS:     Thank you, Your Honor.

02:04:02    6                              CROSS-EXAMINATION

02:04:04    7   BY MR. DACUS:

02:04:04    8   Q.   Good afternoon, Dr. Becker.

02:04:05    9   A.   Good afternoon.

02:04:06   10   Q.   Were you here when the Judge gave his preliminary

02:04:09   11   instructions and for opening statements, sir?

02:04:10   12   A.   No.

02:04:11   13   Q.   Okay.    Have you had an opportunity to read the

02:04:13   14   transcript of the opening statement and the Judge's

02:04:16   15   instructions?

02:04:17   16   A.   I -- I reviewed it.       I didn't -- I was more looking at

02:04:20   17   Dr. Akl's testimony, so I -- I can't say that I reviewed

02:04:25   18   that in detail.

02:04:26   19   Q.   You've testified enough, as you told the jury, that you

02:04:30   20   know that one of the things this jury has to do and one of

02:04:34   21   the things the Judge has told them to do is to assess the

02:04:38   22   credibility of each witness that takes the stand, correct?

02:04:41   23   A.   Yes.

02:04:41   24   Q.   And in -- specifically for experts, they need to look

02:04:45   25   at the qualifications and experience related to the
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 40 of 164 PageID #:
                                       18388                                         774



02:04:49    1   particular area in which the expert is testifying, true?

02:04:52    2   A.   Yes.

02:04:55    3   Q.   Okay.   Now, as I understand it, you're here telling

02:04:58    4   this jury what you believe a royalty should be based on a

02:05:05    5   negotiation of a patent license, correct?

02:05:07    6   A.   Yes.

02:05:08    7   Q.   Now, it is true, sir, that in your professional life,

02:05:12    8   you have only negotiated personally two licenses, correct?

02:05:16    9   A.   Yes.

02:05:17   10   Q.   In the entirety of your career, correct?

02:05:20   11   A.   That's correct.    In terms of being the person sitting

02:05:23   12   at the table figuratively, negotiating a license, that's

02:05:27   13   correct.

02:05:27   14   Q.   And it's also true, sir, that, although you're here

02:05:29   15   telling this jury what these folks would have negotiated

02:05:33   16   for a video game patent license, you personally have never

02:05:36   17   negotiated a video game patent license; isn't that true?

02:05:39   18   A.   That's true.

02:05:40   19   Q.   You have never worked at any business or company that

02:05:49   20   is involved or was involved in designing or selling video

02:05:53   21   games; isn't that true?

02:05:54   22   A.   That's true.

02:05:55   23   Q.   Including mobile video games that we're here about;

02:05:58   24   isn't that fair?

02:05:59   25   A.   Correct.
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 41 of 164 PageID #:
                                       18389                                         775



02:05:59    1   Q.   It's also true, sir, that at the time that you gave

02:06:06    2   your opinions in this case and you calculated these

02:06:09    3   damages, you had actually never even played these games;

02:06:13    4   isn't that true?

02:06:13    5   A.   That's true.   I hadn't played through the games.           I

02:06:17    6   reviewed lots of videos and things of people playing, but I

02:06:22    7   hadn't -- I'm not a player of these games myself.

02:06:24    8   Q.   It's true, sir, that if -- you do not know how many

02:06:27    9   other features there are in these games beyond the five

02:06:32   10   patented features that you're talking about; isn't that

02:06:35   11   true?

02:06:35   12   A.   I wouldn't say that I don't know any of the features.

02:06:39   13   Certainly, Dr. Neal's survey looked at -- he had control

02:06:43   14   questions on other features.       But in terms of the totality

02:06:47   15   of features that exist in these games, I don't have a

02:06:50   16   listing of those.

02:06:51   17   Q.   You do have at least enough knowledge to know that

02:06:53   18   there are hundreds and hundreds, if not thousands, of other

02:06:59   19   features, correct?

02:06:59   20   A.   Yeah, I think depending of how granular you get about a

02:07:04   21   feature, the color of some little guy's shirt, if you call

02:07:10   22   that a feature, yeah, there may be thousands of features.

02:07:12   23   Q.   And in this case, sir, you made no attempt at all to

02:07:15   24   try and value those other features; isn't that true?

02:07:17   25   A.   That's true.   My assignment here was to value these
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 42 of 164 PageID #:
                                       18390                                         776



02:07:21    1   five -- four features.

02:07:23    2   Q.   And -- and I want to be clear with you and make sure

02:07:29    3   that I and the jury understand what you've said as to what

02:07:32    4   you're going to be here to do today and not do.            Does that

02:07:36    5   sound fair to get that straight?

02:07:36    6   A.   Sure.

02:07:36    7   Q.   Okay.    You are not here to offer any opinion on whether

02:07:40    8   or not Supercell infringes these patents, correct?

02:07:45    9   A.   That is correct.

02:07:45   10   Q.   You're not here to give any opinion on whether or not

02:07:47   11   these patents are valid, true?

02:07:50   12   A.   Correct.

02:07:51   13   Q.   Candidly, from what you said, when you did your work,

02:07:54   14   you just assumed that these patents are infringed and that

02:07:58   15   they are valid, correct?

02:07:59   16   A.   Yes.    I think it's key to understand that I -- I must

02:08:02   17   assume that.     I mean, the -- it's not that I just chose to

02:08:05   18   say, well, I'm just going to assume this.          I must assume

02:08:09   19   that as part of my analysis.       Every damage expert has to

02:08:13   20   assume it to make their analysis relevant.

02:08:15   21   Q.   And you, of course, understand that Supercell says they

02:08:19   22   do not use or infringe these patents, correct?

02:08:21   23   A.   I understand that's their position.

02:08:22   24   Q.   And you understand that Supercell says four of the five

02:08:25   25   patents are actually invalid?
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 43 of 164 PageID #:
                                       18391                                         777



02:08:27    1   A.   I understand that.

02:08:28    2   Q.   And if this jury were to find either that the patent is

02:08:32    3   invalid or that Supercell does not use it, there would be

02:08:36    4   no damages, correct?

02:08:37    5   A.   Correct.

02:08:38    6   Q.   And with all due respect to you, if they find either

02:08:42    7   one of those, they can ignore your testimony, true?

02:08:45    8   A.   I think that's fair, yes.

02:08:47    9   Q.   Okay.   Now, you understand that the jury gets to make

02:08:51   10   that decision on infringement and validity, not me,

02:08:54   11   correct?

02:08:54   12   A.   Yes.

02:08:55   13   Q.   So I don't know what they're going to find.          You

02:08:58   14   understand that?

02:08:58   15   A.   Yes.

02:08:59   16   Q.   And if they find infringement, then I need to ask you

02:09:02   17   some questions related to damages so that they have all of

02:09:06   18   the evidence in front of them.        Does that sound fair?

02:09:08   19   A.   That's fair.

02:09:10   20   Q.   Okay.   Now, one of the things the jury is going to

02:09:14   21   determine is whether or not the form of this license should

02:09:17   22   be either a lump sum or a running royalty, correct?

02:09:23   23   A.   I -- I honestly don't know whether they're going to be

02:09:25   24   asked that question.

02:09:27   25   Q.   Okay.   If they are, you agree that they should base the
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 44 of 164 PageID #:
                                       18392                                         778



02:09:30    1   answer on the evidence, correct?

02:09:31    2   A.   Yes.

02:09:32    3   Q.   And your proposal is that the jury award a running

02:09:38    4   royalty, a percentage royalty, fair?

02:09:39    5   A.   I do -- yes, I think it's fair that the form of the

02:09:43    6   royalty that I use to come up with the damage amounts that

02:09:46    7   I presented is clearly a running royalty.

02:09:49    8   Q.   Right.    And this percentage that you've multiplied, you

02:09:55    9   multiplied it by revenues or sales; isn't that correct?

02:10:00   10   A.   By revenues, yes.

02:10:01   11   Q.   Okay.    And you multiply -- multiplied it by the

02:10:04   12   revenues for the entire game; isn't that true?

02:10:09   13   A.   Yes, the nature of the analytics is to come up with a

02:10:12   14   rate that would apply to the whole game.

02:10:13   15   Q.   And you, of course, know, sir, that there's a

02:10:17   16   difference between revenues or sales and profits, correct?

02:10:20   17   A.   Oh, absolutely, yes.

02:10:21   18   Q.   And so these numbers that the GREE lawyers showed in

02:10:26   19   opening and the numbers that you showed here during your

02:10:29   20   presentation, those -- those were revenue numbers, correct?

02:10:32   21   A.   Not exclusively.    I had a slide that also showed

02:10:35   22   profits.

02:10:35   23   Q.   Ultimately, you multiply your percentage by a revenue

02:10:38   24   number, correct?

02:10:39   25   A.   Yes, it's been adjusted for some of the costs, but
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 45 of 164 PageID #:
                                       18393                                         779



02:10:43    1   ultimately the royalty rate goes against gross revenue.

02:10:49    2   Q.   You -- you understand, sir, that Supercell says in this

02:10:51    3   case a lump sum is the appropriate form of royalty if the

02:10:56    4   jury decides that issue?

02:10:58    5   A.   I -- I understand that that's their position.

02:11:00    6   Q.   Okay.    And -- and you, of course, know that a lump sum

02:11:03    7   means that you make a one-time payment, and then you have

02:11:08    8   the right to use that patent for as much as you want,

02:11:14    9   correct?

02:11:14   10   A.   Right.    Both in terms of the quantity and the time.          If

02:11:18   11   you make a one-time payment, it would be typically for the

02:11:21   12   life of the patent and that amount of money, whether you

02:11:23   13   made a dollar off of it or a billion dollars off of it.

02:11:27   14   Q.   And you agree a lump sum royalty is an appropriate form

02:11:30   15   of royalty, correct?

02:11:31   16   A.   It -- it can be.    It's one of two typical forms, and it

02:11:35   17   depends on the economics of the case.

02:11:36   18   Q.   You yourself have given an opinion from a witness stand

02:11:39   19   many times that a lump sum is appropriate, correct?

02:11:41   20   A.   Yes.

02:11:43   21   Q.   So you agree that in this case, the jury should make

02:11:47   22   its decision based on the evidence, fair?

02:11:49   23   A.   Yes.

02:11:51   24   Q.   And as you said earlier, what the jury is attempting to

02:11:54   25   do is determine what these two parties, if they sat down at
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 46 of 164 PageID #:
                                       18394                                         780



02:11:58    1   this hypothetical negotiation table, what they would have

02:12:00    2   negotiated, fair?

02:12:02    3   A.    Fair, under the circumstances that I have to assume are

02:12:09    4   present at that negotiation.

02:12:10    5   Q.    And part of the evidence that the jury should use and,

02:12:12    6   frankly, you should utilize also is what the parties have

02:12:17    7   done in the past; isn't that true?

02:12:19    8   A.    I only think that would be appropriate if what they've

02:12:22    9   done in the past is a comparable economic circumstance.

02:12:25   10   Q.    Well, we know that GREE and Supercell sat down in

02:12:27   11   February of 2019 and negotiated a license, correct?

02:12:30   12   A.    Yes.

02:12:30   13   Q.    Over these Japanese patents, correct?

02:12:32   14   A.    You say "these."     They -- they were over Japanese

02:12:35   15   patents.

02:12:36   16   Q.    Okay.     And that was a lump sum agreement that they came

02:12:39   17   to?

02:12:39   18   A.    It was.

02:12:47   19   Q.    You also know from what you've reviewed in this case,

02:12:51   20   that Supercell actually negotiated a license with a company

02:12:55   21   called Thompson, correct?

02:12:56   22   A.    Yes.

02:12:57   23   Q.    They actually negotiated three licenses with Thompson,

02:12:59   24   fair?

02:13:00   25   A.    Yes.
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 47 of 164 PageID #:
                                       18395                                         781



02:13:00    1   Q.   And all three of those licenses were lump sum; isn't

02:13:06    2   that true?

02:13:06    3   A.   That's my recollection, yes.

02:13:08    4   Q.   All three were for an amount of $2,500.00, and all

02:13:12    5   three were lump sum; isn't that a true statement?

02:13:15    6   A.   Yes.

02:13:16    7   Q.   It is also true, sir, that you are not aware -- are not

02:13:18    8   aware of any percentage or running royalties that are

02:13:23    9   customary in this particular industry; isn't that a true

02:13:26   10   statement?

02:13:26   11   A.   That's true.

02:13:27   12   Q.   Okay.   So the evidence in front of this jury is

02:13:31   13   Supercell/GREE license was a lump sum, Supercell's license

02:13:37   14   with Thompson were all lump sum, and you're not aware of

02:13:40   15   any licenses that are customary in this industry other than

02:13:45   16   lump sum.    Correct?

02:13:46   17   A.   Well, I think with respect to that third one, it's that

02:13:50   18   there are no established royalty rates in the industry.

02:13:56   19   I'm not aware -- I'm not saying in that that there have

02:14:01   20   never been licenses in a running royalty form or a lump sum

02:14:04   21   form in the industry.      We just don't know.       But there's not

02:14:07   22   a -- sort of customary rate in the gaming industry that I'm

02:14:12   23   aware of.

02:14:24   24   Q.   Now, I want to ask you some questions not about the

02:14:27   25   form but about your actual amount; does that sound fair?
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 48 of 164 PageID #:
                                       18396                                         782



02:14:29    1   A.   That's fair.

02:14:30    2   Q.   You agree, sir, that the law allows for a reasonable

02:14:34    3   royalty, correct?

02:14:34    4   A.   I think, technically, it's no less than a reasonable

02:14:37    5   royalty.

02:14:37    6   Q.   So, ultimately, the jury needs to determine whether or

02:14:40    7   not your calculation is reasonable; is that fair?

02:14:43    8   A.   That is absolutely fair.

02:14:44    9   Q.   And GREE has the burden of proof to prove damages;

02:14:51   10   isn't that true?

02:14:51   11   A.   Yes.

02:14:52   12   Q.   And you would agree with me, sir, that there are some

02:14:55   13   fundamentals of -- or at least principles that you as an

02:15:03   14   expert and the jury as someone determining these decisions

02:15:06   15   should adhere to; you agree with that?

02:15:08   16   A.   That's a pretty broad statement.        I think there are

02:15:11   17   certainly things that I know I should adhere to.            But maybe

02:15:14   18   you could be more specific.

02:15:16   19   Q.   Thank you.

02:15:17   20               MR. DACUS:   Your Honor, may I have leave to

02:15:19   21   approach the whiteboard?

02:15:20   22               THE COURT:   You may.

02:15:21   23               MR. DACUS:   Thank you.

02:15:23   24   Q.   (By Mr. Dacus)      You would agree, Dr. Becker, that

02:15:36   25   Supercell and you, as their representative, should provide
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 49 of 164 PageID #:
                                       18397                                         783



02:15:39    1   to this jury the best evidence you have available to it?

02:15:45    2   You agree with that?

02:15:45    3   A.   I think you said Supercell, but I think you meant GREE.

02:15:49    4   Q.   I did.   And thank you for correcting me.

02:15:52    5              GREE, and you as GREE's representative, should

02:15:55    6   provide the best evidence that you have available to you,

02:15:58    7   correct?

02:15:58    8   A.   I think that's fair.

02:16:00    9   Q.   And that's -- that's -- is particularly true when

02:16:05   10   you're asking for somewhere between 70 and 20-something

02:16:09   11   million dollars, you agree?

02:16:10   12   A.   I think -- I think that's a fair statement whether --

02:16:14   13   regardless of the size of the -- the damages.

02:16:17   14   Q.   And as you said to this jury earlier, you should be as

02:16:22   15   precise, you should have as much precision in your

02:16:25   16   calculation as is available to you, isn't that fair?

02:16:27   17   A.   I think it's fair that I need to be as reasonable and

02:16:32   18   have that ultimate answer be as consistent with the

02:16:35   19   evidence as I can.

02:16:37   20   Q.   You need to be as precise as you can; isn't that true,

02:16:43   21   sir?

02:16:43   22   A.   I think there's -- there's an attempt to be as precise

02:16:45   23   as you can, but it's a fairly imprecise process, given the

02:16:49   24   evidence that we have.      But I would agree, it needs to be

02:16:51   25   as precise as possible.
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 50 of 164 PageID #:
                                       18398                                         784



02:16:53    1   Q.   What you said to the jury just a few minutes ago is one

02:16:55    2   of the reasons you did this alleged regression analysis is

02:16:58    3   to provide as much precision as you thought you could;

02:17:01    4   isn't that true?

02:17:02    5   A.   Right.   As much as I can.     It doesn't mean that you get

02:17:05    6   all the way to perfection on the precision.

02:17:09    7   Q.   And you agree, sir, that you, as someone on behalf of

02:17:13    8   GREE, you should provide all the evidence that you have;

02:17:15    9   you agree with that, correct?

02:17:16   10   A.   I think I have a duty to present relevant evidence.

02:17:21   11   Clearly, in an hour, I can't present everything that I

02:17:26   12   looked at.

02:17:26   13   Q.   You should prevent -- you should present all relevant

02:17:30   14   and material evidence; you agree with that?

02:17:32   15   A.   Everything that I felt was relevant to the -- to -- to

02:17:36   16   satisfy -- or that I felt was relevant in reaching my

02:17:39   17   conclusion.

02:17:40   18   Q.   You know, sir, that experts in your situation often

02:17:50   19   rely on what's called the market approach, correct?

02:17:52   20   A.   Yes.

02:17:53   21   Q.   And that market approach is essentially relying on

02:17:58   22   royalties paid in licenses that involve the same patented

02:18:03   23   technology or similar technology; isn't that true?

02:18:05   24   A.   Yes.

02:18:05   25   Q.   And this market approach is sort of subsumed or
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 51 of 164 PageID #:
                                       18399                                         785



02:18:12    1   encompassed in those Georgia-Pacific factors that you

02:18:15    2   pointed the jury to, correct?

02:18:16    3   A.   Yes.

02:18:16    4   Q.   And, specifically, they're in Georgia-Pacific Factor

02:18:19    5   No. 1 and No. 2?

02:18:20    6   A.   Yes.

02:18:22    7   Q.   And I know you used the house analogy.         But the reason

02:18:27    8   people look at licenses for the patented technology is

02:18:33    9   similar to purchasing a house; isn't that correct?

02:18:36   10   A.   I -- I've used that analogy before, yes.

02:18:39   11   Q.   In other words, if you're going to go buy a house, you

02:18:42   12   want to know first and foremost has this house been sold in

02:18:47   13   the recent past and for how much, correct?

02:18:50   14   A.   Yes.

02:18:50   15   Q.   And, as you said to the jury, if that specific house

02:18:53   16   has not been sold, then you might look to comparables to

02:18:56   17   try to make an assessment of what that particular house is

02:18:59   18   worth; isn't that correct?

02:19:00   19   A.   That's correct.

02:19:01   20   Q.   And that's basically behind -- the rationale behind

02:19:07   21   Georgia-Pacific Factor 1 and 2, true?

02:19:09   22   A.   It is.

02:19:09   23   Q.   Now, it is true, sir, that the very first place that

02:19:17   24   you as an expert always go is to see if that patented

02:19:21   25   technology in suit has been licensed; isn't that correct?
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 52 of 164 PageID #:
                                       18400                                         786



02:19:24    1   A.   Yes.    I mean, if it's -- if it's not the very first

02:19:28    2   question, it's one of the first questions I always ask.

02:19:31    3   Q.   And you agree it should be the first question you ask,

02:19:34    4   correct?

02:19:34    5   A.   Yes.

02:19:34    6   Q.   And the reason that that's the first question is

02:19:38    7   because if there is, in fact, a license to the patented

02:19:42    8   technology at issue, then we don't need to do some

02:19:45    9   theoretical calculation or survey if the marketplace has

02:19:50   10   already spoken as to the value of that technology, correct?

02:19:52   11   A.   I disagree with that question in terms of if there is a

02:19:57   12   license.     It needs to be a comparable license.

02:20:00   13   Q.   Okay.    So if there is a license related to the patented

02:20:04   14   technology at issue, you agree that we do not need to look

02:20:08   15   at some theoretical calculation or survey, correct?

02:20:13   16   A.   No, I disagree with that question.        I mean, you --

02:20:18   17   again, you're just saying if there is a license.            You've

02:20:20   18   only included maybe a little bit of the comparability

02:20:25   19   analysis in your question.       It needs to be technologically

02:20:28   20   and economically comparable before you use it.

02:20:32   21               Just because it's a house, doesn't make it a comp.

02:20:36   22   If it's of a fundamentally different nature in a different

02:20:41   23   city, maybe even in a different country, I don't know many

02:20:45   24   appraisers who would use that as a comp in valuing a house

02:20:48   25   here in Marshall, Texas.
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 53 of 164 PageID #:
                                       18401                                         787



02:20:49    1   Q.   What if it's the same house, should we look for that

02:20:52    2   and determine what the value is?

02:20:54    3   A.   If -- if it's the same house and the economics of the

02:20:57    4   transaction were comparable, yes, I think you could use it.

02:21:01    5   Q.   So, here, this license between GREE and Supercell

02:21:06    6   related to the Japanese patents, actually licensed 1,079 of

02:21:15    7   GREE's patents, correct?

02:21:16    8   A.   Ultimately, yes, that was included -- something of that

02:21:18    9   order.      I don't have an exact count.

02:21:23   10               MR. DACUS:   Can we pull up, Mr. Smith,

02:21:27   11   Dr. Becker's report at Page 33, Paragraph 93, sub 1?

02:21:41   12   Q.   (By Mr. Dacus)      While we're doing this, Dr. Becker, in

02:21:45   13   these cases you actually submit a written report to the

02:21:48   14   Court and to us, relating to your findings and opinions in

02:21:50   15   this case, correct?

02:21:51   16   A.   I do, yes.

02:21:52   17   Q.   And you sign that report to affirm that what's

02:21:55   18   contained in the report is true, correct?

02:21:57   19   A.   Yes.

02:21:58   20   Q.   And you did that in this case?

02:22:00   21   A.   Yes.

02:22:00   22   Q.   And this is part of your report that you submitted in

02:22:03   23   this case, true?

02:22:04   24   A.   Yes.

02:22:04   25   Q.   And you see there in Paragraph 93, sub 1, it says:
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 54 of 164 PageID #:
                                       18402                                         788



02:22:13    1   GREE granted Supercell a license to the use of 1,079

02:22:18    2   Japanese patents and patent applications.

02:22:20    3               That's a true statement, correct?

02:22:22    4   A.   It is.

02:22:23    5               MR. DACUS:   All right.   Thank you, Mr. Smith.

02:22:25    6   Q.   (By Mr. Dacus)      And it's true that GREE granted to

02:22:28    7   Supercell the right to those patents through the expiration

02:22:33    8   of those patents' life, correct?

02:22:34    9   A.   Correct.

02:22:35   10   Q.   And in many instances, you know, sir, that that would

02:22:40   11   have been far more than 10 years into the future for many

02:22:43   12   of these patents, correct?

02:22:45   13   A.   Yes.

02:22:45   14   Q.   And Supercell paid a lump-sum amount, correct?

02:22:48   15   A.   They did.

02:22:52   16   Q.   And they got the right to use those patents as much as

02:22:55   17   they want; isn't that fair?

02:22:57   18   A.   Yes.

02:22:57   19   Q.   So let's be specific here -- and, by the way, the

02:23:00   20   amount of the license was for $4.5 million, correct?

02:23:04   21   A.   Correct.

02:23:04   22   Q.   So for $4.5 million, Supercell had the right to use

02:23:09   23   1,079 patents for as much as they want through the life of

02:23:13   24   the patents, correct?

02:23:15   25   A.   Correct.
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 55 of 164 PageID #:
                                       18403                                         789



02:23:15    1   Q.   And -- and so that we put a fine point on this, it's

02:23:18    2   true, sir, that if GREE -- I mean, if Supercell had sales

02:23:22    3   in Japan after the date of the license that were 100 times

02:23:29    4   bigger than what they had sell -- sold before the license,

02:23:34    5   they didn't have to pay a penny more, correct?

02:23:37    6   A.   Correct.

02:23:38    7   Q.   If they had sales that were 1,000 times more, they

02:23:41    8   never had to pay a penny more --

02:23:43    9   A.   That's correct.

02:23:44   10   Q.   -- correct?    And we can keep going, but if Supercell

02:23:49   11   had sales in Japan that were one trillion times what they

02:23:53   12   had been in the past, they still didn't have to pay a penny

02:23:56   13   more than $4.5 million; isn't that right?

02:24:01   14   A.   That's true.

02:24:02   15   Q.   It's also true, sir, that within those 1,079 patents,

02:24:07   16   it included the very same patented technology that we're

02:24:11   17   talking about in this case; isn't that true?

02:24:12   18   A.   I think some of it was the -- what we call the Japanese

02:24:17   19   counterparts to some of these patents.          I don't know if it

02:24:20   20   was every one of them.      It might have been.       But,

02:24:23   21   certainly, some of the technology in those thousand-odd

02:24:27   22   Japanese patents is similar, if not identical, to this

02:24:29   23   technology.

02:24:31   24   Q.   Did you read GREE's opening statement that it gave in

02:24:35   25   this case?
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 56 of 164 PageID #:
                                       18404                                         790



02:24:36    1   A.   No.

02:24:39    2               MR. DACUS:   Can -- can we pull up from GREE's

02:24:42    3   opening statement, 204, 9 through 17, Mr. Smith?

02:25:10    4   Q.   (By Mr. Dacus)      Do you see here, sir -- this is from

02:25:13    5   GREE's opening statement.

02:25:13    6   A.   I see that, yeah.

02:25:14    7   Q.   That second paragraph says:       But Supercell has refused

02:25:18    8   to pay to use the same types of inventions in the United

02:25:22    9   States.

02:25:22   10               Do you see that?

02:25:23   11   A.   Yes.

02:25:23   12               MR. DACUS:   We can take that down, Mr. Smith.

02:25:26   13   Q.   (By Mr. Dacus)      So at least GREE's counsel has told

02:25:28   14   this jury that the Japanese license included the same

02:25:32   15   technologies that are involved in this case, correct?

02:25:33   16   A.   The same type of technology, yes.

02:25:36   17   Q.   As you said, the Japanese counterparts?

02:25:39   18   A.   Yes.

02:25:40   19   Q.   Japanese equivalents, correct?

02:25:43   20   A.   Yes, to at least some of the patents.

02:25:45   21   Q.   So this jury is not here to decide the value of 1,079

02:25:50   22   patents; they're only here to decide the value of five,

02:25:53   23   correct?

02:25:53   24   A.   Correct.

02:25:53   25   Q.   But we know what was paid for 1,074 more patents
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 57 of 164 PageID #:
                                       18405                                         791



02:25:59    1   than -- than just these five, correct?

02:26:05    2   A.   Yes.

02:26:06    3   Q.   Now, within that license, sir, you know that Supercell

02:26:19    4   did not agree that it used those particular patents,

02:26:26    5   correct, the Japanese patents?

02:26:28    6   A.   I'm not sure I understand the question.

02:26:31    7   Q.   Let's do this.

02:26:32    8               MR. DACUS:   Mr. Smith, can you pull up the trial

02:26:35    9   transcript from September 10th P.M., 204, 6 through 11,

02:26:52   10   please?

02:26:52   11   Q.   (By Mr. Dacus)      This is also from GREE's opening

02:26:54   12   statement, and it says:       And we're here because Supercell

02:26:57   13   simply won't take responsibility for its actions.

02:27:00   14   Supercell knows that it is using GREE's patented

02:27:04   15   technology.

02:27:06   16               Why do I say it knows?    Because Supercell agreed

02:27:10   17   to a license with GREE to use GREE's patents in Japan.

02:27:13   18               Do you see that, sir?

02:27:14   19   A.   I see that.

02:27:15   20               MR. DACUS:   Take that down, Mr. Smith.

02:27:17   21   Q.   (By Mr. Dacus)      Now, that's GREE's lawyer saying to

02:27:23   22   this jury that Supercell has admitted that it used this

02:27:25   23   patented technology because it took a license, correct?

02:27:27   24   A.   I mean, the words will speak for themselves.           I -- he's

02:27:32   25   saying they agreed to take a license in Japan.
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 58 of 164 PageID #:
                                       18406                                         792



02:27:35    1   Q.   You know, sir, from looking at this license and

02:27:38    2   reviewing it, that Supercell in no way agreed that it used

02:27:44    3   those patents or that patented technology, correct?

02:27:46    4   A.   I don't remember the exact language, but I'm sure

02:27:49    5   there's a disclaimer in there that says Supercell is not

02:27:54    6   admitting that it is infringing any of the patents.

02:27:56    7   Q.   Well, there's more than that in this license.           There's

02:28:00    8   an express representation and a promise by both parties

02:28:04    9   that neither would represent that either had done a

02:28:07   10   wrongdoing; isn't that correct?

02:28:08   11   A.   I -- you'd need to point me to it.        I don't recall

02:28:11   12   that.

02:28:11   13            MR. DACUS:     Mr. Smith, can you pull up the -- it's

02:28:18   14   PTX-480, and go to Page 9 and Paragraph 5.7, please?

02:28:27   15   Q.   (By Mr. Dacus)    This is the Supercell/GREE Japanese

02:28:31   16   license, correct, sir?

02:28:33   17   A.   This -- I do recognize this as the license from

02:28:36   18   February of 2019.

02:28:38   19            MR. DACUS:     And can you go to Page 9, Mr. Smith?

02:28:41   20   And can you blow up Paragraph 5.7?

02:28:45   21   Q.   (By Mr. Dacus)    So Paragraph 5.7, Dr. Becker, says:          No

02:28:54   22   Admission of Liability.

02:28:57   23            Correct?     You see that?

02:28:58   24   A.   I do.

02:28:59   25   Q.   It says:   The parties acknowledge -- and then I'm going
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 59 of 164 PageID #:
                                       18407                                         793



02:29:03    1   to read (b) -- as in boy -- neither this agreement nor

02:29:08    2   payment of the settlement payment or other transactions

02:29:11    3   undertaken pursuant thereto constitutes or shall be

02:29:14    4   construed as an admission of liability by Supercell or GREE

02:29:19    5   or as an admission that either party engaged in any

02:29:23    6   wrongful, tortious, or unlawful activity.

02:29:27    7            And then it says:      Nor shall they be so

02:29:30    8   characterized by either party.

02:29:31    9            Do you see that, sir?

02:29:32   10   A.   I do.

02:29:33   11   Q.   So Supercell -- well, more importantly, GREE promised

02:29:39   12   in this agreement that they would not characterize to

02:29:42   13   anyone that Supercell had done anything wrong; isn't that

02:29:46   14   true?

02:29:46   15   A.   I -- that seems to be what this says.         But I -- I --

02:29:53   16   I'm not a lawyer -- I don't know what -- what this -- what

02:29:55   17   the legal implication of this is.

02:29:57   18   Q.   You would agree with me, sir, that to the extent that

02:30:00   19   GREE's lawyer left the impression with this jury that

02:30:04   20   Supercell had admitted some sort of wrongdoing by taking a

02:30:07   21   license, that's absolutely contrary to what this agreement

02:30:11   22   says; isn't that true?

02:30:14   23   A.   I don't have an opinion about that.

02:30:16   24   Q.   You do agree, sir, just because you can read the

02:30:20   25   English language, that GREE promised that they would not
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 60 of 164 PageID #:
                                       18408                                         794



02:30:23    1   characterize to any -- that any party infringed or did

02:30:29    2   anything wrong; isn't that true?

02:30:31    3   A.   Well, there -- there are some promises in here that

02:30:33    4   they -- about characterizing any wrongful, tortious, or

02:30:40    5   unlawful activity.       But beyond that, I don't really know

02:30:43    6   what that -- the legal implications of that are.

02:30:46    7   Q.   You also know that in this agreement, GREE made

02:30:49    8   Supercell promise that it would not challenge the validity

02:30:52    9   of these patents in Japan, correct?

02:30:54   10   A.   Yes.

02:30:56   11               MR. DACUS:   We can take that down, Mr. Smith.

02:30:58   12   Q.   (By Mr. Dacus)      And -- and let's make sure we're clear

02:31:01   13   on the scenario of this license in Japan, because you

02:31:03   14   mentioned economic circumstances.        Can I ask you some

02:31:06   15   questions on that, sir?

02:31:07   16   A.   Sure.

02:31:08   17   Q.   Now, it's true that Japan is GREE's home turf or

02:31:14   18   homeland, correct?

02:31:15   19   A.   Yes.

02:31:15   20   Q.   GREE is very successful in Japan, correct?

02:31:17   21   A.   Yes.

02:31:18   22   Q.   They have this big social networking web media

02:31:24   23   platform, correct?

02:31:24   24   A.   Yes.

02:31:25   25   Q.   Something similar to Facebook?
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 61 of 164 PageID #:
                                       18409                                         795



02:31:28    1   A.   Yes.

02:31:28    2   Q.   And I think Mr. Araki testified that they're actually

02:31:31    3   traded on the Tokyo stock exchange, true?

02:31:34    4   A.   Yes, it's a publicly-traded company in Japan.

02:31:39    5   Q.   That's equivalent of the New York Stock Exchange?

02:31:42    6   A.   Yes.

02:31:43    7   Q.   And I think he said they have some 30 million users,

02:31:48    8   correct?

02:31:48    9   A.   Yes.

02:31:48   10   Q.   And Mr. Araki said that they actually -- that GREE

02:31:51   11   filed a lawsuit against Supercell in Japan.           Were you here

02:31:56   12   for that testimony?

02:31:57   13   A.   I was not here for that, but I am aware of the

02:31:59   14   infringement action that was filed in Japan.

02:32:01   15   Q.   Well -- and that's what I want to ask you about.            It

02:32:03   16   wasn't an infringement action, was it, sir?

02:32:05   17   A.   There were multiple.

02:32:06   18   Q.   39, correct?

02:32:09   19   A.   Yes.

02:32:10   20   Q.   They filed 39 lawsuits against Supercell in Japan in

02:32:18   21   their homeland, correct?

02:32:19   22   A.   Yes.

02:32:19   23   Q.   You understand, sir, there is no jury trial in Japan,

02:32:23   24   correct?

02:32:23   25   A.   Yes, I understand that.
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 62 of 164 PageID #:
                                       18410                                         796



02:32:25    1   Q.   You also know that GREE was threatening Supercell with

02:32:30    2   an injunction?     You understand that?

02:32:33    3   A.   Yes, that's typical in a case like that, that one of

02:32:37    4   the remedies is to enjoin the other party if they're found

02:32:42    5   to infringe, from continuing to do that.

02:32:44    6   Q.   So what that means is GREE was threatening Supercell in

02:32:48    7   Japan, in its homeland, that if any technical part of

02:32:51    8   Supercell's games were found to infringe, Supercell would

02:32:56    9   have to take the game completely off the market; isn't that

02:32:59   10   true?

02:32:59   11   A.   I don't know the extent to which there would have to be

02:33:02   12   a finding of infringement before an injunction would kick

02:33:05   13   in, but, certainly that's one of the remedies they were

02:33:08   14   asking for.     And if they met the burden of getting that

02:33:11   15   remedy, that's what would happen.

02:33:13   16   Q.   And you also know, sir, that GREE asked Supercell --

02:33:16   17   demanded that Supercell take -- take a license to these

02:33:20   18   U.S. patents during those negotiations; isn't that true?

02:33:22   19   A.   I don't recall that specifically, no.         I know that

02:33:27   20   ultimately they didn't.      But I don't -- I don't know that.

02:33:30   21   Q.   Of course, in the United States, Supercell gets a jury

02:33:36   22   trial, correct?

02:33:37   23   A.   They do.

02:33:38   24   Q.   At the end of the day, sir, in this license, GREE, who

02:33:44   25   is the same GREE that sits down at this hypothetical
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 63 of 164 PageID #:
                                       18411                                         797



02:33:50    1   negotiation, they negotiated for a price of $4.5 million

02:33:55    2   for Supercell to have unlimited rights to 1,079 patents,

02:34:00    3   correct?

02:34:00    4   A.   Correct.

02:34:00    5   Q.   And this jury is here to decide the number for five,

02:34:16    6   true?

02:34:17    7   A.   Yes.

02:34:17    8   Q.   Now, with respect to your calculation of these

02:34:22    9   percentages, I want to talk to you about how you -- some of

02:34:25   10   the details related to that; is that fair?

02:34:27   11   A.   Yes.

02:34:27   12   Q.   The basis of your calculation, as I understood it, was

02:34:38   13   the heading that you had on one of these slides that said:

02:34:41   14   Time in game equals revenue or money.

02:34:44   15               Correct?

02:34:44   16   A.   That's one of the elements of the valuation that I do

02:34:50   17   for the two optional patents -- or two optional features.

02:34:56   18   Q.   I mean, ultimately, that -- that's the basis of your

02:35:02   19   calculation is that additional time on these games created

02:35:08   20   by these patented features leads to a benefit or revenue to

02:35:12   21   Supercell?      At a high level, that's -- that's your

02:35:15   22   calculation?

02:35:16   23   A.   At a high level, that is the calculation that I did to

02:35:18   24   come up with a value for the two optional features.             And

02:35:25   25   then I'm using one of those as a comparable to value the
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 64 of 164 PageID #:
                                       18412                                         798



02:35:29    1   other -- the core features.

02:35:31    2   Q.   Let's -- let's go through that.

02:35:36    3               Now, each patented feature for the '655, the '594,

02:35:39    4   the '873, '137, and '481, those are all different features,

02:35:45    5   are they not?

02:35:46    6   A.   Yes.

02:35:50    7   Q.   And we know they're different because there's a

02:35:52    8   different patent for each one; isn't that fair?

02:35:55    9   A.   I think it's fair that -- I mean, you've got five

02:36:02   10   columns there.     I -- I grouped the '137 and '481 together.

02:36:06   11   Q.   Okay.

02:36:06   12   A.   But I think they're -- certainly there are four

02:36:09   13   distinct features spread across the five patents.

02:36:12   14   Q.   And in theory, what Dr. Neal did, the survey expert, he

02:36:16   15   did a survey to determine whether or not players would play

02:36:20   16   these games more or less if the patented feature was

02:36:23   17   removed; isn't that true?

02:36:24   18   A.   For two of the features, yes.

02:36:26   19   Q.   For two of the features.       And that -- that's what I

02:36:29   20   want to talk about.

02:36:30   21               MR. DACUS:   May I approach the whiteboard,

02:36:33   22   Your Honor?

02:36:33   23               THE COURT:   You may.

02:36:34   24               MR. DACUS:   Thank you.

02:36:35   25   Q.   (By Mr. Dacus)      So the survey, Dr. Becker, was done for
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 65 of 164 PageID #:
                                       18413                                         799



02:36:47    1   the '655 patent and the '594 patent, correct?

02:36:51    2   A.   Yes.

02:36:53    3   Q.   And only for those two patents; isn't that true?

02:36:56    4   A.   Absolutely, yes.

02:36:56    5   Q.   And at the end of the day, there was no survey done for

02:37:03    6   the '137, '481, and '873, correct?

02:37:07    7   A.   Correct.

02:37:09    8   Q.   And the '655, that feature relates to a video game,

02:37:16    9   that's a fair statement, correct?

02:37:17   10   A.   You used -- I think you're dating yourself and myself

02:37:22   11   to call it a video game.      It's a mobile game.

02:37:25   12   Q.   A mobile video game, is that fair, or just a mobile

02:37:29   13   game?

02:37:30   14   A.   Mobile game.   I mean, there's no video.         Video is like

02:37:33   15   an old-styled TV.

02:37:35   16   Q.   Now, the '655, at least in theory, the purpose was to

02:37:43   17   increase player time -- or player engagement on the game;

02:37:47   18   isn't that true?

02:37:48   19   A.   It is a player engagement, player-enjoyment focused

02:37:55   20   game, yes -- I mean, focused feature.

02:37:56   21   Q.   So that -- that's true not only for the '655 but also

02:38:02   22   for the '594, isn't that correct, that it relates to a

02:38:05   23   mobile game and the purpose is to increase the time or

02:38:11   24   engagement?     Isn't that correct?

02:38:13   25   A.   Quality -- we'll see -- we talk about quality of life,
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 66 of 164 PageID #:
                                       18414                                         800



02:38:17    1   its engagement.    Generally, I think if you use the term

02:38:20    2   "engagement," you'll -- it will be the appropriate thing.

02:38:28    3   Q.   Now, if I understood you correctly earlier, sir, you

02:38:31    4   said that -- that these two features you consider somewhat

02:38:34    5   minor in relation to the other three?

02:38:38    6   A.   Well, they're optional, and, thus, they're -- they're

02:38:42    7   certainly used less, and I think the evidence that I

02:38:44    8   would -- that I reviewed suggests that they're less

02:38:49    9   important.

02:38:49   10   Q.   So you did a survey for the two features that are less

02:38:53   11   important, and you did not do a survey for the three that

02:38:56   12   are, as you said, core features and key to the games; do I

02:38:59   13   have that correct?

02:39:00   14   A.   That's correct.    I didn't -- just to be clear, I didn't

02:39:03   15   do the survey.    Dr. Neal did.

02:39:04   16   Q.   You understand, sir, that none of my questions to you

02:39:07   17   am I being personally critical of you?

02:39:09   18   A.   No, no, I understand that.

02:39:11   19   Q.   Okay.   You understand -- well, let me ask this

02:39:16   20   question, sir:    You do not know why a survey was not done

02:39:19   21   for the '137, '481, and '873, do you?

02:39:28   22   A.   I don't know what decision process Dr. Neal used.            I

02:39:31   23   can tell you economically, I would not have attempted to

02:39:35   24   survey the '137/'481, for example, as an economic matter.

02:39:41   25   But I -- I don't know what -- in the discussion that
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 67 of 164 PageID #:
                                       18415                                         801



02:39:45    1   Dr. Neal had, I did not make that decision for him.

02:39:49    2   Q.   Who did?     The lawyers?

02:39:52    3   A.   I -- I don't know.        I wasn't involved in the process of

02:39:55    4   designing or implementing the survey.

02:39:57    5   Q.   You also know, so that we're clear, sir, that the

02:40:04    6   survey that was done by Dr. Neal did not actually ask how

02:40:09    7   much amount of time, either more or less, these

02:40:11    8   participants would play these games if the feature was

02:40:14    9   removed, correct?

02:40:17   10   A.   It asked percentage change in time.         It did not ask for

02:40:26   11   an absolute number of minutes or hours.

02:40:30   12   Q.   Correct.     And so if someone played this game for one

02:40:33   13   minute, all this survey told you was whether or not they

02:40:37   14   were increasing their time by a certain percentage,

02:40:40   15   correct?

02:40:40   16   A.   Right.     That's true.     And that's what I needed for my

02:40:43   17   analysis was a percentage change, not absolute minutes.

02:40:46   18   Q.   Is there anything, to your knowledge, that would have

02:40:49   19   prevented in an analysis where we're trying to determine

02:40:52   20   how much more people play -- how much less people play

02:40:58   21   these games if the feature was removed, is there anything

02:41:01   22   that would have prevented from simply asking that direct

02:41:04   23   question?

02:41:04   24   A.   I'm not a survey expert, so I have no idea whether

02:41:11   25   that's something that would be valid to ask.
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 68 of 164 PageID #:
                                       18416                                         802



02:41:13    1   Q.   What you ultimately did, sir, as you explained, is you

02:41:19    2   took the results for the '655 patent and you applied to the

02:41:23    3   '137, '481, and '873, correct?

02:41:29    4   A.   When you say "applied," I used the '655 as a comp -- as

02:41:34    5   a comparable data point from a valuation standpoint to then

02:41:39    6   assess the value of the '137/'481 combined and the '873.

02:41:48    7               MR. DACUS:   Your Honor, may I approach?

02:41:50    8               THE COURT:   You may.

02:41:51    9               MR. DACUS:   Thank you.

02:41:51   10   Q.   (By Mr. Dacus)      What you did, Dr. Becker, is you used

02:41:59   11   the royalty rate that you gathered from the survey

02:42:06   12   information as a starting point for the '137, '481, and

02:42:13   13   '873, correct?

02:42:14   14   A.   That's -- I think that's a fair statement.          What I

02:42:17   15   ultimately concluded as the royalty rate for those first

02:42:21   16   two patents, I then selected out of the two a comp and used

02:42:26   17   it to value the other two.

02:42:28   18   Q.   So the royalty rate that you used based on the survey

02:42:38   19   from the '655 was 1.1 percent, that's what you just showed

02:42:42   20   the jury, correct?

02:42:43   21   A.   Yes.

02:42:45   22   Q.   And for the '594, it was .7 percent, correct?

02:42:54   23   A.   0.7, yes.

02:42:59   24   Q.   And you used this 1.1 percent as a starting point for

02:43:03   25   the '137 and '481 patents, correct?
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 69 of 164 PageID #:
                                       18417                                         803



02:43:08    1   A.   Combined, yes.

02:43:10    2   Q.   And you ultimately concluded that the royalty rate for

02:43:12    3   those two was actually 1.6 percent; isn't that correct?

02:43:16    4   A.   Correct.

02:43:17    5   Q.   And then for the '873 you concluded that the royalty

02:43:26    6   rate is actually 2.4 percent, correct?

02:43:29    7   A.   Correct.

02:43:29    8   Q.   It is true, sir, that it would have been absolutely

02:43:44    9   economically appropriate to use the royalty rate from this

02:43:52   10   '594 patent to calculate the '137, '481, and '873, correct?

02:43:58   11   A.   In terms of absolutely appropriate, I certainly had the

02:44:03   12   '594 as a potential starting point for those other two.              I

02:44:07   13   think with respect to the '137/'481, there's -- you know,

02:44:12   14   we're talking about a comp -- selecting a comp from within

02:44:16   15   the same game, which then means that I have fewer

02:44:21   16   adjustments to make.

02:44:22   17              So I wouldn't agree that it's absolutely okay, but

02:44:25   18   certainly within the realm of possible things that I could

02:44:28   19   have done; those are both potential comps.

02:44:31   20   Q.   I mean, the only reason, sir, that you felt comfortable

02:44:35   21   using the '655 as a comp for the '137, '481, and '873 was

02:44:40   22   because all of them related to mobile games, and they

02:44:45   23   were -- the purpose of them was to increase player time,

02:44:49   24   correct?

02:44:49   25   A.   Increase player engagement.
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 70 of 164 PageID #:
                                       18418                                         804



02:44:51    1               That's not the only consideration that I made in

02:44:55    2   selecting the comps, but that is one dimension of what

02:45:02    3   makes them available comps.

02:45:03    4   Q.   And you agree that the '594 has both of those same

02:45:06    5   attributes; that is, it's a mobile game, and the purpose is

02:45:09    6   to increase player engagement or time, correct?

02:45:12    7   A.   Yes.

02:45:17    8   Q.   From this survey, sir, you know that features that are

02:45:23    9   in a mobile game and whose purpose is to increase player

02:45:28   10   engagement or time, can have very different results when it

02:45:33   11   comes to their effect on revenue, correct?

02:45:35   12   A.   I think with -- yes, some of them could.          Others -- I

02:45:41   13   think the effect is more binary if you take -- if you take

02:45:46   14   Elixir out or you take the shooting controls out of a game,

02:45:50   15   you don't have the game.

02:45:51   16               So I think with respect to the core patents, I --

02:45:57   17   I disagree with that.       But with respect to ones that are

02:46:00   18   what I call optional features, yes, they all could have

02:46:04   19   different impacts.

02:46:06   20               MR. DACUS:   Can we pull up Dr. Becker's report,

02:46:09   21   the 070 report, Exhibit 4A, please, Mr. Smith?

02:46:18   22   Q.   (By Mr. Dacus)      You -- you do agree, while we're

02:46:21   23   pulling that up, sir, that what the survey showed is that

02:46:24   24   the '594 feature is less important than the '655 feature,

02:46:32   25   correct?     I'm not referring to what's on the screen, sir.
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 71 of 164 PageID #:
                                       18419                                         805



02:46:34    1   A.   Oh, oh, oh, yeah.      I would have to look and see what

02:46:37    2   the -- the -- what the survey results showed.

02:46:42    3   Q.   Well, you know that what they showed is, according to

02:46:46    4   your calculation, that the royalty for the '594 should be

02:46:51    5   .7 percent and for the '655 should be 1.1 percent, correct?

02:46:55    6   A.   Yes.    Definitely the royalty rate is lower, but that's

02:47:01    7   the result of a number of considerations other than just

02:47:03    8   the survey.

02:47:04    9   Q.   At the end of the day, sir, you know that the surveys

02:47:08   10   indicate that the '594 patent is less important than the

02:47:11   11   '655, correct?

02:47:12   12   A.   Again, I'd need to refer to the survey results to know

02:47:18   13   if with respect to the survey, it says it's less important.

02:47:22   14               MR. DACUS:   Can we pull up Dr. Becker's deposition

02:47:24   15   at Page 68, Line 22 through 69, Line 4?

02:47:33   16   Q.   (By Mr. Dacus)      While we're doing that, Dr. Becker, you

02:47:35   17   gave a deposition in this case, correct?

02:47:37   18   A.   Yes.

02:47:37   19   Q.   You were sworn under oath in that deposition, correct?

02:47:40   20   A.   Yes.

02:47:40   21   Q.   You gave that deposition after you gave us your report

02:47:43   22   in this case, correct?

02:47:45   23   A.   Correct.

02:47:45   24   Q.   And you were sworn under oath just like you are today,

02:47:49   25   fair?
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 72 of 164 PageID #:
                                       18420                                         806



02:47:50    1   A.   Fair.

02:47:52    2   Q.   If we look at 68:22, the question to you was:           You

02:47:58    3   testified a little bit earlier on the same subject.             You

02:48:01    4   said, when I look at these overall results for the '594

02:48:04    5   patent, we see kind of a systemic result that the accused

02:48:07    6   feature in the '594 patent is sort of less, appears to be

02:48:11    7   the less important overall than the feature for the '655

02:48:15    8   patent, Clash Royale, correct?

02:48:17    9               And your answer was:    Yes, that was my testimony.

02:48:21   10               Correct?

02:48:22   11   A.   Yes.

02:48:22   12   Q.   That was truthful testimony, correct?

02:48:24   13   A.   Yes.

02:48:24   14   Q.   So does that remind you that from the survey, you knew

02:48:28   15   that the '594 was less important than the '655?

02:48:30   16   A.   That seems to indicate that in the deposition I was

02:48:33   17   looking at the survey results, and it looked like there was

02:48:36   18   a systematic lower importance for the '594.

02:48:43   19               MR. DACUS:   We can take that down, Mr. Smith.

02:48:46   20               And if you would pull back up Exhibit 4A from the

02:48:55   21   070 report.

02:48:55   22   Q.   (By Mr. Dacus)      Now, this is from your report, correct,

02:48:57   23   sir?

02:48:57   24   A.   Yes.

02:48:57   25   Q.   And this is showing that you multiplied that 2.4
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 73 of 164 PageID #:
                                       18421                                         807



02:49:02    1   percent number by the accused revenues for Brawl Stars,

02:49:05    2   correct?

02:49:05    3   A.   Yes.

02:49:05    4   Q.   Now, you would agree, sir, that the 2.4 percent is the

02:49:08    5   highest percentage royalty that you used, correct?

02:49:12    6   A.   It is.

02:49:12    7   Q.   And you use -- you came to that number without a survey

02:49:19    8   on this specific '873 feature, correct?

02:49:24    9   A.   Correct.

02:49:24   10   Q.   Indeed, no survey was even done on the Brawl Stars game

02:49:29   11   to which this feature applies, correct?

02:49:31   12   A.   That's true.

02:49:32   13   Q.   So the only survey information we have of the '655 and

02:49:38   14   '594, you more than tripled the '594 value without a shred

02:49:45   15   of additional survey evidence, correct?

02:49:47   16   A.   Well, I didn't -- I -- I ended up at a rate that

02:49:51   17   mathematically is about three times the '594.           That --

02:49:56   18   that's a mathematical truth.       The question implied that I

02:50:01   19   used the '594 to get there, but I didn't.

02:50:03   20   Q.   Yes, sir.    You understand that you certainly could have

02:50:06   21   used the .7 percent just as equally valid as using the 1.1

02:50:12   22   as a starting point, correct?

02:50:14   23   A.   With respect to Brawl Stars, I -- I could have started

02:50:16   24   there.      That the -- the adjustments would have been

02:50:20   25   different.      It -- it wouldn't follow that the lower amount
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 74 of 164 PageID #:
                                       18422                                         808



02:50:26    1   for the '594 would mean that you end up with kind of the

02:50:31    2   similar factor over in the '873.

02:50:38    3   Q.   At end of the day, sir, we do not know -- this jury

02:50:42    4   does not know and you do not know what the survey would

02:50:44    5   have shown for the Brawl Stars game and the '873 patented

02:50:47    6   feature, correct?

02:50:47    7   A.   It -- if some survey had been fielded with respect to

02:50:51    8   that, we don't -- I don't think anybody knows what that

02:50:54    9   would have said.

02:50:55   10   Q.   And as you sit here, you have no explanation to this

02:50:57   11   jury as to why one was not done, do you, sir?

02:51:01   12   A.   I think I gave an explanation as an economist why you

02:51:05   13   wouldn't do it.      I said:   I don't have any idea why

02:51:08   14   Dr. Neal as a survey expert didn't do it.          But as an

02:51:13   15   economist, I know I wouldn't do it.

02:51:16   16   Q.   Dr. Neal didn't offer any explanation as to why he did

02:51:20   17   not either, did he, sir?

02:51:20   18   A.   I -- I didn't hear him give one.

02:51:22   19   Q.   Do you know what a pilot survey is, sir?

02:51:22   20   A.   Yes.

02:51:24   21   Q.   What is that?

02:51:24   22   A.   Well, it's my understanding from dealing with survey

02:51:27   23   experts that surveys can be piloted.         I think Dr. Neal

02:51:30   24   talked about, you know, you -- you test your questions to

02:51:32   25   make sure they're understandable.
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 75 of 164 PageID #:
                                       18423                                         809



02:51:34    1              And that's not uncommon.      I think it's part of the

02:51:37    2   regular process once you've decided to do a survey to,

02:51:40    3   before you launch it full scale, you actually sort of do

02:51:44    4   some testing on it.

02:51:45    5   Q.   Do you have any idea, sir, whether or not there was a

02:51:47    6   pilot survey done of these three patents, and you just were

02:51:52    7   not shown the results?

02:51:53    8   A.   I have no idea.

02:51:54    9   Q.   So it could have happened?

02:51:55   10   A.   I mean, I -- I mean, given that I don't know what was

02:52:00   11   done, I was provided with Dr. Neal's results.           I don't

02:52:05   12   know.

02:52:05   13   Q.   It's also true, sir, that the '137/'481, as you showed

02:52:11   14   this jury, that's actually the claim where you want

02:52:13   15   $10 million, correct?

02:52:16   16   A.   It's -- when you say I want $10 million, I don't have

02:52:20   17   an interest in this outcome.       I'm simply giving this jury

02:52:24   18   what I think is the reasonable royalty rate, and then I do

02:52:27   19   the math on what the result is.

02:52:30   20   Q.   Those are the two patents where you've asked this jury

02:52:34   21   to award $10.8 million against Supercell; isn't that

02:52:34   22   correct?

02:52:38   23   A.   I -- those are my numbers for those patents, yes.

02:52:41   24   Q.   And, likewise, you have -- there's no survey

02:52:43   25   information for those two, correct?
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 76 of 164 PageID #:
                                       18424                                         810



02:52:45    1   A.   Correct.

02:52:45    2   Q.   So your highest royalty rate and the two patents for

02:52:48    3   which you seek the most amount of money, you have zero

02:52:54    4   survey evidence related to those specific features or even

02:52:58    5   to this game, correct?

02:53:00    6   A.   Correct.

02:53:04    7   Q.   Do you remember where we started this, sir?

02:53:09    8   A.   Yes.

02:53:10    9   Q.   We started by saying you ought to give the best

02:53:14   10   evidence that you have available; isn't that correct?

02:53:16   11   A.   Yes.

02:53:16   12   Q.   That could have been a survey, correct?

02:53:19   13   A.   In my economic opinion, I -- I've -- economic reasons

02:53:24   14   why I think there would have been -- it would not have

02:53:27   15   given me the kind evidence I need to ask people a survey

02:53:32   16   question about these particular features of Brawl Stars and

02:53:38   17   Clash Royale.    But, you know, in the abstract, one could do

02:53:41   18   a survey.   You could try.

02:53:44   19   Q.   Didn't try, did they?

02:53:46   20   A.   I -- I'm not the survey expert.        I'm here to evaluate

02:53:49   21   the economic evidence.

02:53:50   22   Q.   Now, not only did Supercell not do a survey for these

02:53:59   23   three patents, sir, the truth is for the '655 and '594, you

02:54:04   24   actually cherry picked the information that you wanted to

02:54:08   25   use and -- and present to this jury; isn't that fair?
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 77 of 164 PageID #:
                                       18425                                         811



02:54:11    1   A.   No, that's -- I don't think that's fair.          I considered

02:54:14    2   all of the information in Dr. Neal's survey.

02:54:18    3               MR. DACUS:   Can we pull up Exhibit 1B to the 070

02:54:23    4   report, please, Mr. Smith?       Can we blow up that first

02:54:33    5   table?      Thank you.

02:54:35    6   Q.   (By Mr. Dacus)      Dr. Becker, this is part of your

02:54:42    7   report, correct?

02:54:42    8   A.   It is.

02:54:43    9   Q.   This is the calculation you did for the '655 patent,

02:54:47   10   correct?

02:54:47   11   A.   It is.

02:54:49   12   Q.   And you have labeled on the right-hand side A through

02:54:55   13   E.   Do you see those items?

02:54:57   14   A.   Yes.

02:54:58   15   Q.   Those are all items that come from -- they're parts of

02:55:04   16   your calculation, first of all, correct?

02:55:06   17   A.   Yes.

02:55:06   18   Q.   Those are things that come from Dr. Neal's survey,

02:55:11   19   correct?

02:55:11   20   A.   A and B do.    A, B, and D do.     The rest -- C and E is

02:55:18   21   math that I'm doing.

02:55:19   22   Q.   Let me ask a better question.       That is, all of these

02:55:23   23   numbers, A through E, are dependent on Dr. Neal's surveys,

02:55:29   24   correct?

02:55:29   25   A.   Correct.
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 78 of 164 PageID #:
                                       18426                                         812



02:55:29    1   Q.   And what this shows is that 241 participants were total

02:55:34    2   paying respondents to the survey who played the -- this

02:55:39    3   particular game, correct?

02:55:42    4   A.   Yes.

02:55:43    5   Q.   Now, that 241 is out of millions and millions of people

02:55:46    6   who have actually played the game, correct?

02:55:48    7   A.   Correct.

02:55:48    8   Q.   And 60 of those 241 said that the feature was

02:55:53    9   important, and that they would play less if it was removed,

02:55:57   10   correct?

02:55:57   11   A.   Correct.

02:55:57   12               MR. DACUS:   Now, can we pan back out, Mr. Smith,

02:56:00   13   and show both tables and maybe blow up both of them, if we

02:56:05   14   could?      Thank you.

02:56:10   15   Q.   (By Mr. Dacus)      Now, this top table is the 1.1 percent

02:56:15   16   royalty rate that you actually used, correct?

02:56:17   17   A.   Correct.

02:56:17   18   Q.   But what's reflected in the table below is the fact

02:56:20   19   that actually 26 of the respondents said the feature was

02:56:27   20   important, but they would actually play the game more if

02:56:30   21   the feature was removed, correct?

02:56:32   22   A.   Yes.    We talked about that.

02:56:33   23   Q.   But -- and if those -- that number of participants and

02:56:36   24   that information was actually included, then the royalty

02:56:40   25   rate would actually be .45 percent; isn't that true?
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 79 of 164 PageID #:
                                       18427                                         813



02:56:45    1   A.   Mathematically, yes.     If you included those and treated

02:56:48    2   them without consideration of the other evidence in the

02:56:51    3   case, it would be .45.

02:56:52    4            MR. DACUS:    Your Honor, may I approach the easel?

02:56:55    5            THE COURT:    You may.

02:56:55    6            MR. DACUS:    Thank you.

02:56:56    7   Q.   (By Mr. Dacus)    So it's a true statement, sir, that if

02:57:22    8   you were to consider all of the survey respondents and you

02:57:27    9   were to consider all of the evidence, those -- both those

02:57:30   10   who said they would play the game more and those who said

02:57:34   11   they would play the game less, it would reduce your royalty

02:57:38   12   that you used by significantly more than half, correct?

02:57:43   13   A.   No, I disagree.    You said if I consider all the

02:57:47   14   evidence.

02:57:47   15   Q.   If -- if you consider both categories of respondents in

02:57:54   16   Dr. Neal's survey, it would reduce your royalty by more

02:57:58   17   than half, correct?

02:58:00   18   A.   If I blindly consider both buckets of respondents

02:58:05   19   without considering the other evidence, all of the

02:58:08   20   evidence, I would mathematically get to a royalty -- I -- I

02:58:13   21   wouldn't label it the true royalty, but it is a recomputed

02:58:16   22   royalty of .45 percent.

02:58:18   23   Q.   And you've said that word "blindly" three or four

02:58:22   24   times.   The reason you're saying that is you gave this jury

02:58:26   25   some explanation to say you think you should disregard the
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 80 of 164 PageID #:
                                       18428                                         814



02:58:29    1   participants in the lower table because you consider

02:58:31    2   them -- that they would actually be spending their time

02:58:34    3   grinding, correct?

02:58:34    4   A.   I think my testimony was more expansive than that, but

02:58:41    5   ultimately I concluded -- I concluded that it was -- that

02:58:44    6   the reasonable -- that it was reasonable to treat that

02:58:46    7   bucket of spend more time for this particular feature as

02:58:49    8   non-productive time, and, thus, to not include it in the

02:58:52    9   royalty calculation.

02:58:53   10   Q.   At a high level, sir, what you did is when the

02:58:56   11   information was favorable to GREE, you used that

02:59:00   12   information in your royalty calculation, correct?

02:59:05   13   A.   No, I -- I don't think that that's a fair statement at

02:59:08   14   a high level at all.     I had other data that led to an

02:59:13   15   even -- a royalty rate that was three times the size of

02:59:16   16   this royalty rate, and I picked out all the evidence --

02:59:20   17   what I thought was the most reasonable.

02:59:22   18   Q.   That other royalty rate that you just referenced, sir,

02:59:25   19   was not a measure of time, correct?         It wasn't a measure --

02:59:29   20   a measure of how much time a player spent in a game,

02:59:32   21   correct?

02:59:32   22   A.   That's correct.    It was -- it was another way of

02:59:34   23   looking at it based on the probability that somebody would

02:59:37   24   make an in-app purchase --

02:59:38   25   Q.   Correct.
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 81 of 164 PageID #:
                                       18429                                         815



02:59:39    1   A.   -- which is another very important thing.

02:59:48    2               MR. DACUS:   Can we pull up Exhibit 1B from the 071

02:59:52    3   report, Mr. Smith?

03:00:07    4   Q.   (By Mr. Dacus)      What's shown on the screen there,

03:00:09    5   Dr. Becker, is your calculation related -- of royalty

03:00:13    6   related to the '594 patent, correct?

03:00:15    7   A.   Yes.

03:00:16    8   Q.   And, again, what Dr. Neal's survey showed is that out

03:00:20    9   of 238 participants in the survey, 25 would spend less time

03:00:25   10   playing the game if the feature was removed, correct?

03:00:28   11   A.   Out of the paying participants, yes.

03:00:31   12   Q.   But it also showed, if we look at the bottom, that 20

03:00:35   13   of those paying participants said they would actually

03:00:40   14   increase or play the game more if it -- the feature was

03:00:43   15   removed, correct?

03:00:44   16   A.   Absolutely, yes.

03:00:45   17   Q.   And it's true, sir, that if you were to take all the

03:00:49   18   evidence, which is where we started this, as it relates to

03:00:52   19   Dr. Neal's survey, the royalty for the '594 would actually

03:00:56   20   be zero percent; isn't that true?

03:00:58   21   A.   No.    I disagree that if you consider all the evidence.

03:01:02   22   Again, if you just plug the numbers in, it would lead to

03:01:06   23   zero.

03:01:06   24   Q.   If you consider all of the information from Dr. Neal's

03:01:11   25   survey, both those who would play less and those who would
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 82 of 164 PageID #:
                                       18430                                         816



03:01:14    1   play more, the royalty would be zero.         That is a true

03:01:18    2   statement, correct?

03:01:18    3   A.   That's a true statement.      If I only look at the survey

03:01:21    4   and no other evidence.

03:01:22    5               MR. DACUS:   May I approach, Your Honor?

03:01:23    6               THE COURT:   Yes.

03:01:24    7               MR. DACUS:   Thank you.

03:01:25    8   Q.   (By Mr. Dacus)      The truth is, sir, if -- if we look at

03:01:41    9   the bottom table in your report, you see next to Item P --

03:01:45   10   as in Paul -- it says negative .04 percent.           Do you see

03:01:51   11   that?

03:01:51   12   A.   Yes.

03:01:51   13   Q.   This means that by removing the feature, players would

03:01:56   14   actually play more; isn't that correct?

03:01:57   15   A.   Yes, that's -- that's an important finding, yes.

03:01:59   16   Q.   So the logic to that is, if you remove the feature

03:02:06   17   which you claim is so valuable, Supercell would actually

03:02:09   18   make more money, correct?

03:02:12   19   A.   No.    And that's -- that's the crux of this point is

03:02:15   20   that the kind of time that they would spend to play more is

03:02:20   21   clearly not productive time.

03:02:23   22   Q.   Well, that's where we have a disagreement, correct?

03:02:27   23   A.   Well, I -- I mean, I respectfully disagree.          And I

03:02:29   24   think the evidence from Supercell disagrees with you.

03:02:33   25   Q.   Because what your slide said to this jury just about an
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 83 of 164 PageID #:
                                       18431                                         817



03:02:37    1   hour ago was time spent playing equals revenue.            That's

03:02:41    2   what your slide said, isn't it?

03:02:42    3   A.   That the time in the game as it is designed

03:02:48    4   encourages -- has a relationship between time in the game

03:02:52    5   and money.

03:02:53    6   Q.   It -- it would have been, sir, absolutely economically

03:02:57    7   appropriate for you to utilize the results of the '594

03:03:03    8   patent as reflected by Dr. Neal's survey and apply those to

03:03:08    9   the '137, '481, and '873 because they all relate to mobile

03:03:13   10   games and they all allegedly increase or enhance player

03:03:17   11   time.   Isn't that true?

03:03:19   12   A.   They -- I mean, they increase player engagement.

03:03:28   13   I've -- you could have done that.        I think there are issues

03:03:33   14   when the '655 patent is not -- doesn't stand on an equal

03:03:37   15   footing as a comp with the '594 with respect to the other

03:03:41   16   Clash Royale feature.      But with respect to Brawl Stars, I

03:03:43   17   don't disagree with you.

03:03:44   18   Q.   So we can at least agree that with respect to Brawl

03:03:47   19   Stars, the '873 patent, it would have been perfectly

03:03:53   20   economically appropriate to take the results from the '594

03:03:55   21   and use those for the '873, correct?

03:03:57   22   A.   Yes.

03:03:57   23   Q.   And if we took all of Dr. Neal's survey -- I understand

03:04:02   24   you don't want to -- but if we did, that number would be

03:04:07   25   zero instead of 2.4 percent; isn't that correct, sir?
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 84 of 164 PageID #:
                                       18432                                         818



03:04:10    1   A.   Mathematically, that's what the result would be, yes.

03:04:21    2            MR. DACUS:    We can take that down, Mr. Smith.

03:04:25    3   Thank you.

03:04:26    4            Now, can you pull up PTX-105, Mr. Smith?

03:04:41    5   Q.   (By Mr. Dacus)    Now, for the '655 and the '137/'481 you

03:04:47    6   had these alternative calculations based on whether or not

03:04:50    7   Supercell had notice of the patents, correct?

03:04:52    8   A.   Correct.

03:04:52    9   Q.   And as I understand, your position and Supercell's

03:04:59   10   position is -- you claim -- or Supercell claims -- I'm

03:05:01   11   sorry, GREE claims that Supercell had notice of those three

03:05:03   12   patents as far back as September 12th of 2016, correct?

03:05:10   13   A.   I -- honestly, I'm only vaguely aware of the nature of

03:05:14   14   that claim.     I was simply told to calculate royalties

03:05:19   15   beginning in September of 2016.        And as somebody who works

03:05:24   16   in this area, I understand kind of vaguely the legal theory

03:05:27   17   behind that, but I haven't looked at this question at all.

03:05:30   18            MR. DACUS:    So, Mr. Smith, you have up Plaintiff's

03:05:32   19   Exhibit 105, correct?      Can you show the entirety of that

03:05:36   20   document, please, sir?

03:05:37   21   Q.   (By Mr. Dacus)    Do you even know enough, sir, to know

03:05:40   22   that what Supercell claims is that this September 12th,

03:05:43   23   2016, letter, which is Plaintiff's Exhibit 105, is what

03:05:47   24   gave Supercell notice of those three patents?           Do you?

03:05:51   25   A.   I can infer from its prominence in these proceedings
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 85 of 164 PageID #:
                                       18433                                         819



03:05:56    1   that when I was told there was a letter and the date of

03:05:59    2   that letter would trigger the notice date, that this must

03:06:02    3   be that letter.     But beyond that, honestly I haven't been

03:06:05    4   asked to look at this question at all.

03:06:15    5   Q.   Ultimately, sir, for these three patents, if we wanted

03:06:18    6   to know what the true royalty was that included all

03:06:26    7   respondents to a survey, both those who would play more and

03:06:29    8   those who would play less, we just don't know, do we,

03:06:36    9   because there hasn't been a survey done?          Isn't that

03:06:36   10   correct?

03:06:40   11   A.   Well, I -- I believe that their -- that the true

03:06:43   12   royalty -- the most reasonable royalty is the ones that I

03:06:47   13   presented that considers all the available evidence that I

03:06:49   14   had in this case.

03:06:49   15   Q.   In the end, sir, these numbers that you used, despite

03:06:53   16   the fact that all the evidence that you showed this jury,

03:06:56   17   all those emails and Slack, you got your number from

03:07:02   18   Dr. Neal's survey, correct?

03:07:04   19   A.   Not only from his survey.      I mean, it's -- I've

03:07:08   20   considered a tremendous amount of evidence in this case,

03:07:11   21   millions and millions of records of player data to reach

03:07:15   22   those rates that you have on this -- on the chart there.

03:07:19   23   Q.   Dr. Neal's survey showed that for the '655 patent, if

03:07:23   24   you calculate the royalty, just based on one category, it

03:07:28   25   was 1.1 percent.     That's what his survey showed?
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 86 of 164 PageID #:
                                       18434                                         820



03:07:31    1   A.   No.

03:07:32    2   Q.   That's -- that's what led you to that calculation of

03:07:35    3   1.1 percent?

03:07:36    4   A.   It -- the process that I used to get to the 1.1 was

03:07:40    5   based in part, but only in part, on consideration of

03:07:45    6   Dr. Neal's survey.

03:07:46    7   Q.   And, likewise, for the .7 percent, correct?

03:07:49    8   A.   Correct.

03:07:52    9              MR. DACUS:    That's all I have, Your Honor.        I pass

03:07:53   10   the witness.

03:07:54   11              THE COURT:    All right.    Redirect, Ms. Ludlam?

03:07:57   12              MS. LUDLAM:    Yes.   Thank you, Your Honor.

03:08:03   13              THE COURT:    Mr. Dacus, you need to move the easel

03:08:07   14   back.

03:08:08   15              MR. DACUS:    Yes, Your Honor.

03:08:10   16              THE COURT:    And turn it to a clean sheet.

03:08:13   17              MR. DACUS:    Thank you.    I apologize.

03:08:17   18              THE COURT:    Let's turn it to a clean sheet, not

03:08:19   19   one --

03:08:20   20              MR. DACUS:    Oh, I'm sorry.

03:08:21   21              THE COURT:    Not one with the seven times on it.

03:08:24   22              MR. DACUS:    I'll be happy to turn that one over.

03:08:27   23              THE COURT:    Thank you.    All right.     We'll proceed

03:08:29   24   with redirect.

03:08:31   25              MS. LUDLAM:    Thank you.
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 87 of 164 PageID #:
                                       18435                                         821



03:08:31    1                          REDIRECT EXAMINATION

03:08:32    2   BY MS. LUDLAM:

03:08:32    3   Q.   Dr. Becker, are you aware if Supercell has ever removed

03:08:36    4   any of the features that you analyzed from the damages

03:08:40    5   perspective in this case?

03:08:40    6   A.   No, it's my understanding that they have not.

03:08:42    7   Q.   Okay.    And, Dr. Becker, Mr. Dacus seemed to imply that

03:08:46    8   you could use the '594 rate to determine the rate for the

03:08:50    9   '137, '481, and '873 patents; do you remember that?

03:08:54   10   A.   Yes.

03:08:54   11   Q.   If you were to use that rate to determine the value of

03:08:59   12   the others, would your royalties change?

03:09:00   13   A.   Not materially, no.

03:09:02   14   Q.   And why is that?

03:09:04   15   A.   Well, the -- the .7 percent rate is lower math -- the

03:09:10   16   biggest driver of why it's lower is that the extent of use

03:09:15   17   of that feature was significantly lower.          I think it's

03:09:21   18   40-something percent of users use that.          And recall it --

03:09:25   19   the '137/'481 patents are used by a hundred percent of the

03:09:32   20   players.     And the '873 Brawl Stars patent is used by a

03:09:36   21   hundred percent of the players.

03:09:37   22               So if I start, yes, it would be a lower starting

03:09:41   23   point, .7.     But the adjustment from a feature that's used

03:09:45   24   by 40 percent of the players up to a hundred percent would

03:09:49   25   effectively adjust for that difference between .7 percent
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 88 of 164 PageID #:
                                       18436                                         822



03:09:54    1   and 1.1 percent.

03:09:56    2   Q.   Okay.    And, Dr. Becker, from an economic perspective,

03:10:01    3   why wouldn't you survey the '137, '481, or '873 patents?

03:10:05    4   A.   Well, economically, it would be -- excuse me, you'd be

03:10:09    5   asking people -- again, I'm not a survey expert, but the

03:10:14    6   economic choice you're presenting them is, would you like

03:10:17    7   this game without its core feature?

03:10:21    8               And I think the analogy I use would be if you --

03:10:25    9   you know, are you going to field a survey to ask golfers if

03:10:29   10   they like playing golf without their golf clubs.

03:10:32   11               I think you could go ask people at a golf course,

03:10:35   12   do you like the 9th hole the way it bends to the left?

03:10:40   13   Because every golf course could be designed in a different

03:10:43   14   way.

03:10:43   15               But if you're talking about fundamentally removing

03:10:46   16   a core element, you know, I'm not sure that the survey --

03:10:51   17   you know, what would that be?        What would you ask them as

03:10:54   18   the alternative?     Not playing?     Well, then it's just,

03:10:57   19   what's the value of the game as a whole?

03:11:00   20   Q.   And, Dr. Becker, Mr. Dacus spent a lot of time talking

03:11:03   21   with you about the license in Japan, correct?

03:11:05   22   A.   Yes.

03:11:06   23   Q.   And their own expert -- Supercell's own expert agreed

03:11:10   24   with you that that license is not comparable, correct?

03:11:14   25   A.   That's true.    He -- it's not comparable, and so it's --
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 89 of 164 PageID #:
                                       18437                                         823



03:11:18    1   it's not relevant.

03:11:19    2   Q.   Great.

03:11:20    3            MS. LUDLAM:     I have no further questions,

03:11:22    4   Your Honor.

03:11:22    5            THE COURT:    All right.     Additional cross,

03:11:23    6   Mr. Dacus?

03:11:24    7            MR. DACUS:    Just a couple, Your Honor.

03:11:24    8                          RECROSS-EXAMINATION

03:11:33    9   BY MR. DACUS:

03:11:33   10   Q.   You said, Dr. Becker, that Supercell has not removed

03:11:38   11   any of these features from its games?

03:11:40   12   A.   I'm not aware that they have.

03:11:43   13   Q.   You agree, sir, that if Supercell believes it does not

03:11:45   14   use these patented features, they should not have to remove

03:11:48   15   them?   They should be able to come to this jury and present

03:11:52   16   the facts and the evidence and let this jury determine

03:11:56   17   that; isn't that true?

03:11:56   18   A.   Well, they ultimately have the right to -- to get a

03:11:59   19   ruling from this jury on that, but as to the economic

03:12:02   20   question, if I'm evaluating -- like the -- one of the

03:12:08   21   pieces of math you took me to that's -- that if you blindly

03:12:12   22   do the math with all of the survey results, it suggests

03:12:20   23   that they would make more money if they took out this

03:12:22   24   feature we saw on the slide message as saying they thought

03:12:25   25   it was a pretty cool feature.
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 90 of 164 PageID #:
                                       18438                                         824



03:12:27    1             Completely independent of this lawsuit, if that

03:12:30    2   were actually the case, it would be rational for them to

03:12:33    3   take the feature out and to have never put it in in the

03:12:37    4   first place.

03:12:37    5   Q.    And did I understand you to say, sir, when asked just

03:12:44    6   now, that you do not believe it is appropriate to conduct a

03:12:48    7   survey on the '137, '481, and '873 because they're core

03:12:52    8   features; is that what you just said?

03:12:54    9   A.    Not necessarily to appropriateness.        I just -- I think

03:12:57   10   the question was as -- as an economic matter, would I think

03:13:04   11   that a survey would be useful.        And I don't think it would

03:13:07   12   be.

03:13:07   13   Q.    Yet -- yet you use survey information to calculate the

03:13:11   14   percentages, correct?

03:13:13   15   A.    Well, I used things -- I used information from things

03:13:17   16   that I think are surveyable and used those as comparables

03:13:21   17   to value the core features.

03:13:24   18             MR. DACUS:    That's all I have, Your Honor.         I pass

03:13:25   19   the witness.

03:13:26   20             THE COURT:    Further direct?

03:13:27   21             MS. LUDLAM:    No further questions, Your Honor.

03:13:29   22             THE COURT:    All right.    You may step down,

03:13:30   23   Dr. Becker.

03:13:43   24             Plaintiffs, call your next witness.

03:13:45   25             MR. MOORE:    Your Honor, the Plaintiff rests its
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 91 of 164 PageID #:
                                       18439                                         825



03:13:47    1   case-in-chief.

03:13:47    2            THE COURT:    All right.     Ladies and gentlemen of

03:13:50    3   the jury, the Plaintiff has rested its case-in-chief.

03:13:52    4            We're going to use this as a good juncture to take

03:13:58    5   a recess.   After you return from recess, we'll proceed with

03:14:02    6   the Defendant's case-in-chief and have them call their

03:14:05    7   first witness.

03:14:06    8            Please follow all the instructions I've given you,

03:14:10    9   including not to talk about the case with each other.

03:14:12   10   Simply leave your notebooks in your chairs, leave them

03:14:15   11   closed in your chairs, if you will, and we'll have you back

03:14:18   12   in here shortly to continue with the Defendant's

03:14:21   13   case-in-chief.

03:14:21   14            The jury is excused for recess.

03:14:27   15            COURT SECURITY OFFICER:        All rise.

03:14:32   16            (Jury out.)

03:14:32   17            THE COURT:    Counsel, take five minutes for a

03:14:49   18   restroom break, and then see me in chambers about this

03:14:53   19   remaining issue concerning the objections to trial

03:14:57   20   depositions.

03:14:57   21            The Court stands in recess.

03:15:00   22            (Recess.)

03:33:33   23            (Jury out.)

03:33:33   24            COURT SECURITY OFFICER:        All rise.

03:33:34   25            THE COURT:    Be seated, please.
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 92 of 164 PageID #:
                                       18440                                         826



03:51:37    1              Mr. Sacksteder, is the Defendant prepared to go

03:51:48    2   forward with its case-in-chief?

03:51:50    3              MR. SACKSTEDER:    We are, Your Honor.

03:51:51    4              THE COURT:   Let's bring in the jury, please.

03:51:54    5              COURT SECURITY OFFICER:      All rise.

03:51:55    6              (Jury in.)

03:52:24    7              THE COURT:   Please be seated.

03:52:24    8              Before we recessed for a brief break, ladies and

03:52:35    9   gentlemen, the Plaintiff rested its case-in-chief.

03:52:37   10              We'll now proceed with the Defendant's

03:52:39   11   case-in-chief.

03:52:40   12              Mr. Sacksteder, please call the Defendant's first

03:52:43   13   witness.

03:52:44   14              MR. SACKSTEDER:    Thank you, Your Honor.       Supercell

03:52:45   15   calls Greg Harper.

03:52:46   16              THE COURT:   All right.    If you'll come forward,

03:52:50   17   Mr. Harper, and be sworn.       Doesn't matter how you get

03:53:04   18   there.

03:53:05   19              (Witness sworn.)

03:53:13   20              THE COURT:   Please come around this way, and have

03:53:15   21   a seat on the witness stand.

03:53:28   22              All right.   Counsel, you may proceed with your

03:53:31   23   direct examination.

03:53:33   24              MR. SACKSTEDER:    Thank you, Your Honor.

03:53:33   25                   GREG HARPER, DEFENDANT'S WITNESS
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 93 of 164 PageID #:
                                       18441                                         827



03:53:33    1                           DIRECT EXAMINATION

03:53:34    2   BY MR. SACKSTEDER:

03:53:34    3   Q.   Good afternoon, Mr. Harper.

03:53:36    4   A.   Good afternoon.

03:53:38    5   Q.   Would you please introduce yourself to the jury?

03:53:41    6   A.   Hi.   My name is Gregory Kent Harper.

03:53:44    7   Q.   Will you tell the jury a little bit about yourself?

03:53:46    8   A.   So I've been in the Bay Area for a little over 30

03:53:50    9   years, and I've spent 25 of those 30 years working in the

03:53:56   10   games industry.    I live just north of San Francisco.

03:53:59   11              I have a daughter named Delilah, who next week

03:54:03   12   turns 10; and a son, Graham, who is 6.

03:54:08   13   Q.   Where do you work?

03:54:08   14   A.   I work at Supercell.

03:54:09   15   Q.   How long have you worked at Supercell?

03:54:11   16   A.   Been there a little over eight years.         Started in

03:54:14   17   January 2012.

03:54:16   18   Q.   What's your role at Supercell?

03:54:17   19   A.   I'm the general manager.      I also sit on our board of

03:54:21   20   directors and am part of our leadership team.

03:54:23   21   Q.   Where is your office?

03:54:24   22   A.   San Francisco.

03:54:25   23   Q.   And is that the same office that Mr. Ostler works in?

03:54:28   24   A.   It is.

03:54:29   25   Q.   Can you tell us your background of what you did before
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 94 of 164 PageID #:
                                       18442                                         828



03:54:36    1   you worked for Supercell?

03:54:37    2   A.   So since the age of 15, I've been starting companies.

03:54:47    3   I've started about 11 of them.        Nine of them have failed.

03:54:50    4   And I am part of seven other game companies and consulted

03:54:53    5   for numerous companies.

03:54:54    6   Q.   You're on the leadership team at Supercell?

03:54:57    7   A.   Correct.

03:54:57    8   Q.   What is that?

03:54:58    9   A.   So the leadership team is essentially our management

03:55:01   10   team.   It consists of three of us:        myself; Ilkka Paananen,

03:55:09   11   our CEO; and Janne Snellman, our CFO and COO.

03:55:09   12            THE COURT:     Mr. Harper, pull that microphone a

03:55:11   13   little closer to you, please, sir.

03:55:13   14            THE WITNESS:     Sure.

03:55:13   15            THE COURT:     Thank you.

03:55:16   16   Q.   (By Mr. Sacksteder)     I need to take you through a

03:55:18   17   little bit of the alphabet soup, if you can let me do that.

03:55:21   18   Is that okay?    You said CEO.     What is the CEO?

03:55:25   19   A.   Chief executive officer.

03:55:28   20   Q.   And then there's someone who is both CFO and COO.            What

03:55:33   21   do those folks do?

03:55:34   22   A.   Chief financial officer and chief operating officer.

03:55:38   23            MR. SACKSTEDER:      Can we, Mr. Smith, look at

03:55:41   24   DX-1190, Page 12, please?

03:55:43   25   Q.   (By Mr. Sacksteder)     Can you walk the jury through the
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 95 of 164 PageID #:
                                       18443                                         829



03:55:46    1   typical structure for a game company's organization?

03:55:51    2   A.   So this is an organization structure where you have the

03:55:57    3   CEO and the executive team at the top, where most of the

03:56:02    4   power and decision-making is concentrated.           And everybody

03:56:06    5   else is below, usually having to go through approval

03:56:12    6   processes to get their work and ideas passed.

03:56:14    7   Q.   What's the little light bulb at the top?

03:56:17    8   A.   That is meant to represent where the big ideas come

03:56:21    9   from.

03:56:22   10            MR. SACKSTEDER:      Can we see Page 14, Mr. Smith?

03:56:24   11   Q.   (By Mr. Sacksteder)     What are we looking at now?

03:56:30   12   A.   So this is really our view of how the org structure

03:56:37   13   works at Supercell where the big ideas and the

03:56:40   14   decision-making happens within the game teams.

03:56:44   15            And the leadership team, including myself, is here

03:56:47   16   at the bottom.    And our main role is simply to support

03:56:50   17   those teams.

03:56:51   18   Q.   What's the purpose of doing it that way?

03:56:53   19   A.   We believe that this is -- allows us to attract the

03:56:59   20   best talent, because this is the kind of environment where

03:57:02   21   they want to work, where they have that control and ability

03:57:04   22   and where their ideas are respected and they're

03:57:09   23   independent.

03:57:09   24   Q.   Does Supercell have a mission statement?

03:57:10   25   A.   We do.   We refer to it as our dream, but it is to
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 96 of 164 PageID #:
                                       18444                                         830



03:57:17    1   create great games that are played by as many people as

03:57:22    2   possible for years and years and remembered forever.

03:57:25    3   Q.   Has Supercell fulfilled that dream, as you called it?

03:57:29    4   A.   Well, we take a very long view of that dream.           And

03:57:33    5   while even today we have millions of people playing our

03:57:37    6   first two games, Clash of Clans and Hay Day, a full eight

03:57:43    7   years later, we still think it's very, very early in that

03:57:46    8   journey, but we're still working on it.          But so far, so

03:57:51    9   good.

03:57:51   10   Q.   How did you come to join Supercell?

03:57:55   11   A.   I was introduced to Ilkka, our CEO, in the fall of 2011

03:57:59   12   by a recruiter and was initially attracted to the boldness

03:58:03   13   of their vision, as well as this idea of creating a

03:58:05   14   different kind of company where culture was at the heart of

03:58:08   15   the company.   And they wanted to do things differently.

03:58:14   16   Q.   When was Supercell founded?

03:58:16   17   A.   The company was founded in May of 2010.

03:58:21   18            MR. SACKSTEDER:      Can we look at DX-1190, Page 6,

03:58:25   19   please, Mr. Smith?

03:58:27   20   Q.   (By Mr. Sacksteder)     What are we seeing on the screen

03:58:29   21   here, Mr. Harper?

03:58:29   22   A.   This is a photo of our very first office.

03:58:32   23   Q.   Can you describe it a little bit?

03:58:34   24   A.   It's very small and pretty much representative of the

03:58:44   25   scrappy new start-up.
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 97 of 164 PageID #:
                                       18445                                         831



03:58:45    1   Q.   And this was 2010?

03:58:46    2   A.   2010, yes.

03:58:48    3             MR. SACKSTEDER:        And can we look at Page 8,

03:58:50    4   please?

03:58:50    5   Q.   (By Mr. Sacksteder)     Who's the guy working on the

03:59:00    6   cardboard box?

03:59:00    7   A.   So this is Ilkka, our CEO.        And when we added some more

03:59:05    8   people and outgrew that small room we were in, he decided

03:59:09    9   that he would be the one to move out first.           And so he's --

03:59:14   10   this is him in the hall working at his new office setup so

03:59:19   11   that he could allow the other folks to focus on the games

03:59:23   12   and what's important.

03:59:26   13             THE COURT:     Let me ask -- let me ask you this,

03:59:27   14   Mr. Harper.   What is the gentleman's full name?

03:59:31   15             THE WITNESS:     Ilkka Paananen.

03:59:33   16             THE COURT:     Okay.     If you would, let's not refer

03:59:35   17   to him by first name only.         Please refer to him as whatever

03:59:35   18   his last name is or both names, but not first name only,

03:59:43   19   okay?

03:59:43   20             THE WITNESS:     Yes, sir.

03:59:43   21             THE COURT:     All right.     Let's continue.

03:59:45   22   Q.   (By Mr. Sacksteder)     What was Supercell's original

03:59:48   23   product strategy?

03:59:49   24   A.   So at the start, our original project strategy was to

03:59:49   25   focus on social, multiplayer games that were being played
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 98 of 164 PageID #:
                                       18446                                         832



03:59:56    1   across multiple platforms starting with Facebook.

03:59:57    2   Q.   Did that strategy change at some point?

04:00:00    3   A.   It did, about a year later.

04:00:01    4   Q.   What happened?

04:00:02    5   A.   Well, we had moderate success with that strategy, and

04:00:06    6   then in mid-2011, we became fascinated with tablets and

04:00:13    7   iPads and the opportunity there.        We saw the iPad as sort

04:00:18    8   of the ultimate games platform and shifted strategy to

04:00:22    9   focus entirely on that.

04:00:24   10   Q.   Would that be mobile games?

04:00:25   11   A.   Correct.

04:00:27   12   Q.   What was the first mobile game that Supercell released?

04:00:31   13   A.   So in June of 2012, we launched Hay Day, our first

04:00:37   14   game.

04:00:37   15            MR. SACKSTEDER:      Can we see DM 12, Page 2, please,

04:00:43   16   Mr. Smith?

04:00:43   17   Q.   (By Mr. Sacksteder)     What is Hay Day?

04:00:45   18   A.   Hay Day is a farming simulation game.

04:00:48   19   Q.   And what do the players do in Hay Day?

04:00:51   20   A.   They tend to their farm and grow their farm.

04:00:57   21   Q.   Hay Day is still around?

04:00:58   22   A.   It is.

04:00:59   23   Q.   And what was the next game that Supercell released?

04:01:02   24   A.   So two months later, in August, we released Clash of

04:01:07   25   Clans.
     Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 99 of 164 PageID #:
                                       18447                                         833



04:01:07    1   Q.   What does Supercell, the name, refer to?

04:01:11    2   A.   So at the core of our company, we believe in small

04:01:15    3   independent teams, or as we refer to them, as cells, and so

04:01:20    4   the company is the Supercell.

04:01:23    5               MR. SACKSTEDER:   Can we look at DX-1190, Page 15,

04:01:26    6   please, Mr. Smith?

04:01:28    7   Q.   (By Mr. Sacksteder)      What are the values that the team

04:01:34    8   members at Supercell strive for?

04:01:37    9   A.   So this -- this picture here represents those four core

04:01:42   10   values for us.     It's independence, quality, responsibility,

04:01:46   11   and learning.

04:01:50   12               And so underneath all that is a foundation of the

04:01:53   13   sense of trust.     And when all those things come together

04:01:56   14   and work well at the company, we see considerable impact

04:01:59   15   for the business.

04:02:01   16   Q.   And how has the company grown?

04:02:05   17   A.   So we are now about 320 people across four offices, and

04:02:12   18   we have five live games operating in the market today.

04:02:16   19   Q.   So 320 Supercellians?

04:02:21   20   A.   That's what we refer to ourselves as, yes.

04:02:23   21   Q.   Is that how you pronounce it?

04:02:25   22   A.   Yes.

04:02:26   23   Q.   All right.    Thank you.

04:02:28   24               Has -- having this company this size, how has that

04:02:35   25   affected the culture of the company?
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 100 of 164 PageID #:
                                       18448                                         834



04:02:36    1   A.   We have grown very slow, so it's been important for us

04:02:41    2   to preserve the culture as we grow.

04:02:44    3            So far, I'd say we've been able to maintain that

04:02:49    4   culture throughout our growth.

04:02:51    5            MR. SACKSTEDER:     Can we see the next slide,

04:02:53    6   Mr. Smith?

04:02:54    7   Q.   (By Mr. Sacksteder)     Those are the game -- strike that.

04:02:57    8            What are we looking at on the screen?

04:02:59    9   A.   These are the five live games that are in the market

04:03:02   10   today.

04:03:02   11   Q.   What are those five games?

04:03:05   12   A.   So our first one was Hay Day, followed by Clash of

04:03:08   13   Clans, and then we released Boom Beach.          After Boom was

04:03:14   14   Clash Royale and most recently Brawl Stars.

04:03:16   15   Q.   Beyond the games that we're looking at on the screen,

04:03:19   16   are there any other games that have been developed by

04:03:21   17   Supercell?

04:03:21   18   A.   We have developed several other games.

04:03:23   19   Q.   Have they been released?

04:03:25   20   A.   No, we decided not to release them.

04:03:27   21   Q.   Why not?

04:03:28   22   A.   So in the end, we decided -- and the teams themselves

04:03:34   23   make the decision -- that the games would not align with

04:03:37   24   our vision of a game that would be played for years and

04:03:39   25   years and remembered forever.
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 101 of 164 PageID #:
                                       18449                                         835



04:03:43    1   Q.   How does Supercell view competition?

04:03:46    2   A.   I think like most people in the industry, we subscribe

04:03:49    3   to services that provide industry research and reports.

04:03:56    4   But, generally, we don't look at other companies.            We tend

04:03:59    5   to focus just inwardly and try to figure out what we can do

04:04:05    6   to make ourselves better and improve.         So it's really

04:04:08    7   internal.

04:04:09    8   Q.   Before this case, were you aware of GREE?

04:04:11    9   A.   I was.

04:04:12   10   Q.   Have you ever met with anybody at GREE?

04:04:14   11   A.   I did.

04:04:15   12   Q.   Can you tell the jury the circumstances?

04:04:17   13   A.   In 2013, we took a trip to Japan to evaluate whether we

04:04:21   14   should enter the market there, and we met with several

04:04:25   15   companies, including GREE.

04:04:27   16   Q.   And why did you meet with GREE?

04:04:28   17   A.   We tried to meet with as many companies as possible

04:04:32   18   during the week we were there, to help us evaluate the

04:04:36   19   market.

04:04:36   20   Q.   Did GREE offer a distribution platform at that time?

04:04:39   21   A.   They did.

04:04:42   22   Q.   And what is a distribution platform?

04:04:44   23   A.   It's a place where you can distribute your games to

04:04:49   24   players.

04:04:51   25   Q.   What did Supercell decide to do after making that trip
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 102 of 164 PageID #:
                                       18450                                         836



04:04:54    1   to Japan you referred to?

04:04:56    2   A.   In the end, we did decide to enter the market.           We

04:04:59    3   concluded that we did not need to change our games.             They

04:05:04    4   could be released as-is.      And we decided to distribute them

04:05:12    5   through our existing partnership with Apple and Google.

04:05:16    6   Q.   So are those also distribution platforms?

04:05:20    7   A.   They are.

04:05:20    8   Q.   After the first set of meetings, did Supercell have any

04:05:25    9   more contact with GREE?

04:05:25   10   A.   We had some follow-up exchanges, but I don't believe it

04:05:29   11   went anywhere.

04:05:29   12   Q.   Have you ever heard of a company called Funzio?

04:05:34   13   A.   I have.

04:05:35   14   Q.   Have you ever met with anybody at Funzio?

04:05:38   15   A.   We met with the founders of Funzio.

04:05:41   16   Q.   Why?

04:05:42   17   A.   So in the early days, before we were launching our

04:05:47   18   games, we met with them.      And they were gracious enough to

04:05:51   19   share some of their learnings from their launches, and so

04:05:57   20   they helped us there.

04:05:58   21   Q.   Do you have any understanding of whether there's a

04:06:00   22   relationship now between Funzio and GREE?

04:06:04   23   A.   My understanding is that GREE had acquired Funzio.

04:06:10   24   Q.   Has Supercell ever tracked or monitored GREE's patents,

04:06:14   25   to your knowledge?
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 103 of 164 PageID #:
                                       18451                                         837



04:06:14    1   A.   Not to my knowledge.

04:06:15    2   Q.   What are Supercell's thoughts on patents in general?

04:06:17    3   A.   We respect patents and the key role they play in

04:06:23    4   inventions.

04:06:24    5               MR. SACKSTEDER:   Mr. Smith, can we look at PX-480,

04:06:29    6   please?

04:06:31    7   Q.   (By Mr. Sacksteder)      You testified that you're a member

04:06:33    8   of the board of directors at Supercell, correct?

04:06:35    9   A.   Correct.

04:06:35   10   Q.   Were you aware of a license agreement between GREE and

04:06:39   11   Supercell?

04:06:39   12   A.   Yes.

04:06:40   13   Q.   And are we looking at that agreement on the screen?

04:06:43   14   A.   Yes.

04:06:43   15   Q.   How did you become aware of that agreement?

04:06:46   16   A.   It was brought before the board for approval.

04:06:50   17   Q.   Why did the board approve the license agreement?

04:06:53   18   A.   The board approved because we made the decision that it

04:07:02   19   was better to resolve this now than to have it continue and

04:07:06   20   be this potentially more costly thing that distracted us

04:07:12   21   from our core business.

04:07:14   22   Q.   Is this case important to Supercell?

04:07:16   23   A.   It's very important to us.

04:07:18   24   Q.   Why?

04:07:19   25   A.   Well, for two -- two reasons, really.         We're very proud
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 104 of 164 PageID #:
                                       18452                                         838



04:07:24    1   of our -- our people and our -- our games, and we don't

04:07:29    2   believe we've done anything wrong here.          And we're

04:07:33    3   confident that in a trial before a jury in the United

04:07:40    4   States, that will be proven true.

04:07:43    5   Q.   Thank you, Mr. Harper.

04:07:47    6            MR. SACKSTEDER:     I'll pass the witness.

04:07:48    7            THE COURT:     Cross-examination by the Plaintiff.

04:07:50    8            MR. MOORE:     Thank you, Your Honor.

04:08:01    9            THE COURT:     Are there binders to distribute for

04:08:03   10   this witness, Mr. Moore?

04:08:04   11            MR. MOORE:     I'm sorry.    There are.     Thank you for

04:08:05   12   the reminder, Your Honor.

04:08:20   13            MS. SMITH:     May I approach, Your Honor?

04:08:21   14            THE COURT:     You may.

04:08:32   15            All right.     Whenever you're ready, you may proceed

04:08:37   16   with cross-examination, Mr. Moore.

04:08:39   17            MR. MOORE:     Thank you, Your Honor.

04:08:39   18                           CROSS-EXAMINATION

04:08:39   19   BY MR. MOORE:

04:08:39   20   Q.   Good afternoon, Mr. Harper.

04:08:42   21   A.   Good afternoon.

04:08:42   22   Q.   I'm Steve Moore.    We met at your depositions, correct?

04:08:46   23   A.   Correct.

04:08:47   24   Q.   All right.   And I'm going to ask you a few questions,

04:08:49   25   okay?
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 105 of 164 PageID #:
                                       18453                                         839



04:08:50    1               Now, you are not here as Supercell's corporate

04:08:54    2   representative at this trial, right?

04:08:56    3   A.   Right, correct.

04:08:56    4   Q.   You haven't been here the whole trial?

04:08:59    5   A.   Correct.

04:08:59    6   Q.   In fact, Mr. Ostler here sitting at counsel table is

04:09:04    7   Supercell's corporate representative for the trial,

04:09:06    8   correct?

04:09:06    9   A.   Correct.

04:09:06   10   Q.   And as I believe, his job is in marketing and financing

04:09:10   11   with the U.S. business unit of Supercell; is that right?

04:09:13   12   A.   He wears many -- many hats at Supercell, including

04:09:18   13   those that you mentioned.

04:09:19   14   Q.   Okay.    And he reports to you as a general manager of

04:09:22   15   that business?

04:09:23   16   A.   Yes.

04:09:23   17   Q.   All right.    Now, in your direct examination with

04:09:26   18   Mr. Sacksteder, you didn't testify about whether Supercell

04:09:30   19   infringes the GREE patents, correct?

04:09:33   20   A.   Correct.

04:09:34   21   Q.   And you didn't testify about whether the GREE patents

04:09:37   22   are valid, correct?

04:09:39   23   A.   Correct.

04:09:40   24   Q.   And --

04:09:42   25               THE COURT:   Wait a minute, Mr. Harper.       You're
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 106 of 164 PageID #:
                                       18454                                         840



04:09:44    1   going to need to speak up.        I can barely hear you, and I'm

04:09:48    2   six feet away from you.

04:09:50    3               THE WITNESS:     Correct.

04:09:50    4               THE COURT:     Go ahead, counsel.

04:09:54    5               MR. MOORE:     Thank you, Your Honor.

04:09:56    6   Q.   (By Mr. Moore)      And you understand that if this jury

04:09:56    7   finds that GREE's patents are valid and infringed, that

04:09:56    8   Supercell then must pay GREE a reasonable royalty, correct?

04:10:00    9   A.   I don't know specifically how it works, but --

04:10:06   10   Q.   All right.    But in your direct examination, you didn't

04:10:08   11   say what amount of money Supercell would owe if it is found

04:10:14   12   to infringe GREE's patents, right?

04:10:17   13   A.   Right.

04:10:17   14   Q.   Now, Supercell has been successful, hasn't it?

04:10:20   15   A.   Yes.

04:10:20   16   Q.   And it makes more money than GREE does in the United

04:10:23   17   States, right?

04:10:23   18   A.   I don't know how much money GREE makes in the United

04:10:27   19   States.

04:10:27   20   Q.   It has more hit games than GREE in the United States?

04:10:32   21   A.   Yes, it does.

04:10:33   22   Q.   But being more successful is not a defense to patent

04:10:36   23   infringement, is it, Mr. Harper?

04:10:40   24   A.   I don't know.

04:10:42   25   Q.   Now, in addition to being on the board of directors for
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 107 of 164 PageID #:
                                       18455                                         841



04:10:47    1   Supercell, you are also the general manager of Supercell's

04:10:51    2   United States and other international offices, correct?

04:10:55    3   A.   Correct.

04:10:56    4   Q.   And the headquarters of Supercell is located in

04:10:59    5   Helsinki, Finland, correct?

04:11:00    6   A.   Correct.

04:11:01    7   Q.   And -- and Helsinki is where the company was originally

04:11:07    8   founded by Mr. Paananen at that office that you showed; is

04:11:12    9   that right?

04:11:12   10   A.   There were six founders, but it was founded there in

04:11:17   11   Helsinki, correct?

04:11:18   12   Q.   And he was one of those six, correct?

04:11:20   13   A.   Correct.

04:11:20   14   Q.   All right.   And you opened the United States office for

04:11:23   15   Supercell in 2012, correct?

04:11:26   16   A.   Correct.

04:11:26   17   Q.   And that was also the same year that Supercell launched

04:11:28   18   its first mobile game, right?

04:11:30   19   A.   Correct.

04:11:30   20              MR. MOORE:   Can we pull up Slide No. 4 for

04:11:34   21   Mr. Harper's slides, please?

04:11:35   22   Q.   (By Mr. Moore)     And I'm going to show you a slide that

04:11:37   23   your counsel showed you in a moment here.

04:11:48   24              MR. MOORE:   Okay.   We're having trouble getting

04:11:50   25   that up.    I'll proceed without it.
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 108 of 164 PageID #:
                                       18456                                         842



04:11:54    1   Q.   (By Mr. Moore)   Do you recall the slide that had the

04:11:54    2   big group of people, and it said that there were 320

04:11:57    3   Supercellians, correct?

04:11:57    4   A.   Yes, I do.

04:11:57    5   Q.   But Supercell is not publicly owned, is it?

04:12:00    6   A.   No.

04:12:00    7   Q.   You didn't tell the jury that the majority owner of

04:12:02    8   Supercell is a company called Tencent, correct?

04:12:06    9   A.   Correct.

04:12:07   10   Q.   And, in fact, Tencent, that's a very large overseas

04:12:13   11   conglomerate; is that right?

04:12:16   12   A.   That's right.

04:12:16   13   Q.   They have interests in media gaming, social media,

04:12:22   14   correct?

04:12:22   15   A.   Correct.

04:12:23   16   Q.   All right.   And, in fact, you're one of five members of

04:12:27   17   the board of directors at Supercell, right?

04:12:29   18   A.   Correct.

04:12:31   19   Q.   Super -- sorry, Tencent, has three of those five seats,

04:12:38   20   correct?

04:12:38   21   A.   That's right.

04:12:38   22   Q.   The other two are you and Mr. Paananen, the CEO, right?

04:12:44   23   A.   Yes.

04:12:44   24   Q.   So in a disputed vote, Tencent would win, right?

04:12:48   25   A.   Correct.
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 109 of 164 PageID #:
                                       18457                                         843



04:12:49    1   Q.   Now, how many employees does Tencent have?

04:12:54    2   A.   I don't know.

04:12:54    3   Q.   Would it surprise you that it has more than 60,000

04:12:59    4   employees?

04:12:59    5   A.   No.

04:13:00    6   Q.   All right.     You personally have never designed a video

04:13:03    7   game, have you?

04:13:04    8   A.   No.

04:13:04    9   Q.   You've never written code for a game?

04:13:07   10   A.   No.

04:13:07   11   Q.   And you don't know how to write code for a game, right?

04:13:10   12   A.   No, I do not.

04:13:11   13   Q.   You also don't read source code, do you?

04:13:15   14   A.   No.

04:13:15   15   Q.   So you didn't do any design or development work for the

04:13:19   16   three games at issue in this case, Clash of Clans, Clash

04:13:23   17   Royale and Brawl Stars, correct?

04:13:25   18   A.   No, I did not.

04:13:26   19   Q.   And you're not here to give the jury any specific

04:13:28   20   details about how those games work, are you?

04:13:30   21   A.   No, I'm not.

04:13:31   22   Q.   You didn't talk about any source code in your direct

04:13:34   23   examination, right?

04:13:35   24   A.   No.

04:13:35   25   Q.   So, for example, you're not able to tell this jury any
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 110 of 164 PageID #:
                                       18458                                         844



04:13:38    1   of the details for how the Elixir feature works in Clash

04:13:42    2   Royale?

04:13:42    3   A.   No.

04:13:42    4   Q.   Nor can you tell them about how the donation and

04:13:45    5   upgrade features work in Clash Royale, correct?

04:13:47    6   A.   No.

04:13:48    7   Q.   In fact, you don't really even play Supercell games

04:13:51    8   anymore, do you?

04:13:52    9   A.   Not the live games, no.

04:13:54   10   Q.   Not the ones you've actually released, the five that

04:13:58   11   you talked about on direct?

04:14:00   12   A.   Correct.

04:14:00   13   Q.   All right.    You did talk about, though, GREE.         And GREE

04:14:04   14   is well-known in the gaming industry, right?

04:14:06   15   A.   Relatively.

04:14:08   16   Q.   Okay.   And GREE has been in the space for many years,

04:14:11   17   haven't they?

04:14:11   18   A.   Yes, they have.

04:14:13   19   Q.   You know an individual named Andrew Sheppard?

04:14:16   20   A.   I know Andrew, yes.

04:14:18   21   Q.   And he was previously the CEO of GREE's United States

04:14:21   22   subsidiary, right?

04:14:22   23   A.   I don't recall.

04:14:24   24   Q.   Well, in any event, he's been in the gaming industry a

04:14:27   25   long time?
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 111 of 164 PageID #:
                                       18459                                         845



04:14:28    1   A.   That's right.

04:14:28    2   Q.   And you believe he has a good reputation in the

04:14:32    3   industry?

04:14:32    4   A.   He does.

04:14:33    5   Q.   And he's someone who is passionate about games?

04:14:36    6   A.   Yes.

04:14:36    7   Q.   And you've never heard anything negative about him,

04:14:40    8   have you?

04:14:40    9   A.   No.

04:14:40   10   Q.   Do you know Mr. Eiji Araki, who is sitting here at

04:14:44   11   counsel table for GREE?

04:14:47   12   A.   I do not.

04:14:47   13   Q.   All right.    Do you have a binder there in front of you?

04:14:51   14   A.   Yes.

04:14:51   15   Q.   Would you please turn to the tab that is PTX-607?

04:14:56   16               MR. MOORE:   And thank you, Mr. Groat.       If we could

04:15:00   17   blow this up, please?

04:15:03   18   Q.   (By Mr. Moore)      All right.   This is an email that you

04:15:06   19   sent in September of 2012 to the CEO, Mr. Paananen and

04:15:11   20   others at Supercell, correct?

04:15:13   21   A.   Correct.

04:15:14   22   Q.   And you say in the email -- well, first of all, you're

04:15:19   23   forwarding something called inside mobile apps, right?

04:15:23   24   A.   Yes.

04:15:23   25   Q.   And in the first line of the email you say:          See
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 112 of 164 PageID #:
                                       18460                                         846



04:15:28    1   comments highlighted in red for quick scan, correct?

04:15:31    2   A.   Yes.

04:15:32    3               MR. MOORE:   And so could we -- could we show the

04:15:34    4   whole page, please, Mr. Groat?        No, go ahead and blow up

04:15:37    5   the bottom half, please, including the title of the

04:15:40    6   article.

04:15:43    7   Q.   (By Mr. Moore)      So what you forwarded to the CEO and

04:15:49    8   others at Supercell is an interview that was published in

04:15:51    9   an article, correct?

04:15:51   10   A.   Correct.

04:15:52   11   Q.   And the title of the article is GREE's Eiji Araki on

04:15:57   12   monetization, Japanese versus Western players, and what

04:16:01   13   makes successful social games, correct?

04:16:04   14   A.   Correct.

04:16:04   15   Q.   And that's the same Mr. Araki that's sitting here in

04:16:07   16   the courtroom?

04:16:07   17   A.   I don't know.

04:16:08   18   Q.   All right.    The last sentence on the first page

04:16:10   19   reads -- of the article reads:        We recently sat down with

04:16:14   20   Eiji Araki, GREE International's senior vice president of

04:16:22   21   social games, to find out how Japanese companies are able

04:16:25   22   to make the most lucrative mobile-social games in the

04:16:29   23   world, and how GREE plans to bring its Japanese gaming

04:16:32   24   expertise to North America.

04:16:34   25               Do you see that?
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 113 of 164 PageID #:
                                       18461                                         847



04:16:34    1   A.   I do.

04:16:35    2            MR. MOORE:     All right.    Could we go ahead and take

04:16:37    3   down the blow-out, Mr. Groat?        And flip forward through the

04:16:41    4   article, please, Mr. Groat.

04:16:43    5   Q.   (By Mr. Moore)    And you're welcome to do the same in

04:16:46    6   your binder.      And the rest of the article is an interview

04:16:50    7   by this publication with Mr. Araki where he's answering

04:16:50    8   questions about GREE and its social mobile games, correct?

04:16:55    9   A.   Correct.

04:16:56   10            MR. MOORE:     All right.    Now, could you go back to

04:16:58   11   the first page, please, Mr. Groat?         Again, blow up the top.

04:17:01   12   Q.   (By Mr. Moore)    Where you said see comments highlighted

04:17:05   13   in red for the quick scan?       All right.     Could we go --     do

04:17:05   14   you see that, sir?

04:17:06   15   A.   Yes, I do.

04:17:07   16   Q.   Thank you.

04:17:08   17            MR. MOORE:     And can you go, please, to the second

04:17:12   18   page now of PTX-607, and blow up that answer right there,

04:17:16   19   the question and answer right there where your cursor is at

04:17:20   20   the top, please, Mr. Groat?       All the way to the top.        Thank

04:17:26   21   you.   Right there.

04:17:27   22   Q.   (By Mr. Moore)    And one of the things you highlighted

04:17:28   23   in red was part of Mr. Araki's answer to the question, what

04:17:33   24   do you think makes social games so successful, social and

04:17:38   25   profitable in Japan?      Do you see that?
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 114 of 164 PageID #:
                                       18462                                         848



04:17:40    1   A.   I do.

04:17:40    2   Q.   And the statement you highlighted in red and shared

04:17:43    3   with the CEO and others at Supercell was:          Not just gifting

04:17:48    4   or adding friends but competing or cooperating to achieve a

04:17:51    5   common goal.      I believe deeply connected social features

04:17:54    6   encourage the player to continue to play with their friends

04:17:56    7   and pay money to compete against other players or help

04:18:00    8   their friends.

04:18:01    9            You highlight that -- those sentences, correct?

04:18:03   10   A.   I did.

04:18:04   11   Q.   You see the word "gifting" in in that sentence?

04:18:07   12   A.   I do.

04:18:08   13   Q.   And then in the next paragraph?

04:18:10   14            MR. MOORE:     If you could -- you could go to the

04:18:11   15   next paragraph.

04:18:12   16   Q.   (By Mr. Moore)    You highlighted a sentence that says:

04:18:15   17   Japanese mobile-social games are much more advanced in

04:18:19   18   terms of how they integrate social features.

04:18:23   19            Correct?

04:18:23   20   A.   Correct.

04:18:24   21   Q.   And you highlighted that for the CEO and others at

04:18:27   22   Supercell?

04:18:27   23   A.   Right.

04:18:27   24   Q.   All right.    Let's go back to the first page, please.

04:18:28   25            And your comment below the one we highlighted
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 115 of 164 PageID #:
                                       18463                                         849



04:18:31    1   says:     It's all about social when it comes to LTV.

04:18:35    2              Is that right?

04:18:36    3   A.   That's right.

04:18:37    4   Q.   And LTV stands for lifetime value?

04:18:40    5   A.   It does.

04:18:40    6   Q.   And what lifetime value is, is the measure of value of

04:18:44    7   a player -- of a game player to a company over the lifespan

04:18:45    8   that the player is with the company, correct?

04:18:48    9   A.   That's correct.

04:18:49   10   Q.   In other words, the total amount of money the player

04:18:52   11   spends the entire time they're playing the games of that

04:18:55   12   company, right?

04:18:56   13   A.   Well, there are a lot of different ways you can

04:18:58   14   calculate LTV, but that is one of them.

04:19:00   15   Q.   Okay.    But you wrote these words in an email to the CEO

04:19:03   16   and others at Supercell and hit send, right?

04:19:07   17   A.   I did.

04:19:09   18   Q.   Now, that's not the first time that someone from

04:19:12   19   Supercell noticed an article about GREE, is it?

04:19:15   20   A.   I don't -- don't recall.

04:19:18   21   Q.   Would you please turn to the tab marked PTX-637 in your

04:19:24   22   binder?

04:19:25   23              MR. MOORE:   And, Mr. Groat, if we could put that

04:19:28   24   up on the screen, please?

04:19:29   25              THE COURT:   And, Mr. Moore, could you slow down
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 116 of 164 PageID #:
                                       18464                                         850



04:19:32    1   just a little bit?

04:19:32    2            MR. MOORE:      I will do that.    Thank you,

04:19:32    3   Your Honor.

04:19:35    4            THE COURT:      All right.

04:19:35    5   A.   What was the tab?

04:19:37    6   Q.   (By Mr. Moore)      637.

04:19:57    7   A.   Okay.

04:19:57    8   Q.   Now, this is an email you received from Mr. Paananen,

04:20:00    9   the CEO, correct?

04:20:02   10   A.   Correct.

04:20:02   11   Q.   And the subject of the article is -- of the email is:

04:20:07   12   Terrific article on GREE and the market in general.

04:20:10   13            Correct?

04:20:10   14   A.   Oh, I'm sorry, I'm looking at the wrong one.

04:20:18   15   Q.   Sure.   It's 637.     It's also on the screen.

04:20:22   16   A.   Okay.   I have it.     Yes.

04:20:24   17   Q.   Is that correct?

04:20:25   18   A.   That's correct.

04:20:25   19   Q.   Thank you.

04:20:27   20            And in the second sentence, Mr. Paananen's email

04:20:32   21   to the -- well, strike that.

04:20:33   22            This is an email to the entire company at that

04:20:36   23   time, right?

04:20:37   24   A.   That's right.

04:20:38   25   Q.   It says "all."
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 117 of 164 PageID #:
                                       18465                                         851



04:20:41    1   A.   Yes.

04:20:41    2   Q.   And in the second sentence of his email to the entire

04:20:44    3   country -- company, Mr. Paananen says:          In short, this year

04:20:48    4   will be the most interesting in games ever, due to the

04:20:50    5   inevitable clash of giants on the development side, GREE,

04:20:55    6   DeNa, Zynga, EA, Nexon, Tencent.

04:21:01    7               Do you see that?

04:21:02    8   A.   I do.

04:21:06    9   Q.   And then he writes:       BTW, let's hope that the CEO of

04:21:11   10   GREE is right here.

04:21:13   11               And includes some quotes from the article, right?

04:21:15   12   A.   Right.

04:21:18   13   Q.   Now, I think you said on your direct testimony that --

04:21:24   14   let me get the quote -- that Supercell doesn't look at

04:21:27   15   other companies, right?        Did you say that on direct?

04:21:32   16   A.   I believe I said we don't focus on other companies.

04:21:35   17   Q.   Okay.    Well, I had written down "look."

04:21:38   18   A.   Okay.

04:21:38   19   Q.   Maybe I wrote it wrong.

04:21:40   20               MR. MOORE:   In any event, could we please put up

04:21:44   21   Plaintiff's Exhibit 625?

04:21:46   22   Q.   (By Mr. Moore)      And you may certainly look at that in

04:21:47   23   your binder, if you like, as well.         Do you see that this is

04:21:59   24   another email from Mr. Paananen, the Supercell CEO?

04:22:01   25   A.   I do.
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 118 of 164 PageID #:
                                       18466                                         852



04:22:02    1   Q.   And he sends it to a few individuals, as well as a

04:22:06    2   group called "biweekly," right?

04:22:06    3   A.   Right.

04:22:09    4   Q.   And you were on this email group at this time, weren't

04:22:11    5   you?

04:22:12    6   A.   I was.

04:22:12    7   Q.   And you see the subject is walk-through: #1 game in

04:22:18    8   Japan?

04:22:18    9   A.   Yes.

04:22:18   10   Q.   And the attachment includes an attachment named GREE,

04:22:22   11   social game walk-through.

04:22:24   12               Correct?

04:22:24   13   A.   Correct.

04:22:25   14   Q.   And Mr. Paananen says:      Wanted to share the enclosed

04:22:29   15   walk-through of a top mobile social game in Japan.            This

04:22:32   16   game makes about $25 million per month.

04:22:37   17               Do you see that?

04:22:38   18   A.   I do.

04:22:38   19               MR. MOORE:   All right.   And let's pull up one

04:22:40   20   more, please, PTX-634.       Now, let's go down a little bit,

04:22:51   21   please, Mr. Groat, to the bottommost email there.            If you'd

04:22:57   22   please blow up the one from an individual named Riku

04:23:03   23   Rikala.      Right there -- you have.    Thank you.

04:23:04   24   Q.   (By Mr. Moore)      And Mr. Rikala was an employee of

04:23:08   25   Supercell at the time of this document, correct?
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 119 of 164 PageID #:
                                       18467                                         853



04:23:10    1   A.   Yes.

04:23:11    2   Q.   And he's talking about a game released -- or created by

04:23:15    3   GREE's San Francisco's studio, right?

04:23:17    4   A.   That's what it looks like, yes.

04:23:17    5   Q.   A game named Zombie Jombie?

04:23:22    6   A.   Yes.

04:23:23    7   Q.   Okay.

04:23:23    8               MR. MOORE:   Let's go up to the top, please.        Keep

04:23:25    9   going a little bit more.

04:23:27   10   Q.   (By Mr. Moore)      And do you see that the topmost email

04:23:29   11   in the chain is from Mr. Paananen, the CEO?

04:23:32   12   A.   Yes.

04:23:33   13   Q.   All right.    And he includes comments there such as in

04:23:42   14   the second line:       This is like Zynga's Mafia Wars but on

04:23:49   15   steroids.      Wow, with an exclamation point.

04:23:53   16               Correct?

04:23:53   17   A.   Correct.

04:23:55   18   Q.   All right.

04:23:55   19               MR. MOORE:   Thank you, Mr. Groat.      You may take

04:23:57   20   that down.

04:24:04   21   Q.   (By Mr. Moore)      Now, you talked a little bit about your

04:24:07   22   role in the dispute between GREE and Supercell as a board

04:24:10   23   member.      Do you recall that?

04:24:11   24   A.   I do.

04:24:12   25   Q.   All right.    But before I showed it to you at your
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 120 of 164 PageID #:
                                       18468                                         854



04:24:16    1   deposition back in April of this year, you had never seen

04:24:19    2   the letter that GREE sent to Supercell in September of

04:24:21    3   2016, had you?

04:24:22    4   A.   I don't recall seeing it.

04:24:24    5   Q.   And you didn't know then if it had been provided to you

04:24:27    6   at any time, right?

04:24:29    7   A.   That was several years ago.       I just didn't recall.

04:24:32    8   Q.   Now, you are not aware of any actions that Supercell

04:24:36    9   took to make sure that it wasn't infringing GREE's patents

04:24:40   10   after it got this letter, are you?

04:24:43   11   A.   I don't recall.

04:24:45   12   Q.   Okay.   In fact, when I asked you, what did Supercell do

04:24:48   13   after Mr. Paananen reviewed this letter, you said:            I don't

04:24:53   14   know.

04:24:53   15            Right?

04:24:53   16   A.   I -- I don't recall.

04:24:55   17   Q.   Okay.   And you also didn't remember ever talking about

04:24:59   18   the letter with Mr. Paananen, did you?

04:25:02   19   A.   I -- I don't recall.

04:25:05   20   Q.   All right.

04:25:05   21            MR. MOORE:    Could we -- just for the record, could

04:25:08   22   you pull up, please, PTX-105?

04:25:11   23   Q.   (By Mr. Moore)    And this is a letter that we discussed

04:25:16   24   at your deposition, correct?

04:25:18   25   A.   I don't remember.
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 121 of 164 PageID #:
                                       18469                                         855



04:25:33    1   Q.   And you -- you don't recall -- at your deposition, you

04:25:39    2   didn't recall ever talking about the lawsuits between GREE

04:25:41    3   and Supercell with the Supercell leadership team, right?

04:25:44    4   A.   At the deposition, no.

04:25:45    5   Q.   And the leadership team is you; the CEO, Mr. Paananen;

04:25:50    6   and the COO/CFO, Mr. Snellman, right?

04:25:57    7   A.   That's right.

04:25:58    8   Q.   In fact in 26 -- well, strike that.

04:26:02    9              After Supercell received this letter from GREE,

04:26:06   10   you personally didn't bother to read any of the patents

04:26:09   11   listed in this letter, did you?

04:26:10   12   A.   I don't recall if I read them or not.

04:26:12   13   Q.   Okay.   And almost four years after this letter, at the

04:26:15   14   time of your deposition for this case, you still had not

04:26:17   15   reviewed any of the -- the five United States patents that

04:26:21   16   GREE is asserting against Supercell in this lawsuit,

04:26:24   17   correct?

04:26:24   18              THE COURT:     Slow down, Mr. Moore.

04:26:26   19              MR. MOORE:     Thank you, sir.

04:26:27   20              THE COURT:     I'll stop reminding you when you start

04:26:30   21   doing it.

04:26:32   22              Answer the question, please, Mr. Harper.

04:26:35   23              THE WITNESS:     Yes, sir.

04:26:36   24   A.   I don't recall if I reviewed them at the time or not.

04:26:38   25   I may have.
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 122 of 164 PageID #:
                                       18470                                         856



04:26:39    1   Q.   (By Mr. Moore)   When I asked you at your deposition,

04:26:43    2   have you ever seen any of the United States patents that

04:26:46    3   GREE is asserting in this lawsuit against Supercell, your

04:26:51    4   answer was:     Not to my knowledge.

04:26:52    5            Isn't that right?

04:26:56    6   A.   I don't recall what my exact answer was, but if you say

04:26:58    7   it was "not to my knowledge"...

04:27:02    8   Q.   Okay.

04:27:03    9            MR. MOORE:    Let's -- can we please pull up the

04:27:06   10   transcript to refresh the witness's memory from the April

04:27:09   11   24th deposition at Page 84?

04:27:11   12   Q.   (By Mr. Moore)   There is a copy in your binder, sir, if

04:27:15   13   you'd like to review there.

04:27:28   14            MR. SACKSTEDER:     Your Honor, are we publishing

04:27:29   15   this to the jury if it's being used to refresh his

04:27:32   16   recollection?

04:27:38   17            THE COURT:    What's the purpose of this segment of

04:27:40   18   his prior deposition testimony, Mr. Moore?

04:27:42   19            MR. MOORE:    At this point I would like to simply

04:27:45   20   refresh his recollection, so I have no objection to not

04:27:48   21   publishing it until he does that.

04:27:48   22            THE COURT:    It's in his binder?

04:27:49   23            MR. MOORE:    It is, sir, yes.

04:27:50   24            THE COURT:    Refer him to the binder without

04:27:53   25   publishing it on the screen, please.
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 123 of 164 PageID #:
                                       18471                                         857



04:27:55    1               MR. MOORE:   Okay.

04:27:55    2   Q.    (By Mr. Moore)     If you could go in your binder to

04:27:57    3   Page 84, Lines 9 to 13, please.

04:28:04    4   A.    I'm sorry, Page?

04:28:06    5   Q.    84?

04:28:19    6   A.    Okay.

04:28:19    7   Q.    Having read that question and answer, does that refresh

04:28:22    8   your memory as to what your response was at your

04:28:24    9   deposition?

04:28:24   10   A.    Well, I see -- I see my response there, yes.

04:28:29   11   Q.    And what was it?

04:28:29   12   A.    "Not to my knowledge."

04:28:31   13   Q.    Okay.   Now, you are aware of the litigation that

04:28:42   14   happened between GREE and Supercell in Japan, correct?

04:28:44   15   A.    Correct.

04:28:44   16   Q.    All right.   Did you have any involvement with that

04:28:50   17   litigation?

04:28:51   18   A.    At the board level, approving the final resolution of

04:28:55   19   it.

04:28:56   20   Q.    Okay.   Do you recall that I asked you that same

04:29:00   21   question at your deposition?

04:29:03   22   A.    I don't recall.

04:29:04   23   Q.    Okay.

04:29:05   24               MR. MOORE:   Your Honor, I would like to play the

04:29:08   25   clip, please, from the deposition for impeachment purposes,
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 124 of 164 PageID #:
                                       18472                                         858



04:29:13    1   rather than refreshing.

04:29:15    2            THE COURT:    Why don't you proceed.        If there's an

04:29:16    3   objection, I'll hear the objection when it's presented.

04:29:19    4   Q.   (By Mr. Moore)    Okay.    Could you please --

04:29:22    5            MR. SACKSTEDER:       Your Honor, may I see the -- hear

04:29:24    6   the page and line numbers first?

04:29:25    7            MR. MOORE:    Yes.     It is 76, Line 8.

04:29:37    8            MR. SACKSTEDER:       Which deposition?

04:29:43    9            MR. MOORE:    8.

04:30:04   10            MR. SACKSTEDER:       Your Honor, I don't think this

04:30:05   11   addresses the question and answer that was asked

04:30:12   12   previously.

04:30:12   13            THE COURT:    Well, I don't have the benefit of it

04:30:14   14   before me.

04:30:21   15            Ladies and gentlemen, I'm going to ask you to

04:30:24   16   retire to the jury room for a minute.         I need to discuss

04:30:26   17   this in greater detail with counsel.         I'll have you back in

04:30:29   18   just a minute.    And I'll be in a position to give them some

04:30:32   19   guidance on how we should proceed.

04:30:34   20            Please leave your notebooks in your chairs, don't

04:30:36   21   discuss the case with each other, and I'll have you back in

04:30:39   22   here as soon as possible.

04:30:40   23            The jury should retire to the jury room now.

04:30:43   24            COURT SECURITY OFFICER:       All rise.

04:31:07   25            (Jury out.)
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 125 of 164 PageID #:
                                       18473                                         859



04:31:08    1           THE COURT:     Be seated.

04:31:09    2           All right.     What are we trying to do here,

04:31:11    3   gentlemen?

04:31:12    4           MR. MOORE:     Your Honor, may we excuse the witness

04:31:14    5   while we discuss?    Would that be appropriate?

04:31:18    6           THE COURT:     That's probably appropriate.

04:31:21    7           Mr. Harper, I'm going to ask you to step outside

04:31:24    8   the courtroom.    If you'll exit through the double doors,

04:31:28    9   but don't go far, sir.

04:31:29   10           THE WITNESS:      Yes, sir.

04:31:30   11           THE COURT:     Stay close by.

04:31:47   12           All right.     Mr. Moore, what are you trying to do,

04:31:50   13   are you trying to refresh the recollection of the witness

04:31:53   14   or are you trying to impeach the witness?

04:31:54   15           MR. MOORE:     To impeach, Your Honor, because he

04:31:56   16   gave a different answer than he did at his deposition.

04:31:59   17           THE COURT:     Well, let me just be real

04:32:01   18   straightforward with you, the way you impeach a witness is

04:32:03   19   you call the prior inconsistent statement to their

04:32:06   20   attention without publishing it.        You inquire of the

04:32:10   21   witness, did you make this statement?         If it's a

04:32:13   22   deposition, were you under oath?

04:32:14   23           You confirm that the precise statement is, in

04:32:16   24   fact, a prior, accurate, inconsistent statement.            Once

04:32:21   25   that's confirmed, then you publish it to the jury to show
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 126 of 164 PageID #:
                                       18474                                         860



04:32:23    1   the inconsistency.     That's not how it's been done this

04:32:28    2   entire trial.     But that's the way I expect it to be done on

04:32:32    3   both sides going forward.

04:32:32    4           MR. MOORE:     I understand, Your Honor.         And that's

04:32:34    5   how I typically do it.      That's exactly why I asked the

04:32:37    6   question because opposing counsel has not done that.             And

04:32:39    7   so I wanted to make sure --

04:32:42    8           THE COURT:     Well, you haven't -- you haven't

04:32:44    9   objected to it.     So while we have this learning moment with

04:32:47   10   everybody present, I'm going to make it clear that's how I

04:32:51   11   expect it to be done on both sides going forward.

04:32:53   12           MR. MOORE:     So -- just so I'm clear, and it's in

04:32:56   13   addition to asking him if it was -- at his deposition if

04:32:58   14   that's what he said, would you want me to have him read the

04:33:01   15   prior testimony before we display it out loud or simply

04:33:05   16   read it to himself and establish the inconsistency?

04:33:08   17           THE COURT:     If it's in his binder and it's his

04:33:11   18   prior deposition, then you should in that case call it to

04:33:13   19   his attention by page and line number, ask him to read it,

04:33:17   20   ask to himself, ask him to let you know when he has

04:33:22   21   completed that.

04:33:23   22           When he tells you he has, confirm for him that at

04:33:27   23   that time, date, and place, is it correct that you made --

04:33:29   24   that you gave those answers to those questions under oath?

04:33:32   25           And then if he confirms that, in fact, it is his
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 127 of 164 PageID #:
                                       18475                                         861



04:33:35    1   testimony, then you can publish it for -- to the jury for

04:33:39    2   purposes of impeachment.

04:33:40    3           MR. MOORE:     Thank you.     And in this --

04:33:42    4           MR. SACKSTEDER:       Your Honor --

04:33:43    5           MR. MOORE:     In this instance, I would propose to

04:33:45    6   do -- I would do so by video.

04:33:48    7           THE COURT:     If it's -- you need to refer him to

04:33:51    8   his written transcript --

04:33:52    9           MR. MOORE:     Yes.

04:33:53   10           THE COURT:     -- to confirm it.       If you have a video

04:33:56   11   recording of the deposition rather than publishing the

04:33:59   12   written transcript, you're at liberty to publish the clip

04:33:59   13   from the video deposition that corresponds with that

04:34:05   14   section of the transcript.

04:34:05   15           MR. MOORE:     Understood.

04:34:05   16           THE COURT:     Mr. Sacksteder.

04:34:09   17           MR. SACKSTEDER:       Thank you, Your Honor.       My issue

04:34:10   18   is that I don't -- I don't think this is the same question

04:34:12   19   and answer that is being impeached.         And maybe I heard --

04:34:16   20   heard the question incorrectly.

04:34:20   21           THE COURT:     Well, it wouldn't be the first time

04:34:22   22   I've seen a lawyer impeach somebody with something that

04:34:26   23   didn't turn out to be a prior inconsistent statement.             But

04:34:29   24   I'm not going to micromanage you or opposing counsel to

04:34:32   25   choose what you think might be an effective impeachment
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 128 of 164 PageID #:
                                       18476                                         862



04:34:37    1   inconsistent statement.

04:34:38    2            MR. SACKSTEDER:     Okay.    Your Honor.     It's fine and

04:34:39    3   I looked at it -- and I think the question is very close,

04:34:42    4   if not identical.

04:34:43    5            THE COURT:    That's fine.

04:34:44    6            MR. SACKSTEDER:     There's no answer really.

04:34:46    7   It's -- the witness didn't understand the question.

04:34:48    8            THE COURT:    And while we're at this juncture, let

04:34:50    9   me just make it very clear -- and this has been a problem

04:34:54   10   that I have not mentioned heretofore throughout this trial,

04:34:58   11   but I'll mention it now.

04:35:00   12            When the Court begins to speak, counsel should be

04:35:03   13   quiet.   There's been too much talking over the Court when I

04:35:07   14   try to interject and either give you instruction or address

04:35:11   15   something.

04:35:12   16            So when I start talking, whoever has been talking

04:35:16   17   should stop immediately.      That -- that will promote greater

04:35:20   18   clarity in the record, and it will be much more efficient.

04:35:23   19   And it will comport with the proper decorum in this

04:35:27   20   courtroom.   So I expect that.

04:35:30   21            All right.    Are there questions about refreshing

04:35:33   22   the recollection of the witness, because, quite honestly, I

04:35:36   23   couldn't tell if you were trying to do that or you were

04:35:38   24   trying to impeach him.

04:35:40   25            MR. MOORE:    The first one I was trying to refresh,
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 129 of 164 PageID #:
                                       18477                                         863



04:35:42    1   Your Honor, and that's what I was doing.          This one I think

04:35:44    2   it's a straight impeachment.

04:35:45    3             THE COURT:   Well, unless -- just to avoid any

04:35:48    4   doubt, you don't refresh their recollection by publishing

04:35:51    5   the document that's refreshing to the jury first.            You do

04:35:53    6   it much like the impeachment.       You call their attention to

04:35:57    7   it and ask them to review it, tell you when they have, and

04:36:01    8   then ask them if that refreshes their recollection.

04:36:04    9             And if they say it does and then they give you an

04:36:07   10   inconsistent statement, then you can proceed to impeach

04:36:10   11   them.

04:36:10   12             MR. MOORE:   Understood.

04:36:11   13             THE COURT:   All right.     Is there anything else we

04:36:13   14   need to take up while the jury is out of the courtroom and

04:36:16   15   the witness is off the witness stand?

04:36:18   16             Anything from you, Mr. Sacksteder?

04:36:21   17             MR. SACKSTEDER:    No, Your Honor.

04:36:22   18             THE COURT:   Anything further from you, Mr. Moore?

04:36:24   19             MR. MOORE:   No, Your Honor.

04:36:24   20             THE COURT:   All right.     Let's ask Mr. Harper to

04:36:29   21   return.

04:36:29   22             (The witness returns to the stand.)

04:36:37   23             THE COURT:   Thank you for your indulgence,

04:36:40   24   Mr. Harper.   If you'd return to the witness stand, please.

04:36:47   25   And I'll remind you that you remain under oath.
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 130 of 164 PageID #:
                                       18478                                         864



04:36:49    1            Once he's seated, I'll ask the Court Security

04:36:52    2   Officer to bring the jury back in.

04:36:54    3            COURT SECURITY OFFICER:       All rise.

04:36:56    4            (Jury in.)

04:37:23    5            THE COURT:    Thank you, ladies and gentlemen.

04:37:34    6   Please be seated.

04:37:34    7            For purposes of clarity, I'm overruling any

04:37:37    8   objection from the Defense that led to me asking you to

04:37:42    9   step out.

04:37:42   10            Mr. Moore, proceed with either your next question

04:37:46   11   or pursue the line you were on at the time this issue

04:37:50   12   arose.

04:37:51   13            MR. MOORE:    Thank you, Your Honor.

04:37:51   14   Q.   (By Mr. Moore)   Mr. Harper, before we took the brief

04:37:55   15   break, you had said that you were aware of the litigation

04:37:58   16   in Japan between GREE and Supercell, correct?

04:38:00   17   A.   Correct.

04:38:01   18   Q.   And when I asked you did you have any involvement with

04:38:04   19   litigation, you said you were aware of it through your role

04:38:08   20   on the board of directors, correct?

04:38:10   21   A.   Correct.

04:38:13   22   Q.   All right.   You recall the deposition that you gave in

04:38:15   23   April of this year where I asked you questions?

04:38:18   24   A.   Deposition was like six hours.       I remember it took

04:38:22   25   place.   I don't remember all the details.
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 131 of 164 PageID #:
                                       18479                                         865



04:38:25    1   Q.   Okay.     And, as I mentioned, you have a copy of your

04:38:28    2   transcript from that deposition in your binder.            Would you

04:38:30    3   please turn to that, sir?

04:38:32    4   A.   Where would you like me to turn?

04:38:35    5   Q.   Please turn to Page 76 at Line 8.        And beginning at

04:38:41    6   Line -- read please beginning at Line 8 through the rest of

04:38:46    7   that page and on to Line 2 of the following page.            Please

04:38:50    8   just let me know when you're finished.

04:38:52    9   A.   So this -- Page 76, you said?

04:38:56   10   Q.   That's correct.

04:38:57   11   A.   Line 8.     Did you have --

04:38:59   12   Q.   No.     Sorry.   To yourself.    I'm sorry.

04:39:01   13   A.   Oh, I'm sorry.      I'm sorry.    How far did you want?

04:39:38   14   Q.   To page -- Line 2 on the following Page 77.          Have you

04:39:43   15   read that now?

04:39:44   16   A.   Yep.

04:39:45   17   Q.   And you recall you were given an oath at the beginning

04:39:48   18   of that deposition much like you were here today?

04:39:50   19   A.   I do.

04:39:50   20   Q.   And that was the testimony that you gave at that

04:39:53   21   deposition that you just read to yourself; is that right?

04:39:55   22   A.   Yes.

04:39:56   23   Q.   Your Honor, we would like to play the clip, please.

04:40:00   24               MR. MOORE:   Mr. Groat?

04:40:07   25               (Videoclip played.)
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 132 of 164 PageID #:
                                       18480                                         866



04:40:08    1              QUESTION:     Are you aware of litigation that

04:40:10    2   happened between GREE and Supercell in Japan?

04:40:10    3              ANSWER:     Yes.

04:40:16    4              QUESTION:     Did you have any involvement with that

04:40:18    5   litigation?

04:40:19    6              ANSWER:     What do you mean by involvement?

04:40:26    7              QUESTION:     What is unclear about that to you?

04:40:32    8              ANSWER:     The definition.

04:40:42    9              QUESTION:     Okay.   You need me to further clarify

04:40:44   10   what I mean by involvement?

04:40:48   11              ANSWER:     If you want me to answer the question.

04:40:55   12              QUESTION:     All right.     What did you do regarding

04:40:57   13   the GREE and Supercell litigation in Japan?

04:41:08   14              ANSWER:     What did I do?     Yeah, I don't understand

04:41:12   15   what did I do.

04:41:14   16              (Videoclip ends.)

04:41:15   17              MR. MOORE:     Thank you.

04:41:15   18   Q.   (By Mr. Moore)      And that was your testimony at the

04:41:17   19   deposition, correct?

04:41:18   20   A.   Correct.

04:41:18   21   Q.   Thank you.

04:41:19   22              Now, you also testified on direct that you were

04:41:23   23   familiar with and aware of the license agreement between

04:41:26   24   GREE and Supercell relating to GREE's Japanese patents,

04:41:31   25   correct?
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 133 of 164 PageID #:
                                       18481                                         867



04:41:31    1   A.   Correct.

04:41:31    2   Q.   And I think you told me that -- why the board -- or you

04:41:36    3   told us why the board of directors approved that license,

04:41:38    4   didn't you?

04:41:38    5   A.   I did.

04:41:41    6   Q.   But at your deposition, you testified that you don't

04:41:44    7   recall -- you didn't recall being aware of a license

04:41:47    8   agreement between GREE and Supercell relating to GREE's

04:41:51    9   Japanese patents, didn't you?

04:41:53   10   A.   I don't recall what my exact testimony at deposition

04:41:58   11   was about my awareness.      But if it's in here, I'm happy to

04:42:02   12   look at it.

04:42:02   13   Q.   Please do.   Please go to Page 89 of your April

04:42:06   14   deposition.

04:42:10   15   A.   Okay.

04:42:10   16   Q.   And read Lines 2 to 6 to yourself, and let me know when

04:42:14   17   you're finished.

04:42:14   18   A.   Okay.

04:42:30   19   Q.   Does that now refresh your recollection as to your

04:42:36   20   testimony at that deposition about whether you recall being

04:42:39   21   aware of the license agreement?

04:42:41   22   A.   That looks like my testimony, yeah.

04:42:43   23   Q.   Would you please read it aloud?

04:42:48   24   A.   Starting at Line 2?

04:42:49   25   Q.   Yes, and you can skip Line 5.       Would you please read
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 134 of 164 PageID #:
                                       18482                                         868



04:42:53    1   the question, Lines 2 to 4 and your answer at Line 6?

04:42:56    2   A.   Are you aware -- are you aware of the license agreement

04:42:59    3   between GREE and Supercell relating to GREE's Japanese

04:43:05    4   patents portfolio?

04:43:06    5              I don't recall.

04:43:07    6              Were you ever --

04:43:07    7   Q.   That's fine.   You can stop there.       So you did not

04:43:10    8   recall in April anything about the license agreement,

04:43:13    9   correct?

04:43:13   10   A.   Correct.

04:43:13   11   Q.   And you also didn't know then anything about why

04:43:17   12   Supercell decided to enter into that agreement when I asked

04:43:20   13   you that question at your deposition, did you?

04:43:22   14   A.   Is that here, as well?

04:43:29   15   Q.   I'm asking you the question.

04:43:30   16   A.   I thought you were asking me about the deposition.            So

04:43:34   17   if it's here, I'm happy to review it again.

04:43:37   18              THE COURT:     All right.   Restate the question.

04:43:38   19              MR. MOORE:     Thank you.

04:43:39   20              THE COURT:     And, Mr. Harper, either answer the

04:43:41   21   question, or tell counsel you don't understand the

04:43:44   22   question, okay?

04:43:45   23              THE WITNESS:     Okay.

04:43:45   24              THE COURT:     Restate your question, Mr. Moore.

04:43:47   25              MR. MOORE:     Thank you.   Thank you, Your Honor.
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 135 of 164 PageID #:
                                       18483                                         869



04:43:48    1   Q.   (By Mr. Moore)    You told me at your April deposition

04:43:52    2   that you didn't know why Supercell decided to enter into

04:43:58    3   the license agreement with GREE relating to Japanese

04:44:01    4   patents; isn't that true, sir?

04:44:03    5   A.   I don't recall what I told you in the deposition.

04:44:05    6   Q.   All right.    Let's go back to Page 89 of your

04:44:08    7   deposition, please.     And read from Line 24 on that page

04:44:16    8   through Line 4 on Page 90.

04:44:36    9   A.   Okay.

04:44:36   10   Q.   Does that refresh your testimony as to what you -- as

04:44:40   11   to what you said at the deposition on this topic?

04:44:42   12   A.   That looks like my testimony, yeah.

04:44:45   13   Q.   All right.    Please read it aloud.      You can skip Lines 2

04:44:47   14   and 3.

04:44:47   15   A.   Do you have any knowledge of why Supercell decided to

04:44:51   16   enter into any license agreement with GREE relating to

04:44:53   17   Japanese patents?

04:44:54   18            Yeah, I don't know.

04:44:57   19   Q.   And that's what you told me under oath in April when I

04:45:01   20   took your deposition, right?

04:45:02   21   A.   Right.

04:45:03   22   Q.   Okay.    Now, you also didn't remember at that deposition

04:45:09   23   whether the board of directors of Supercell was even asked

04:45:13   24   to approve the license, correct?

04:45:16   25   A.   I'd like to review the testimony again.         I can't
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 136 of 164 PageID #:
                                       18484                                         870



04:45:21    1   recall.

04:45:22    2   Q.   So you can't recall whether you did recall or not?

04:45:24    3   A.   I can't recall what I said in the deposition.

04:45:27    4   Q.   All right.   Let's do it one more time.

04:45:29    5             Please go, again, to Page 89, this time starting

04:45:33    6   at Line 8, and read through Line 16 to yourself.            And let

04:45:36    7   me know when you're finished.

04:45:38    8   A.   Okay.

04:45:52    9   Q.   Does that refresh your memory as to what you told me

04:45:55   10   back in your deposition last April on this topic?

04:45:58   11   A.   Yeah, that looks like my testimony.

04:46:00   12   Q.   Okay.   Would you please read aloud my question at

04:46:04   13   Line 8 --

04:46:04   14             THE COURT:   No, no, no.     You've refreshed his

04:46:07   15   recollection.     Now ask him your question again.         Don't have

04:46:10   16   him read the transcript.

04:46:11   17             MR. MOORE:   Okay.

04:46:12   18   Q.   (By Mr. Moore)    Mr. Harper, at your deposition in

04:46:13   19   April, you didn't recall whether the board of directors of

04:46:19   20   Supercell had been asked to approve the license agreement

04:46:24   21   between GREE and Supercell in Japan, correct?

04:46:26   22   A.   Based on my deposition, it looks like -- that looks

04:46:30   23   right.

04:46:31   24   Q.   All right.   Thank you.

04:46:36   25             Now, Mr. Harper, I want to ask you about somewhat
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 137 of 164 PageID #:
                                       18485                                         871



04:46:38    1   of a hypothetical scenario and I -- because I understand

04:46:40    2   that you have two -- two residences, right?

04:46:43    3   A.   I do.

04:46:44    4   Q.   Okay.   Now, let's imagine a scenario where you and your

04:46:50    5   family are staying at one of those residences, but you're

04:46:53    6   not using the other one.      Are you with me?

04:46:55    7   A.   Okay.

04:46:57    8   Q.   All right.   No one is there, but you still own that --

04:46:59    9   that other second property that you're not using, right?

04:47:04   10   A.   Okay.

04:47:05   11   Q.   Okay.   And let's say you've got some valuable

04:47:07   12   possessions in that house, okay?        Are you with me still?

04:47:14   13   A.   I am.

04:47:14   14   Q.   All right.   Now, imagine that somebody goes to that

04:47:17   15   second property that you're not using and trespasses on it

04:47:20   16   by starting to live there without your permission.            You

04:47:22   17   understand that?

04:47:22   18            MR. SACKSTEDER:     Objection, Your Honor.        This is

04:47:24   19   seeking speculation, is asking an opinion question of a

04:47:29   20   fact witness, and is an improper hypothetical.

04:47:36   21            THE COURT:    What's your response, Mr. Moore?

04:47:37   22            MR. MOORE:    I think it's entirely proper to -- to

04:47:41   23   ask the person who's testifying as the face of Supercell

04:47:44   24   about this because it relates directly to Supercell's

04:47:47   25   arguments in this case, by analogy.
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 138 of 164 PageID #:
                                       18486                                         872



04:47:49    1              THE COURT:   I'll allow a hypothetical.        I'll

04:47:52    2   overrule the objection.

04:47:58    3   Q.   (By Mr. Moore)     Okay.    So, to recap, we've got your

04:48:00    4   other residence, you're not there, someone else is living

04:48:03    5   there while you're away, correct?

04:48:07    6   A.   Okay.

04:48:08    7   Q.   All right.   Now, if you found that out and you wanted

04:48:11    8   to sue the person for trespassing, it wouldn't be a defense

04:48:15    9   for them to say, well, Mr. Harper wasn't living there so it

04:48:19   10   doesn't matter that I used it without permission, would it?

04:48:23   11   A.   No.

04:48:24   12   Q.   Okay.   That's not a defense to trespass, right?

04:48:27   13   A.   I don't know --

04:48:29   14              THE COURT:   Are you asking him a legal conclusion,

04:48:32   15   counselor?

04:48:33   16              MR. MOORE:   I'll move on, Your Honor.

04:48:34   17              THE COURT:   Let's move on.

04:48:36   18   Q.   (By Mr. Moore)     And the same is true in patent law,

04:48:38   19   right?

04:48:38   20   A.   I don't -- I don't know patent law.

04:48:41   21   Q.   Okay.

04:48:43   22              THE COURT:   You have an objection?

04:48:44   23              MR. SACKSTEDER:      Yes, Your Honor.

04:48:45   24              THE COURT:   State your objection.

04:48:46   25              MR. SACKSTEDER:      He's seeking a legal conclusion
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 139 of 164 PageID #:
                                       18487                                         873



04:48:50    1   from a witness.

04:48:52    2             THE COURT:   Sustained.

04:48:53    3             Let's move on.

04:48:54    4   Q.   (By Mr. Moore)    Do you believe that Supercell --

04:48:56    5   that -- strike that.

04:48:57    6             Do you believe it's okay for Supercell to infringe

04:49:01    7   GREE's patents merely because GREE is not using the

04:49:05    8   inventions in the United States?

04:49:06    9   A.   I don't believe we've infringed patents.

04:49:18   10   Q.   All right.   But do you believe that if the jury were to

04:49:20   11   disagree with you, that an excuse would be, well, it's

04:49:23   12   okay, we can do that, because GREE is not using the patents

04:49:26   13   in the United States?

04:49:30   14   A.   I'm sorry, restate the question.

04:49:33   15   Q.   If the jury were to disagree with you on that question,

04:49:36   16   do you believe that an excuse for that would be to say it's

04:49:40   17   okay because GREE is not using those patents in the United

04:49:44   18   States?

04:49:44   19   A.   I assume the jury has the final word, so I don't know

04:49:48   20   if excuses matter.

04:49:51   21   Q.   Thank you, sir.

04:49:52   22             MR. MOORE:   I'll pass the witness.

04:49:53   23             THE COURT:   Redirect?

04:49:57   24             MR. SACKSTEDER:    Thank you, Your Honor.

04:49:57   25                          REDIRECT EXAMINATION
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 140 of 164 PageID #:
                                       18488                                         874



04:49:58    1   BY MR. SACKSTEDER:

04:49:58    2   Q.   Mr. Harper, may I ask you about one thing that

04:50:04    3   Mr. Moore asked you?

04:50:05    4              He asked you about Mr. Ostler being here as the

04:50:11    5   company representative at the counsel table instead of you.

04:50:14    6   You remember that?

04:50:15    7   A.   I do.

04:50:15    8   Q.   Why is Mr. Ostler here instead of you?

04:50:18    9   A.   So Jeff Ostler is essentially my right hand at the

04:50:24   10   company, and he handles many important matters for us, such

04:50:27   11   as representing us here at the trial, but I trust him

04:50:31   12   completely.

04:50:33   13              MR. SACKSTEDER:     Pass the witness.

04:50:34   14              THE COURT:   Further cross-examination?

04:50:35   15              MR. MOORE:   No, Your Honor.

04:50:38   16              THE COURT:   All right.    You may step down,

04:50:39   17   Mr. Harper.

04:50:40   18              Is there a request for this witness to be excused?

04:50:50   19              MR. SACKSTEDER:     Yes, Your Honor.

04:50:51   20              THE COURT:   Is there objection?

04:50:52   21              MR. MOORE:   No objections, Your Honor.

04:50:53   22              THE COURT:   Mr. Harper, you're excused.        That

04:50:55   23   means you're free to leave if you'd like.          You're also free

04:50:58   24   to stay.     It's up to you.

04:51:01   25              All right.   Defendants, proceed with your next
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 141 of 164 PageID #:
                                       18489                                         875



04:51:04    1   witness.

04:51:04    2              MR. SACKSTEDER:      Supercell calls Jon Franzas by

04:51:09    3   video.

04:51:09    4              THE COURT:     Video deposition?

04:51:11    5              MR. SACKSTEDER:      That's correct.     Well, it's video

04:51:13    6   trial deposition.

04:51:14    7              THE COURT:     Right.   Proceed.

04:51:16    8              (Videoclip played.)

04:51:17    9              QUESTION:     Hello, Mr. Franzas.      Can you please

04:51:28   10   state your full name for the record?

04:51:28   11              ANSWER:     Hello.   My name is Jon Franzas.

04:51:33   12              QUESTION:     And where are you testifying from

04:51:35   13   today, Mr. Franzas?

04:51:36   14              ANSWER:     From Helsinki, Finland.

04:51:38   15              QUESTION:     And why are you testifying from Finland

04:51:40   16   today?

04:51:42   17              ANSWER:     Because of the COVID situation, so

04:51:46   18   there's a lot of travel restrictions and bans around the

04:51:51   19   world, so it would have been almost impossible for me to

04:51:55   20   come there.

04:51:55   21              QUESTION:     Where do you work, Mr. Franzas?

04:51:58   22              ANSWER:     I work at Supercell.

04:51:59   23              QUESTION:     And how long you have worked at

04:52:01   24   Supercell?

04:52:01   25              ANSWER:     Around nine years.
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 142 of 164 PageID #:
                                       18490                                         876



04:52:05    1            QUESTION:     What is your current game -- or current

04:52:08    2   job title?

04:52:10    3            ANSWER:     My job title is senior game programmer.

04:52:14    4            QUESTION:     Have you worked on a game called Brawl

04:52:18    5   Stars?

04:52:18    6            ANSWER:     Yes, I have.

04:52:19    7            QUESTION:     Are you currently on the Brawl Stars

04:52:22    8   team?

04:52:23    9            ANSWER:     No, I'm not.     I -- I left the team

04:52:26   10   roughly a year ago, I believe.

04:52:28   11            QUESTION:     So while you were on that Brawl Stars

04:52:30   12   team, what was your goal on the team?

04:52:38   13            (Videoclip ends.)

04:52:40   14            MR. DACUS:     Your Honor?

04:52:40   15            THE COURT:     Yes.

04:52:40   16            MR. DACUS:     We had the deposition paused.

04:52:42   17   Mr. Sacksteder and I realized that there is source code

04:52:45   18   information that is discussed during the course of this

04:52:48   19   deposition.   And consistent with the Court's practice and

04:52:50   20   procedure, we would ask that the Court seal the courtroom.

04:52:53   21            THE COURT:     All right.     Then based on counsel's

04:52:55   22   request, I'll order the courtroom sealed.

04:52:58   23            Anyone present who's not subject to the protective

04:53:01   24   order that's been entered in this case should excuse

04:53:03   25   themselves until the courtroom is unsealed.
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 143 of 164 PageID #:
                                       18491                                         877



04:53:11    1             MR. DACUS:    Thank you, Your Honor.

04:53:12    2             THE COURT:    And, counsel, I'll rely on you to make

04:53:15    3   sure as you look around the room there's nobody that falls

04:53:17    4   within this who has not exited.

04:53:21    5             (Courtroom sealed.)

04:53:21    6             (This portion of the transcript is sealed.

04:53:21    7             and filed under separate cover as

04:53:21    8             Sealed Portion No. 2.)

05:25:00    9             (Courtroom unsealed.)

05:25:01   10             THE COURT:    Ladies and gentlemen, we have one more

05:25:01   11   deposition we need to cover today.         It's going to take

05:25:02   12   about 20 minutes, but we're going to take about a 10-minute

05:25:04   13   recess.   Then we'll come back, we'll do this remaining

05:25:07   14   deposition for about 20 minutes, and that should finish us

05:25:11   15   for the day.

05:25:11   16             If you will close your notebooks and leave them in

05:25:14   17   your chairs, follow all my instructions, and we'll be back

05:25:17   18   in 10 minutes, and we'll continue at that time.

05:25:20   19             The Court stands in recess.

05:25:22   20             COURT SECURITY OFFICER:      All rise.

05:25:24   21             (Jury out.)

05:25:25   22             THE COURT:    The Court stands in recess.

05:34:52   23             (Recess.)

05:34:54   24             (Jury out.)

05:34:55   25             COURT SECURITY OFFICER:      All rise.
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 144 of 164 PageID #:
                                       18492                                         878



05:34:56    1            THE COURT:    Be seated, please.

05:34:58    2            Defendants, who is your next witness?

05:35:06    3            MR. SACKSTEDER:     Supercell calls Lauri Ahlgren --

05:35:12    4   or that is our next witness.       I don't see a jury over

05:35:15    5   there.

05:35:16    6            THE COURT:    This is by trial deposition?

05:35:18    7            MR. SACKSTEDER:     Yes, that's correct, Your Honor.

05:35:20    8            THE COURT:    And approximately 20 minutes?

05:35:22    9            MR. SACKSTEDER:     I believe so.      Our -- our portion

05:35:25   10   is 16.

05:35:25   11            THE COURT:    All right.

05:35:26   12            MR. SACKSTEDER:     And I think they've cut some of

05:35:29   13   theirs down.

05:35:30   14            THE COURT:    All right.     This will probably be our

05:35:33   15   last witness for the day.

05:35:34   16            Let's bring in the jury, please.

05:35:37   17            COURT SECURITY OFFICER:       All rise.

05:35:38   18            (Jury in.)

05:36:04   19            THE COURT:    Please be seated.

05:36:05   20            Defendant, call your next witness.

05:36:11   21            MR. SACKSTEDER:     Thank you, Your Honor.

05:36:12   22            Supercell calls Lauri Ahlgren.         And the deposition

05:36:16   23   will include Exhibits PX-75, PX-131, PX-133, and PX-142.

05:36:24   24            THE COURT:    All right.     Proceed with this witness.

05:36:27   25            (Videoclip played.)
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 145 of 164 PageID #:
                                       18493                                         879



05:36:30    1           QUESTION:     Hello, Mr. Ahlgren.       Would you please

05:36:36    2   state your name for the jury?

05:36:37    3           ANSWER:     So Lauri Ahlgren, L-a-u-r-i

05:36:40    4   A-h-l-g-r-e-n.

05:36:40    5           QUESTION:     Who is your current employer?

05:36:42    6           ANSWER:     My current employer is Supercell.

05:36:45    7           QUESTION:     And what is your role within Supercell?

05:36:47    8           ANSWER:     My role is the game lead of Clash Royale.

05:36:52    9           QUESTION:     And where are you located?

05:36:55   10           ANSWER:     I'm located in Helsinki, Finland.

05:36:58   11           QUESTION:     Where are you testifying from today?

05:36:59   12           ANSWER:     I'm testifying from Helsinki, Finland.

05:37:01   13           QUESTION:     And why is that?

05:37:03   14           ANSWER:     It's because of the COVID-19 situation,

05:37:07   15   so, basically, it's -- it's not possible to travel --

05:37:10   16   travel from Finland to Texas.

05:37:12   17           QUESTION:     What does game lead mean?

05:37:15   18           ANSWER:     A game lead means that I'm basically

05:37:22   19   responsible for the team that is developing Clash Royale

05:37:27   20   and also sort of like a vision holder of the game.

05:37:30   21           QUESTION:     Briefly, what other jobs did you have

05:37:32   22   before joining Supercell?

05:37:33   23           ANSWER:     I used to work in the film industry.           I

05:37:36   24   started my own production company first, and then actually

05:37:43   25   a digital advertising agency.       And after that, I joined
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 146 of 164 PageID #:
                                       18494                                         880



05:37:47    1   Supercell.

05:37:47    2              QUESTION:     What made you switch to the mobile

05:37:49    3   gaming industry?

05:37:50    4              ANSWER:     I think I got maybe a little bit bored of

05:37:53    5   sort of like the advertising industry, and then I got the

05:37:55    6   possibility to join -- join Supercell.          And, yeah, I have

05:38:00    7   never looked back since.

05:38:01    8              QUESTION:     And why is that?

05:38:04    9              ANSWER:     I had two of my own companies, and I feel

05:38:08   10   that I have more, like, freedom and responsibility inside

05:38:10   11   Supercell.    So I think that's one of the biggest reasons.

05:38:15   12   It's -- it's a great company to work at.

05:38:18   13              QUESTION:     When did you join Supercell?

05:38:20   14              ANSWER:     I joined Supercell about five years ago,

05:38:23   15   in 2015.

05:38:25   16              QUESTION:     What was your position when you joined

05:38:30   17   Supercell?

05:38:30   18              ANSWER:     It was called digital communications.        So

05:38:32   19   there was a team of three.       We were working on, like,

05:38:38   20   digital advertising or marketing things for -- for the

05:38:41   21   games.

05:38:42   22              QUESTION:     Before you became game lead, did you

05:38:46   23   hold any other positions at Supercell?

05:38:47   24              ANSWER:     Yeah, I actually joined Clash Royale team

05:38:51   25   in 2017 as a live ops manager.
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 147 of 164 PageID #:
                                       18495                                         881



05:38:58    1              QUESTION:     And when did you became game lead?

05:39:01    2              ANSWER:     I became game lead of Clash Royale in

05:39:06    3   summer 2018.

05:39:06    4              QUESTION:     Let's take a step back.     Can you please

05:39:09    5   explain to the jury what Clash Royale is?

05:39:10    6              ANSWER:     So Clash Royale is a mobile game.       It's a

05:39:12    7   card battle game that you play -- where you play with

05:39:16    8   characters on this arena and try to destroy their enemy's

05:39:20    9   buildings.     And you're playing against another player in

05:39:23   10   real-time.

05:39:23   11              QUESTION:     When was Clash Royale released?

05:39:25   12              ANSWER:     Clash Royale was released first in beta

05:39:31   13   just in couple of markets in January 3rd, 2016, and then

05:39:39   14   actually to sort of like the whole world -- the global

05:39:43   15   release was March 2016.

05:39:47   16              ATTORNEY:     Mr. Smith, can you please call up

05:39:51   17   PX-131?

05:39:54   18              QUESTION:     Mr. Ahlgren, can you please tell the

05:40:00   19   jury what this document is?

05:40:02   20              ANSWER:     Yes.   So this is the first -- or like the

05:40:04   21   website freshly released on January the 3rd with the beta

05:40:11   22   release.     Yeah, that's it -- that's what it is.

05:40:14   23              ATTORNEY:     Mr. Smith, can you please call out the

05:40:16   24   screenshots there?

05:40:17   25              QUESTION:     Mr. Ahlgren, can you tell me what's
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 148 of 164 PageID #:
                                       18496                                         882



05:40:21    1   happening in these screenshots here?

05:40:23    2             ANSWER:     So these screenshots, basically you can

05:40:25    3   see how the gameplay works.       So there's characters on the

05:40:26    4   battlefield of the arena going towards the enemy's towers,

05:40:30    5   and those towers are the ones that you try to destroy.              All

05:40:33    6   the different characters have different abilities, and you

05:40:35    7   use eight of them in -- in your deck that you choose for

05:40:38    8   each battle.

05:40:39    9             QUESTION:     How do users obtain cards in Clash

05:40:44   10   Royale?

05:40:44   11             ANSWER:     So you can open cards by -- if you win a

05:40:47   12   battle, you earn a chest.      And then there's a timer

05:40:51   13   basically -- and when you unlock the chest, you get cards

05:40:56   14   out of it, and you might unlock new cards or get more cards

05:41:00   15   to the ones that you already own.        And then basically the

05:41:04   16   chests -- chests are the thing.

05:41:08   17             QUESTION:     What are some other ways to obtain

05:41:10   18   cards?

05:41:10   19             ANSWER:     So you can buy the chest from the shop if

05:41:13   20   you want to -- sort of like make your progress faster.              You

05:41:17   21   can win cards or chests in challenges.          You can buy this

05:41:24   22   monthly pass called Pass Royale and get cards as rewards by

05:41:32   23   earning crowns that you get for destroying towers.            And

05:41:33   24   then you also can -- if you are -- if you belong into a

05:41:36   25   clan, you can also ask your clan mates to donate cards for
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 149 of 164 PageID #:
                                       18497                                         883



05:41:40    1   you.

05:41:41    2              QUESTION:     Can you briefly explain how users

05:41:43    3   obtain donated cards?

05:41:45    4              ANSWER:     So, yeah, first of all, you have to be in

05:41:47    5   a clan.    And then you can ask for your clan mates to donate

05:41:54    6   certain amount of card that you already have unlocked.             And

05:41:59    7   then the request appears in the clan chats, and then your

05:42:04    8   clan mates basically give you the donated cards.

05:42:05    9              QUESTION:     If the user receives a donated card,

05:42:09   10   can the user then upgrade that card?

05:42:11   11              ANSWER:     Not automatically.   So you always have to

05:42:13   12   have, like, certain amount of cards to upgrade it to the

05:42:19   13   next level when you -- when you also get more power to the

05:42:22   14   card, but you also have to use gold to complete the

05:42:26   15   upgrade.    Gold is one of the currencies in the game.

05:42:34   16              ATTORNEY:     Mr. Smith, can you please pull up a

05:42:40   17   still from PX-142 at the 15-second mark?

05:42:40   18              QUESTION:     Mr. Ahlgren, can you please explain how

05:42:44   19   a user plays its cards during a battle in Clash Royale?

05:42:47   20              ANSWER:     So in these images, you can see there's

05:42:50   21   four cards available like below, and then there's this

05:42:54   22   Elixir meter.

05:42:54   23              So each card has their own amount of Elixir needed

05:42:59   24   to be used.     And then basically the player use their finger

05:43:04   25   to choose the card, and then use their finger -- finger to
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 150 of 164 PageID #:
                                       18498                                         884



05:43:10    1   put it on the -- on the battlefield or the arena.

05:43:13    2           And you can only put the card in there if there's

05:43:17    3   more Elixir in the Elixir meter than the card uses.

05:43:20    4           ATTORNEY:     Mr. Smith, can you please pull up

05:43:24    5   PX-133 at the 27-second mark?

05:43:27    6           QUESTION:     Mr. Ahlgren, what is on the screen

05:43:30    7   right now?

05:43:30    8           ANSWER:     Yeah, here you can actually see how the

05:43:32    9   gameplay works.    This video was released when we released

05:43:35   10   the -- the beta of the game.

05:43:37   11           Yeah, so player is choosing cards that they can

05:43:40   12   use that are less Elixir than you have in the Elixir meter.

05:43:47   13           QUESTION:     You just mentioned the word "Elixir."

05:43:49   14   What is Elixir?

05:43:50   15           ANSWER:     So in many games, they call it mana, but

05:43:54   16   we call it Elixir.     So -- so Elixir is basically a currency

05:44:00   17   in the battle that keeps flowing all the time.           And when

05:44:03   18   the player has enough Elixir to use a certain card, then

05:44:06   19   they can use the card.

05:44:09   20           QUESTION:     Mr. Ahlgren, do you follow what's

05:44:11   21   happening in the mobile gaming industry?

05:44:13   22           ANSWER:     Yes, quite high-level.       So -- so, like,

05:44:19   23   big things, what's happening with Fortnite, different kind

05:44:24   24   of like bigger markets, but mostly concentrated on the --

05:44:30   25   sort of like the top 10 games.
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 151 of 164 PageID #:
                                       18499                                         885



05:44:31    1              QUESTION:     I want to talk a little bit about GREE.

05:44:34    2              To your knowledge, has Supercell ever tracked or

05:44:37    3   followed GREE?

05:44:39    4              ANSWER:     No, not to my knowledge.

05:44:40    5              QUESTION:     And, to your knowledge, has Supercell

05:44:43    6   ever tracked or followed GREE's games?

05:44:46    7              ANSWER:     No, not to my knowledge.

05:44:48    8              QUESTION:     And, to your knowledge, has Supercell

05:44:50    9   ever tracked or followed GREE's patents?

05:44:53   10              ANSWER:     No, not to my knowledge.

05:44:57   11              QUESTION:     You understand that GREE has accused

05:44:58   12   the card donation and Elixir features of infringement,

05:45:03   13   correct?

05:45:03   14              ANSWER:     Yes, I understand.

05:45:05   15              QUESTION:     And has Supercell made any changes to

05:45:08   16   these features based on GREE's allegations in this case?

05:45:10   17              ANSWER:     No, we haven't done any changes.

05:45:13   18              QUESTION:     Would it be possible to make any

05:45:15   19   changes?

05:45:16   20              ANSWER:     Yes, it would be possible to make

05:45:18   21   changes.

05:45:19   22              QUESTION:     And if changing these features is

05:45:21   23   possible, why hasn't Supercell done that?

05:45:25   24              ANSWER:     Because we're not -- we don't think we're

05:45:27   25   doing anything wrong, so that's the reason.
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 152 of 164 PageID #:
                                       18500                                         886



05:45:32    1             QUESTION:     And what are some alternatives to these

05:45:34    2   features?

05:45:35    3             ANSWER:     So for the card donation feature, we

05:45:37    4   could basically make it work in a way that when you ask

05:45:43    5   donated cards, it wouldn't get the card actually operating.

05:45:49    6   You can still get the final card, for example, from chests

05:45:52    7   or shop or challenges or -- or, like, some other place in

05:45:56    8   the game.

05:45:58    9             QUESTION:     And what about the Elixir feature?

05:46:00   10             ANSWER:     So the Elixir feature, we could just

05:46:05   11   change the sort of like order of -- of the sequence

05:46:09   12   happening on the background, and the players wouldn't

05:46:13   13   notice any -- actually any change in the -- in the feature.

05:46:15   14             QUESTION:     Switching gears a little bit.        How does

05:46:19   15   Supercell make money from Clash Royale?

05:46:21   16             ANSWER:     So, mainly, first of all, like most of

05:46:26   17   the players, they don't use any money to the game.            So the

05:46:28   18   game is designed in a way that you don't have to spend

05:46:31   19   money.    You can still -- still play the game and enjoy,

05:46:36   20   like, almost all the features.

05:46:38   21             And then the upgrading of the cards is the thing

05:46:42   22   where usually players want to boost their progress by

05:46:46   23   spending money.     So you -- they might buy chests from the

05:46:50   24   shop.    They might buy the monthly pass, which is more like

05:46:55   25   engagement base.      So you collect crowns to earn -- earn
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 153 of 164 PageID #:
                                       18501                                         887



05:46:58    1   rewards.

05:46:59    2              And then we also have these live ops offers or

05:47:04    3   sales happening -- happening in the game, and that's one of

05:47:06    4   the revenue streams.

05:47:07    5              QUESTION:     What keeps players coming back to Clash

05:47:10    6   Royale?

05:47:10    7              ANSWER:     So I think the main reason is just like

05:47:13    8   the core gameplay and the strategy.         It's a game that is

05:47:16    9   easy to learn but hard to master.        So that's kind of like a

05:47:21   10   long learning curve in the battles and sort of like in the

05:47:26   11   upgrading.

05:47:27   12              And then -- then we just keep, like, constantly

05:47:31   13   adding fresh content to the game with the updates.            So the

05:47:36   14   game keeps updating about every three months.           So that's --

05:47:39   15   that's one big reason to come back.

05:47:41   16              QUESTION:     What kind of updates does Supercell do

05:47:44   17   to Clash Royale?

05:47:45   18              ANSWER:     We do new features, add new content as

05:47:50   19   cards, or just, like, change the game balance like how the

05:47:53   20   cards work between each other.

05:47:55   21              QUESTION:     What are some examples of these balance

05:47:57   22   changes?

05:47:58   23              ANSWER:     So example of balance change is that we

05:48:01   24   might have one card that is just, like, used a lot, and the

05:48:08   25   win rates are high.       Players are playing a lot, and we
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 154 of 164 PageID #:
                                       18502                                         888



05:48:11    1   actually might get some -- some even complaints about it.

05:48:16    2            And then we decide -- decide to take the power

05:48:18    3   level a little bit down just to make the other -- other

05:48:21    4   cards feel better, and it kind of like keeps the game

05:48:25    5   fresh.

05:48:25    6            QUESTION:     How often does Supercell make these

05:48:28    7   balance changes?

05:48:28    8            ANSWER:     We might do them with the updates --

05:48:31    9   nowadays we do it actually on monthly basis.           Like whenever

05:48:34   10   a new season starts, there's balance changes coming in.

05:48:40   11            ATTORNEY:     Mr. Smith, can you please pull up

05:48:43   12   PX-76?

05:48:44   13            QUESTION:     Mr. Ahlgren, can you please explain to

05:48:55   14   the jury what this document is?

05:48:56   15            ANSWER:     Yes.   So this is release notes from one

05:49:01   16   of our sort of like smaller updates I would say.

05:49:05   17            So in the release notes, we basically just write

05:49:09   18   down whatever has happened or whatever has changed in the

05:49:14   19   current -- current client build.

05:49:16   20            QUESTION:     And would this include the balance

05:49:19   21   changes you referred to before?

05:49:21   22            ANSWER:     Yes, this -- I think in this update, I

05:49:27   23   think there's probably some balance changes in -- yeah, but

05:49:30   24   anyways, like, it's -- we might put the balance changes in

05:49:34   25   with the updates or -- or with a game maintenance.
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 155 of 164 PageID #:
                                       18503                                         889



05:49:40    1              QUESTION:     Mr. Ahlgren, you mentioned live ops

05:49:43    2   before.     What are live ops?

05:49:46    3              ANSWER:     So live ops -- we call live ops things

05:49:50    4   that we can change dynamically in the game without these

05:49:54    5   client updates.

05:49:55    6              So, for example, the shop in the game works in a

05:50:00    7   way that we can -- let's say there's a big holiday coming

05:50:04    8   and we want to put holiday sales in the shop.           Those are

05:50:08    9   live ops events for us.       And then we might have, like, a

05:50:11   10   special weekend challenge, different kind of, like,

05:50:15   11   gameplay mode for the players, and that's also called live

05:50:18   12   ops.

05:50:18   13              QUESTION:     And are live ops connected to revenue?

05:50:21   14              ANSWER:     Yes, they are.   Like I mentioned, it's --

05:50:24   15   it's -- it's the sales, offers, those things, they are

05:50:29   16   considered as live ops.

05:50:30   17              QUESTION:     What gameplay features in Clash Royale

05:50:32   18   are most important to users?

05:50:35   19              ANSWER:     I would say it's the whole package of the

05:50:39   20   game.     It's really hard to put something above others.

05:50:44   21   It's -- it's the battle -- it's the battle gameplay

05:50:50   22   progressing in the game, kind of like players like to have

05:50:54   23   fun and progress, basically.

05:50:56   24              QUESTION:     Can you put a monetary value on any of

05:50:59   25   the gameplay features in Clash Royale?
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 156 of 164 PageID #:
                                       18504                                         890



05:51:01    1              ANSWER:     I wouldn't put a monetary value.       It's,

05:51:05    2   once again, about the whole package.          It's the -- it's --

05:51:08    3   it's like a complex game put into a simple -- simple

05:51:12    4   package.    I would say that's -- that's the -- that's the

05:51:15    5   thing.

05:51:16    6              QUESTION:     Thank you, Mr. Ahlgren.

05:51:18    7              ATTORNEY:     I have no further questions.      I'll pass

05:51:20    8   the witness.

05:51:21    9              QUESTION:     Good morning, Mr. Ahlgren.      It's nice

05:51:24   10   to see you again.

05:51:25   11              ANSWER:     Good morning.   Nice to see you again.

05:51:28   12              QUESTION:     My name is Taylor Pfingst, and we met

05:51:32   13   previously at your deposition, correct?

05:51:33   14              ANSWER:     Yes, that's correct.

05:51:35   15              QUESTION:     And Supercell has named you as a

05:51:39   16   corporate representative in this case; is that correct?

05:51:40   17              ANSWER:     Yes, that's correct.

05:51:45   18              QUESTION:     Mr. Ahlgren, you don't have a computer

05:51:47   19   science degree, right?

05:51:50   20              ANSWER:     No, I don't have one.

05:51:53   21              QUESTION:     Okay.   So you don't write source code,

05:51:55   22   do you?

05:51:55   23              ANSWER:     No, I don't write source code.

05:51:57   24              QUESTION:     And you don't read source code either,

05:52:02   25   then, correct?
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 157 of 164 PageID #:
                                       18505                                         891



05:52:03    1           ANSWER:     Yes, that's correct.

05:52:04    2           QUESTION:     And, Mr. Ahlgren, you've never reviewed

05:52:07    3   any patents before, right?

05:52:08    4           ANSWER:     No, I haven't.

05:52:14    5           QUESTION:     And you testified earlier today about

05:52:15    6   the Elixir feature in Clash Royale.         Do you recall that

05:52:18    7   testimony?

05:52:20    8           ANSWER:     Yes.

05:52:22    9           QUESTION:     In Clash Royale, each card has an

05:52:26   10   Elixir cost, correct?

05:52:27   11           ANSWER:     Yes, that's correct.

05:52:29   12           QUESTION:     But you can only play a particular card

05:52:32   13   when its Elixir cost is less than or equal to the current

05:52:37   14   amount of the Elixir you have, correct?

05:52:39   15           ANSWER:     Yes, that's correct.

05:52:40   16           QUESTION:     Because the Elixir disappears when you

05:52:44   17   play a card, right?

05:52:46   18           ANSWER:     There's Elixir disappearing, but it's

05:52:49   19   actually -- like it's flowing at the same time.            So it's --

05:52:53   20   when you play the card, it's like if your half Elixir

05:52:59   21   flowing, it's still there.       So that's how it works.

05:53:02   22           QUESTION:     Mr. Ahlgren, the troops of a card are

05:53:08   23   deployed in the arena when a player plays a card, right?

05:53:11   24           ANSWER:     Yeah -- yes, correct.

05:53:16   25           QUESTION:     And one of the goals of Supercell as a
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 158 of 164 PageID #:
                                       18506                                         892



05:53:18    1   company is the key player is engaged in the game for a long

05:53:23    2   period of time rather than simply have them spend the most

05:53:28    3   amount of hours possible right now; is that correct?

05:53:30    4            ANSWER:     We are trying to design games that you

05:53:38    5   don't have to -- like you can play, like, small amounts at

05:53:41    6   a time, and that's at least with Royale, yes.

05:53:45    7            QUESTION:     All right.    And Supercell also tries to

05:53:51    8   avoid having players grind in its games, correct?

05:53:54    9            ANSWER:     It's also like we are trying to design

05:53:57   10   games that are -- that are sort of like easy to play.             Some

05:54:00   11   of the players might still grind the games, it's -- it's

05:54:03   12   possible.   But that's kind of the goal.

05:54:04   13            QUESTION:     Now, you testified earlier today that

05:54:10   14   you started working at Supercell about five years ago,

05:54:13   15   right?

05:54:13   16            ANSWER:     Yes.

05:54:14   17            QUESTION:     And you've been lead of Clash Royale

05:54:20   18   for a little over two years; is that correct?

05:54:22   19            ANSWER:     Yes, that's correct.

05:54:23   20            QUESTION:     So you weren't part of the Clash Royale

05:54:25   21   team when Supercell developed the card donation feature you

05:54:29   22   testified to earlier, correct?

05:54:31   23            ANSWER:     That's correct.     I was not part of the

05:54:33   24   team.

05:54:34   25            QUESTION:     But as the game lead for Clash Royale,
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 159 of 164 PageID #:
                                       18507                                         893



05:54:38    1   you're familiar with the game, correct?

05:54:39    2            ANSWER:     Yes, I am familiar, and I play the game.

05:54:42    3            QUESTION:     And you testified earlier about the

05:54:47    4   card donation feature in Clash Royale.          Do you recall that

05:54:49    5   testimony?

05:54:49    6            ANSWER:     Yes.

05:54:51    7            QUESTION:     And one of the perks of the card

05:54:54    8   donation feature is that you can request a specific card

05:54:58    9   you want from one of your clan mates, correct?

05:55:01   10            ANSWER:     Yes.

05:55:04   11            QUESTION:     You also testified earlier regarding

05:55:07   12   the ability to upgrade a card after you've received a clan

05:55:12   13   mate's donation.     Do you recall that testimony?

05:55:14   14            ANSWER:     Yes.

05:55:15   15            QUESTION:     Mr. Ahlgren, you testified earlier that

05:55:22   16   the core gameplay keeps players coming back to the game,

05:55:25   17   right?

05:55:25   18            ANSWER:     Yes, that's -- that's one of the things,

05:55:27   19   yes.

05:55:27   20            QUESTION:     And Supercell hasn't changed its core

05:55:34   21   gameplay for Clash Royale, right?

05:55:37   22            ANSWER:     There's -- there's the battle -- battle

05:55:40   23   and getting cards and kind of like the -- the mental game

05:55:43   24   of getting chests that has been similar since the

05:55:46   25   beginning.
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 160 of 164 PageID #:
                                       18508                                         894



05:55:53    1            QUESTION:     And the ability to upgrade your cards

05:55:55    2   in Clash Royale is a feature that Supercell users enjoy,

05:55:59    3   right?

05:55:59    4            ANSWER:     Yes, I would say like at least myself as

05:56:02    5   a player, I enjoy upgrading the cards.          It's -- it's -- it

05:56:07    6   helps you progress in the game.        So -- so I think it's --

05:56:10    7   it's a good thing for the players, and they enjoy it.

05:56:14    8            QUESTION:     And one of the reasons that Supercell

05:56:18    9   players make purchases in Clash Royale is to progress

05:56:21   10   faster in the game, right?

05:56:23   11            ANSWER:     Yes, that's, I would say, the main --

05:56:26   12   main reason, and then there's also -- also cosmetics that

05:56:31   13   you can buy, but the main reason is the card upgrades.

05:56:36   14            QUESTION:     And the ability to upgrade is also an

05:56:38   15   incentive for players to spend money, right?

05:56:42   16            ANSWER:     Yes, it is an incentive to spend money to

05:56:46   17   progress faster.

05:56:47   18            QUESTION:     But is it true that only a small amount

05:56:49   19   of players spend money in Clash Royale, as little as 4 to 6

05:56:54   20   percent, right?

05:56:54   21            ANSWER:     Yes, that's true that it's a small

05:56:57   22   percentage.

05:56:57   23            QUESTION:     And you testified earlier that

05:57:04   24   Supercell hasn't made any changes to the game as a result

05:57:06   25   of this litigation, correct?
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 161 of 164 PageID #:
                                       18509                                         895



05:57:07    1              ANSWER:     Yes, that's correct.

05:57:11    2              QUESTION:     Okay.

05:57:12    3              ATTORNEY:     I can pass the witness, Shannon --

05:57:18    4   Ms. Turner.

05:57:21    5              QUESTION:     Mr. Ahlgren, Ms. Pfingst was just

05:57:25    6   asking about upgrading cards.

05:57:27    7              What are the ways that players usually gain cards

05:57:30    8   to upgrade them?

05:57:32    9              ANSWER:     User game cards to upgrade them -- so

05:57:36   10   it's like I mentioned earlier in the -- in the testimony,

05:57:38   11   it's -- it's from the chests that you earn from the game by

05:57:42   12   playing the battles, winning the battles, or winning them

05:57:46   13   from -- from challenges or buying them from the -- from the

05:57:50   14   shop, or actually getting higher up in the arena so you can

05:57:54   15   also un -- unlock cards when you -- when you earn trophies

05:57:59   16   from winning -- winning battles in the arena, you earn

05:58:03   17   trophies, and you also progress and unlock new arenas with

05:58:08   18   new cards in them.       Those are the ways.

05:58:10   19              QUESTION:     Thank you.

05:58:11   20              ATTORNEY:     I have no further questions.

05:58:14   21              ATTORNEY:     No further questions.

05:58:16   22              (Videoclip ends.)

05:58:17   23              THE COURT:     Does that -- does that complete this

05:58:19   24   witness?

05:58:19   25              MR. SACKSTEDER:       It does, Your Honor.
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 162 of 164 PageID #:
                                       18510                                         896



05:58:20    1              THE COURT:     All right.   Ladies and gentlemen of

05:58:23    2   the jury, as I indicated, we're going to recess for the day

05:58:26    3   at this juncture.

05:58:28    4              I'll ask you to take your notebooks and leave them

05:58:31    5   closed on the table in the jury room.         Please be available

05:58:36    6   and ready to reconvene as close to 8:30 as possible in the

05:58:40    7   morning.

05:58:40    8              We got a late start this morning.        That was my

05:58:43    9   fault, not yours.       I'll try to be closer to our appointed

05:58:49   10   time in the morning.

05:58:50   11              Travel safely.     I think we all noticed there was

05:58:53   12   some rain outside, so the streets may be wet.

05:58:56   13              Please follow all my instructions, including, of

05:58:56   14   course, you would expect me to remind you, not to discuss

05:58:59   15   the case with anyone.       Follow all the other instructions

05:59:01   16   I've given you.     Travel safely to your homes.        And I will

05:59:04   17   see you in the morning.

05:59:05   18              The jury is excused at this time.

05:59:07   19              COURT SECURITY OFFICER:      All rise.

05:59:08   20              (Jury out. )

05:59:30   21              THE COURT:     All right.   Be seated, please.

05:59:31   22              Counsel, let -- let me remind you of my earlier

05:59:38   23   instruction to have a revised and updated jointly submitted

05:59:44   24   final jury instructions and charge available to be

05:59:46   25   submitted to the Court by 6:00 p.m. tomorrow.
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 163 of 164 PageID #:
                                       18511                                         897



05:59:49    1           You'll need to meet and confer, obviously, in

05:59:52    2   updating this.    Be sure that the Court receives your

05:59:55    3   competing proposals and the joint submission in which

06:00:01    4   they're contained in Word format.

06:00:03    5           This morning, at 7:00 o'clock, pursuant to my

06:00:06    6   earlier instruction, binders were delivered to the Court --

06:00:10    7   to the chambers of the Court.       We got three copies.        We

06:00:14    8   need four copies.    So please make it four copies in the

06:00:18    9   morning to the extent there are surviving disputes that

06:00:21   10   can't be resolved overnight through your ongoing

06:00:24   11   meet-and-confer efforts.

06:00:25   12           I'll be available in chambers by no later than

06:00:28   13   7:30 to meet with you in that event.

06:00:31   14           And we will, as we did today, read into the record

06:00:35   15   the items from the list of the pre-admitted exhibits used

06:00:38   16   during today's portion of the trial before I bring in the

06:00:41   17   jury.

06:00:41   18           Also, I'd like lead counsel for both sides to have

06:00:46   19   a conversation tonight with their local counsel to review

06:00:49   20   the proper procedures for impeaching witnesses.            It would

06:00:53   21   probably be beneficial, and it shouldn't take more than

06:00:56   22   about 20 minutes.

06:00:58   23           Both of your local counsel are experienced trial

06:01:00   24   lawyers known to this Court to be well-versed in the proper

06:01:04   25   way to impeach a witness.
    Case 2:19-cv-00070-JRG-RSP Document 486 Filed 09/18/20 Page 164 of 164 PageID #:
                                       18512                                         898



06:01:06    1              All right.   With that, we stand in recess until

06:01:08    2   tomorrow morning.

06:01:09    3              COURT SECURITY OFFICER:     All rise.

06:01:14    4              (Recess.)

            5

            6

            7                            CERTIFICATION

            8

            9              I HEREBY CERTIFY that the foregoing is a true and

           10   correct transcript from the stenographic notes of the

           11   proceedings in the above-entitled matter to the best of my

           12   ability.

           13

           14

           15    /S/ Shelly Holmes                             9/14/2020
                SHELLY HOLMES, CSR, TCRR                       Date
           16   OFFICIAL REPORTER
                State of Texas No.: 7804
           17   Expiration Date: 12/31/2020

           18

           19

           20

           21

           22

           23

           24

           25
